Exhibit 10

 

 

FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT

 

 

dated as of May 3, 2005,

 

among

 

 

YOUNG BROADCASTING INC.,

 

THE BANKS LISTED HEREIN,

 

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Collateral Agent and Issuing Bank,

 

and

LEHMAN COMMERCIAL PAPER INC. and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED,
as Syndication Agents,

BNP PARIBAS,
as Documentation Agent

Joint Lead Arrangers and Joint Lead Book-Runners:

WACHOVIA CAPITAL MARKETS, LLC
LEHMAN BROTHERS INC.
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

Cahill Gordon & Reindel LLP
80 Pine Street
New York, New York 10005

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

 

 

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

SECTION 1.01

Certain Defined Terms

 

SECTION 1.02 [a05-7921_1ex10.htm#Section1_02_215806]

Computation of Time Periods [a05-7921_1ex10.htm#Section1_02_215806]

 

SECTION 1.03 [a05-7921_1ex10.htm#Section1_03_215814]

Accounting Terms [a05-7921_1ex10.htm#Section1_03_215814]

 

SECTION 1.04 [a05-7921_1ex10.htm#Section1_04_215821]

Effect on Original Existing Credit Agreement and Other Loan Documents
[a05-7921_1ex10.htm#Section1_04_215821]

 

 

 

 

ARTICLE 2 [a05-7921_1ex10.htm#Article2_215851]

 

 

 

AMOUNTS AND TERMS OF COMMITMENTS AND ADVANCES
[a05-7921_1ex10.htm#AmountsAndTermsOfCommitmentsAndAd_215853]

 

 

 

SECTION 2.01 [a05-7921_1ex10.htm#Section2_01_215902]

The Commitments and Advances. [a05-7921_1ex10.htm#Section2_01_215902]

 

SECTION 2.02 [a05-7921_1ex10.htm#Section2_02_215908]

Method of Borrowing. [a05-7921_1ex10.htm#Section2_02_215908]

 

SECTION 2.03 [a05-7921_1ex10.htm#Section2_03_215927]

Notes. [a05-7921_1ex10.htm#Section2_03_215927]

 

SECTION 2.04 [a05-7921_1ex10.htm#Section2_04_215959]

Interest Rates. [a05-7921_1ex10.htm#Section2_04_215959]

 

SECTION 2.05 [a05-7921_1ex10.htm#Section2_05_220014]

Fees. [a05-7921_1ex10.htm#Section2_05_220014]

 

SECTION 2.06 [a05-7921_1ex10.htm#Section2_06_220028]

Optional Termination or Reduction of Commitments
[a05-7921_1ex10.htm#Section2_06_220028]

 

SECTION 2.07 [a05-7921_1ex10.htm#Section2_07_220031]

Mandatory Termination of Commitments and Repayment of Advances; Offers to Repay.
[a05-7921_1ex10.htm#Section2_07_220031]

 

SECTION 2.08 [a05-7921_1ex10.htm#Section2_08_220201]

Optional Prepayments. [a05-7921_1ex10.htm#Section2_08_220201]

 

SECTION 2.09 [a05-7921_1ex10.htm#Section2_09_220208]

Letters of Credit. [a05-7921_1ex10.htm#Section2_09_220208]

 

SECTION 2.10 [a05-7921_1ex10.htm#Section2_10_220411]

General Provisions as to Payments. [a05-7921_1ex10.htm#Section2_10_220411]

 

SECTION 2.11 [a05-7921_1ex10.htm#Section2_11_220522]

Funding Losses [a05-7921_1ex10.htm#Section2_11_220522]

 

SECTION 2.12 [a05-7921_1ex10.htm#Section2_12_220530]

Computation of Interest and Fees [a05-7921_1ex10.htm#Section2_12_220530]

 

SECTION 2.13 [a05-7921_1ex10.htm#Section2_13_220538]

Taxes [a05-7921_1ex10.htm#Section2_13_220538]

 

SECTION 2.14 [a05-7921_1ex10.htm#Section2_14_220619]

Method of Electing Interest Rates [a05-7921_1ex10.htm#Section2_14_220619]

 

SECTION 2.15 [a05-7921_1ex10.htm#Section2_15_220809]

Basis for Determining Interest Rate Inadequate or Unfair
[a05-7921_1ex10.htm#Section2_15_220809]

 

SECTION 2.16 [a05-7921_1ex10.htm#Section2_16_220825]

Illegality [a05-7921_1ex10.htm#Section2_16_220825]

 

SECTION 2.17 [a05-7921_1ex10.htm#Section2_17_220839]

Increased Cost and Reduced Return [a05-7921_1ex10.htm#Section2_17_220839]

 

SECTION 2.18 [a05-7921_1ex10.htm#Section2_18_220847]

Base Rate Advances Substituted for Affected Eurodollar Rate Advances
[a05-7921_1ex10.htm#Section2_18_220847]

 

SECTION 2.19 [a05-7921_1ex10.htm#Section2_19_220916]

Use of Proceeds [a05-7921_1ex10.htm#Section2_19_220916]

 

SECTION 2.20 [a05-7921_1ex10.htm#Section2_20_220919]

Increase in Commitments [a05-7921_1ex10.htm#Section2_20_220919]

 

 

 

 

ARTICLE 3 [a05-7921_1ex10.htm#Article3_221018]

 

CONDITIONS PRECEDENT [a05-7921_1ex10.htm#ConditionsPrecedent_221019]

 

 

 

SECTION 3.01 [a05-7921_1ex10.htm#Section3_01_221030]

Conditions Precedent to Effective Date [a05-7921_1ex10.htm#Section3_01_221030]

 

SECTION 3.02 [a05-7921_1ex10.htm#Section3_02_221258]

Conditions Precedent to Each Borrowing [a05-7921_1ex10.htm#Section3_02_221258]

 

SECTION 3.03 [a05-7921_1ex10.htm#Section3_03_221333]

Conditions Precedent to Permitted Acquisitions, Including Borrowings in
Connection Therewith [a05-7921_1ex10.htm#Section3_03_221333]

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE 4 [a05-7921_1ex10.htm#Article4_221503]

 

REPRESENTATIONS AND WARRANTIES
[a05-7921_1ex10.htm#RepresentationsAndWarranties_221505]

 

 

 

SECTION 4.01 [a05-7921_1ex10.htm#Section4_01_221509]

Representations and Warranties of the Borrower
[a05-7921_1ex10.htm#Section4_01_221509]

 

 

 

 

ARTICLE 5 [a05-7921_1ex10.htm#Article5_220722]

 

 

 

COVENANTS OF THE BORROWER [a05-7921_1ex10.htm#CovenantsOfTheBorrower_220731]

 

 

 

SECTION 5.01 [a05-7921_1ex10.htm#Section5_01AffirmativeCovenants_220737]

Affirmative Covenants
[a05-7921_1ex10.htm#Section5_01AffirmativeCovenants_220737]

 

SECTION 5.02 [a05-7921_1ex10.htm#Section5_02NegativeCovenants_220756]

Negative Covenants [a05-7921_1ex10.htm#Section5_02NegativeCovenants_220756]

 

 

 

 

ARTICLE 6 [a05-7921_1ex10.htm#Article6_220805]

 

 

 

EVENTS OF DEFAULT [a05-7921_1ex10.htm#EventsOfDefault_220807]

 

SECTION 6.01 [a05-7921_1ex10.htm#Section6_01EventsOfDefault_220816]

Events of Default [a05-7921_1ex10.htm#Section6_01EventsOfDefault_220816]

 

SECTION 6.02 [a05-7921_1ex10.htm#Section6_02CashCover_220827]

Cash Cover [a05-7921_1ex10.htm#Section6_02CashCover_220827]

 

SECTION 6.03 [a05-7921_1ex10.htm#Section6_03ApplicationOfProceeds_220835]

Application of Proceeds
[a05-7921_1ex10.htm#Section6_03ApplicationOfProceeds_220835]

 

 

 

 

ARTICLE 7 [a05-7921_1ex10.htm#Article7_220840]

 

 

 

THE AGENTS [a05-7921_1ex10.htm#TheAgents_220842]

 

 

 

SECTION 7.01 [a05-7921_1ex10.htm#Section7_01AppointmentAndAuthoriz_220847]

Appointment and Authorization
[a05-7921_1ex10.htm#Section7_01AppointmentAndAuthoriz_220847]

 

SECTION 7.02 [a05-7921_1ex10.htm#Section7_02AgentsAndAffiliates_220850]

Agents and Affiliates [a05-7921_1ex10.htm#Section7_02AgentsAndAffiliates_220850]

 

SECTION 7.03 [a05-7921_1ex10.htm#Section7_03ActionsByAgentsAndLead_220853]

Actions by Agents and Lead Arrangers
[a05-7921_1ex10.htm#Section7_03ActionsByAgentsAndLead_220853]

 

SECTION 7.04 [a05-7921_1ex10.htm#Section7_04ConsultationWithExpert_220857]

Consultation with Experts
[a05-7921_1ex10.htm#Section7_04ConsultationWithExpert_220857]

 

SECTION 7.05 [a05-7921_1ex10.htm#Section7_05LiabilityOfAgentsAndLe_220903]

Liability of Agents and Lead Arrangers
[a05-7921_1ex10.htm#Section7_05LiabilityOfAgentsAndLe_220903]

 

SECTION 7.06 [a05-7921_1ex10.htm#Section7_06Indemnification_220909]

Indemnification [a05-7921_1ex10.htm#Section7_06Indemnification_220909]

 

SECTION 7.07 [a05-7921_1ex10.htm#Section7_07CreditDecision_220914]

Credit Decision [a05-7921_1ex10.htm#Section7_07CreditDecision_220914]

 

SECTION 7.08 [a05-7921_1ex10.htm#Section7_08SuccessorAgent_220916]

Successor Agent [a05-7921_1ex10.htm#Section7_08SuccessorAgent_220916]

 

SECTION 7.09 [a05-7921_1ex10.htm#Section7_09NoticeOfDefaultCollate_220922]

Notice of Default; Collateral Documents.
[a05-7921_1ex10.htm#Section7_09NoticeOfDefaultCollate_220922]

 

 

 

 

ARTICLE 8 [a05-7921_1ex10.htm#Article8_220932]

 

 

 

MISCELLANEOUS [a05-7921_1ex10.htm#Miscellaneous_220934]

 

 

 

SECTION 8.01 [a05-7921_1ex10.htm#Section8_01AmendmentsEtc__220937]

Amendments, Etc. [a05-7921_1ex10.htm#Section8_01AmendmentsEtc__220937]

 

SECTION 8.02 [a05-7921_1ex10.htm#Section8_02NoticesEtc_220944]

Notices, Etc. [a05-7921_1ex10.htm#Section8_02NoticesEtc_220944]

 

SECTION 8.03 [a05-7921_1ex10.htm#Section8_03NoWaiverRemedies_220952]

No Waiver; Remedies [a05-7921_1ex10.htm#Section8_03NoWaiverRemedies_220952]

 

SECTION 8.04 [a05-7921_1ex10.htm#Section8_04CostsAndExpensesIndemn_220954]

Costs and Expenses; Indemnities.
[a05-7921_1ex10.htm#Section8_04CostsAndExpensesIndemn_220954]

 

SECTION 8.05 [a05-7921_1ex10.htm#Section8_05RightToSetoff__221007]

Right to Set-off. [a05-7921_1ex10.htm#Section8_05RightToSetoff__221007]

 

SECTION 8.06 [a05-7921_1ex10.htm#Section8_06BindingEffectGoverning_221015]

BINDING EFFECT; GOVERNING LAW
[a05-7921_1ex10.htm#Section8_06BindingEffectGoverning_221015]

 

SECTION 8.07 [a05-7921_1ex10.htm#Section8_07SuccessorsAndAssigns_221021]

Successors and Assigns
[a05-7921_1ex10.htm#Section8_07SuccessorsAndAssigns_221021]

 

SECTION 8.08 [a05-7921_1ex10.htm#Section8_08Headings_221029]

Headings [a05-7921_1ex10.htm#Section8_08Headings_221029]

 

SECTION 8.09 [a05-7921_1ex10.htm#Section8_09ExecutionInCounterpart_221033]

Execution in Counterparts; Integration
[a05-7921_1ex10.htm#Section8_09ExecutionInCounterpart_221033]

 

SECTION 8.10 [a05-7921_1ex10.htm#Section8_10SeverabilityOfProvisio_221037]

Severability of Provisions
[a05-7921_1ex10.htm#Section8_10SeverabilityOfProvisio_221037]

 

SECTION 8.11 [a05-7921_1ex10.htm#Section8_11WaiverOfJuryTrial_221043]

WAIVER OF JURY TRIAL [a05-7921_1ex10.htm#Section8_11WaiverOfJuryTrial_221043]

 

SECTION 8.12 [a05-7921_1ex10.htm#Section8_12SubmissionToJurisdicti_221047]

Submission to Jurisdiction; Consent to Service of Process
[a05-7921_1ex10.htm#Section8_12SubmissionToJurisdicti_221047]

 

 

ii

--------------------------------------------------------------------------------


 

SECTION 8.13 [a05-7921_1ex10.htm#Section8_13ConsentToAmendment_221053]

Consent to Amendment [a05-7921_1ex10.htm#Section8_13ConsentToAmendment_221053]

 

SECTION 8.14 [a05-7921_1ex10.htm#Section8_14Survival_221059]

Survival [a05-7921_1ex10.htm#Section8_14Survival_221059]

 

SECTION 8.15 [a05-7921_1ex10.htm#Section8_15UsaPatriotActNotice_221102]

USA PATRIOT Act Notice
[a05-7921_1ex10.htm#Section8_15UsaPatriotActNotice_221102]

 

 

Appendix I [a05-7921_1ex10.htm#AppendixI_221114]

– [a05-7921_1ex10.htm#AppendixI_221114]

Commitments [a05-7921_1ex10.htm#AppendixI_221114]

 

 

 

SCHEDULES

 

 

 

 

 

Schedule 1.01-1

–

Collateral Documents

Schedule 1.01-2

–

Hedging Agreements

Schedule 3.01(k)

–

Mortgaged Property

Schedule 4.01(a)

–

Subsidiaries of the Borrower

Schedule 4.01(e)

–

Agreements Relating to Capital Stock

Schedule 4.01(h)

–

Disclosed Litigation

Schedule 4.01(i)

–

Existing Liens

Schedule 4.01(m)

–

Plans and Multiemployer Plans

Schedule 4.01(n)

–

Existing Debt

Schedule 4.01(r)

–

Executive Compensation Agreements

Schedule 4.10(s)

–

Descriptions and Locations of Real Property and Leasehold Interests

Schedule 4.01(t)

–

Government and Third Party Consents

Schedule 4.01(w)

–

Investigations

Schedule 4.01(x)

–

Environmental Matters

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A-1

Form of Revolving Note

 

Exhibit A-2

Form of Term Note

 

Exhibit B-1

Form of Security Agreement

 

Exhibit B-2

Form of Guaranty Agreement

 

Exhibit C-1

Form of Mortgage

 

Exhibit C-2

Form of Deed of Trust

 

Exhibit D

Form of Assignment and Assumption Agreement

 

Exhibit E

Form of Opinion of Sonnenschein Nath & Rosenthal LLP

Exhibit F

Form of Notice of Borrowing

 

Exhibit G

Form of Request for Issuance

 

Exhibit H

Form of Borrower’s Solvency Certificate

 

Exhibit I

Form of Subsidiary Guarantor’s Solvency Certificate

Exhibit I

Form of Perfection Certificate

 

 

iii

--------------------------------------------------------------------------------


 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 3, 2005 among YOUNG
BROADCASTING INC., a Delaware corporation (the “Borrower”), the banks and other
financial institutions (the “Banks”) listed on the signature pages hereof,
WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent and Collateral
Agent for the Lenders hereunder and as Issuing Bank, LEHMAN COMMERCIAL PAPER
INC. and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Syndication
Agents for the Lenders hereunder, BNP PARIBAS, as Documentation Agent, and
WACHOVIA CAPITAL MARKETS, LLC, LEHMAN BROTHERS INC. and MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED, as Joint Lead Arrangers and Joint Lead
Book-Runners.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower and certain financial institutions are parties to a Third
Amended and Restated Credit Agreement dated as of December 22, 2003 (the
“Original Existing Credit Agreement”); and

 

WHEREAS, immediately prior to the execution hereof, the Old Lenders (as defined
herein) have assigned all of their rights and obligations under the Original
Existing Credit Agreement to the Lead Arrangers pursuant to the Effective Date
Assignment Agreement (as defined herein), upon the terms and subject to the
conditions set forth therein; and

 

WHEREAS, pursuant to an Offer to Purchase dated April 11, 2005, the Borrower has
made an offer to purchase (the “Tender Offer”) all of its 8 1/2% Senior Notes
due 2008 (the “Refinancing”); and

 

WHEREAS, to finance the Tender Offer and Refinancing, pay related fees and
expenses incurred in connection with the Tender Offer and Refinancing and this
Agreement and provide for ongoing working capital and other general corporate
purposes, the Borrower has requested that the Banks party hereto make available
to the Borrower a term loan facility in an aggregate amount of $300,000,000 and
a revolving credit facility in an aggregate amount of $20,000,000; and

 

WHEREAS, subject to terms and conditions herein, the Banks have agreed to make a
Term Loan Commitment (as defined below) in the aggregate amount of $300,000,000
a Revolving Credit Facility Commitment (as defined below) in an aggregate amount
of $20,000,000; and

 

WHEREAS, the parties hereto therefore wish to provide for the foregoing by
amending the Original Existing Credit Agreement to, among other things, change
the amount and type of credit available thereunder and amend certain of the
other provisions thereof, and, in that connection, wish to amend and restate the
Original Existing Credit Agreement in its entirety; and

 

NOW, THEREFORE, the parties hereto agree as follows:

 


ARTICLE 1


 


DEFINITIONS AND ACCOUNTING TERMS


 

SECTION 1.01                    Certain Defined Terms.  As used in this
Agreement, the following terms shall have the following meanings (such meanings
to be equally applicable to both the singular and plural forms of the terms
defined):

 

--------------------------------------------------------------------------------


 

“Acquired Debt” means, with respect to any specified Person, Indebtedness of any
other Person (the “Acquired Person”) existing at the time the Acquired Person
merges with or into, or becomes a Subsidiary of, such specified Person,
including Indebtedness incurred in connection with, or in contemplation of, the
Acquired Person merging with or into, or becoming a Subsidiary of, such
specified Person.

 

“Act” has the meaning set forth in Section 8.15.

 

“Additional Assets” means any property or assets (other than Indebtedness) used
or useful in the television broadcast business, including all of the Capital
Stock of an entity owning such property or assets.

 

“Additional Guarantee” has the meaning set forth in Section 5.02(e)(i).

 

“Additional Subsidiary Guarantor” means any Subsidiary of the Borrower, other
than the Initial Subsidiary Guarantors,  that guarantees the Borrower’s
obligations hereunder.

 

“Administrative Agent” means Wachovia Bank, National Association, in its
capacity as Administrative Agent for the Lenders hereunder, and its successors
in such capacity.

 

“Administrative Questionnaire” means (i) with respect to each Lender listed on
the signature pages hereof, the administrative questionnaire in the form
submitted to such Lender by the Administrative Agent and submitted to the
Administrative Agent (with a copy to the Borrower) duly completed by such Lender
on or before the Effective Date and (ii) with respect to each other Lender, the
Assignment and Assumption Agreement for such Lender as an Assignee.

 

“Advance” means a Term Loan or a Revolving Advance, each of which may be a Base
Rate Advance or a Eurodollar Rate Advance (each of which shall be referred to as
a “Type” of Advance).

 

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person.  For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”) of any Person means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

 

“Agents” means the Administrative Agent, the Syndication Agents, the
Documentation Agent, the Collateral Agent or any combination of the foregoing as
the context may require, and “Agent” means any one of the foregoing.

 

“Agreement” means the Original Existing Credit Agreement, as amended and
restated by this Fourth Amended and Restated Credit Agreement and as thereafter
further amended or otherwise modified from time to time.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

 

“Asset Sale” means (i) any sale, lease, conveyance or other disposition by the
Borrower or any Restricted Subsidiary of any assets (including by way of a
sale-and-leaseback) other than in the ordinary course of business (provided that
the sale, lease, conveyance or other disposition of all or substantially all of
the assets of the Borrower shall not be an “Asset Sale” but instead shall be
governed by

 

2

--------------------------------------------------------------------------------


 

the provisions of Section 5.02(c)), or (ii) the issuance or sale of Capital
Stock of any Restricted Subsidiary, in each case, whether in a single
transaction or a series of related transactions, to any Person (other than to
the Borrower or a Wholly-Owned Restricted Subsidiary) for Net Proceeds in excess
of $1,000,000.

 

“Assignee” has the meaning specified in Section 8.07(c).

 

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement entered into by a Lender and an Assignee, and accepted by the
Administrative Agent and consented to by the Borrower (if required), in
substantially the form of Exhibit D.

 

“Banks” has the meaning specified in the preamble to this Agreement.

 

“Base Rate” means, for any day, a rate per annum equal to the higher of (i) the
Prime Rate for such day and (ii) the sum of  1/2 of 1% plus the Federal Funds
Rate for such day.

 

“Base Rate Advance” means an Advance which bears interest as provided in Section
2.04(a).

 

“Base Rate Margin” means a rate per annum equal to the Base Rate plus 1.25%.

 

“Board of Directors” means the Borrower’s board of directors or any authorized
committee of such board of directors.

 

“Board Resolution” means a copy of one or more resolutions, certified by the
secretary or an assistant secretary of the Borrower to have been duly adopted by
the Board of Directors and to be in full force and effect on the date of such
certification, delivered to the Agents.

 

“Borrower” has the meaning specified in the preamble to this Agreement.

 

“Borrowing” means a Term Loan Borrowing or a Revolving Facility Borrowing made
or Converted on the same day by the Lenders.

 

“Business Day” means any day other than a Legal Holiday.

 

“Capital Lease Obligation” of any Person means, at the time any determination
thereof is to be made, the amount of the liability in respect of a capital lease
for property leased by such Person that would at such time be required to be
capitalized on the balance sheet of such Person in accordance with GAAP.

 

“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) corporate stock or other equity participations,
including partnership interests, whether general or limited, of such Person,
including any Preferred Stock.

 

“Cash Equivalents” means (a) securities with maturities of one year or less from
the date of acquisition, issued, fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit, time
deposits, overnight bank deposits, bankers’ acceptances and repurchase
agreements issued by a Qualified Issuer having maturities of 270 days or less
from the date of acquisition, (c) commercial paper of an issuer rated at least
A-2 by Standard & Poor’s Corporation or P-2 by Moody’s Investors Service, Inc.,
or carrying an equivalent rating by a nationally recognized rating agency if
both

 

3

--------------------------------------------------------------------------------


 

of the two named rating agencies cease publishing ratings of investments and
having maturities of 270 days or less from the date of acquisition, and (d)
money market accounts or funds with or issued by Qualified Issuers.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (42 U.S.C.  Sections 9601 et seq.), as amended from time
to time, and regulations promulgated thereunder.

 

“Code” means the Internal Revenue Code of 1986, as the same may be amended from
time to time.

 

“Collateral” means, collectively, the “Collateral” as defined in the Security
Agreement, the “Trust Property” and “Mortgaged Property” described in the
Mortgages and all other property and assets of the Borrower or any Subsidiary
Guarantor to which any Collateral Document relates.

 

“Collateral Agent” means Wachovia Bank, National Association, in its capacity as
the secured party, mortgagee, beneficiary or grantee under the various pledge
and security agreements, mortgages and other Collateral Documents executed and
delivered by the Borrower and its Subsidiaries in connection with this
Agreement.

 

“Collateral Documents” means the Security Agreement, the Mortgages, including
without limitation the agreements, documents and instruments listed on Schedule
1.01-1 and each other security agreement, pledge agreement or mortgage delivered
to grant a security interest in any property as collateral for the Obligations,
and all documents and instruments delivered in connection therewith.

 

“Commission” means the Securities and Exchange Commission.

 

“Commitment” means, with respect to any Lender, such Lender’s Term Loan
Commitment or Revolving Facility Commitment, as the case may be.

 

“Communications Act” means the Communications Act of 1934, as amended from time
to time, and the regulations promulgated thereunder.

 

 “Consolidated” refers to the consolidation of accounts of the Borrower and its
Subsidiaries in accordance with generally accepted accounting principles,
including principles of consolidation.

 

“Consolidated Interest Expense” means, with respect to any period, the sum of
(i) the interest expense of the Borrower and its Restricted Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP
consistently applied, including, without limitation, (a) amortization of debt
discount, (b) the net payments, if any, under interest rate contracts (including
amortization of discounts), (c) the interest portion of any deferred payment
obligation and (d) accrued interest, plus (ii) the interest component of the
Capital Lease Obligations paid, accrued and/or scheduled to be paid or accrued
by the Borrower during such period, and all capitalized interest of the Borrower
and its Restricted Subsidiaries, in each case as determined on a consolidated
basis in accordance with GAAP consistently applied.

 

“Consolidated Net Income” means, with respect to any period, the net income (or
loss) of the Borrower and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP consistently applied,
adjusted, to the extent included in calculating such net income (or loss), by
excluding, without duplication, (i) all extraordinary gains but not losses (less
all fees and expenses relating thereto), (ii) the portion of net income (or
loss) of the Borrower and its Restricted

 

4

--------------------------------------------------------------------------------


 

Subsidiaries allocable to interests in unconsolidated Persons or Unrestricted
Subsidiaries, except to the extent of the amount of dividends or distributions
actually paid to the Borrower or its Restricted Subsidiaries by such other
Person during such period, (iii) net income (or loss) of any Person combined
with the Borrower or any of its Restricted Subsidiaries on a “pooling of
interests” basis attributable to any period prior to the date of combination,
(iv) net gain but not losses (less all fees and expenses relating thereto) in
respect of dispositions of assets (including, without limitation, pursuant to
sale and leaseback transactions) other than in the ordinary course of business,
or (v) the net income of any Restricted Subsidiary to the extent that the
declaration of dividends or similar distributions by that Restricted Subsidiary
of that income to the Borrower is not at the time permitted, directly or
indirectly, by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Restricted Subsidiary or its stockholders.

 

“Consolidated Net Worth” means, with respect to any Person on any date, the
equity of the common and preferred stockholders of such Person and its
Restricted Subsidiaries as of such date, determined on a consolidated basis in
accordance with GAAP consistently applied.

 

“Convert”, “Conversion” and “Converted” each refer to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.14 or 2.16.

 

“Credit Agreement” means this Fourth Amended and Restated Credit Agreement dated
the date hereof.

 

“CTSI” means Community Television Service, Inc., a South Dakota corporation.

 

“Cumulative Consolidated Interest Expense” means, as of any date of
determination, Consolidated Interest Expense from October 1, 1994 to the end of
the Borrower’s most recently ended full fiscal quarter prior to such date, taken
as a single accounting period.

 

“Cumulative Operating Cash Flow” means, as of any date of determination,
Operating Cash Flow from October 1, 1994 to the end of the Borrower’s most
recently ended full fiscal quarter prior to such date, taken as a single
accounting period.

 

“Debt to Operating Cash Flow Ratio” means, with respect to any date of
determination, the ratio of (i) the aggregate principal amount of all
outstanding Indebtedness of the Borrower and its Restricted Subsidiaries as of
such date on a consolidated basis, plus the aggregate liquidation preference or
redemption amount of all Disqualified Stock of the Borrower and its Restricted
Subsidiaries (excluding any such Disqualified Stock held by the Borrower or its
Wholly Owned Restricted Subsidiaries), to (ii) Operating Cash Flow of the
Borrower and its Restricted Subsidiaries on a consolidated basis for the four
most recent full fiscal quarters ending on or immediately prior to such date,
determined on a pro forma basis after giving pro forma effect to (i) the
incurrence of such Indebtedness and (if applicable) the application of the net
proceeds therefrom, including to refinance other Indebtedness, as if such
Indebtedness was incurred, and the application of such proceeds occurred, at the
beginning of such four-quarter period; (ii) the incurrence, repayment or
retirement of any other Indebtedness by the Borrower and its Restricted
Subsidiaries since the first day of such four-quarter period as if such
Indebtedness was incurred, repaid or retired at the beginning of such
four-quarter period (except that, in making such computation, the amount of
Indebtedness under any revolving credit facility shall be computed based upon
the average balance of such Indebtedness at the end of each month during such
four-quarter period); (iii) in the case of Acquired Debt, the related
acquisition as if such acquisition had occurred at the beginning of such
four-quarter period; and (iv) any acquisition or disposition by the Borrower and
its Restricted Subsidiaries of any Borrower or any business or any assets out of
the ordinary course of business, or any related repayment of

 

5

--------------------------------------------------------------------------------


 

Indebtedness, in each case since the first day of such four-quarter period,
assuming such acquisition or disposition had been consummated on the first day
of such four-quarter period.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Derivatives Obligations” of any Person means all obligations of such Person in
respect of any rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.

 

“Designated Lender” means, with respect to any Designating Lender, an SPC
designated by it pursuant to Section 8.07(e) as a Designated Lender for purposes
of this Agreement.

 

“Designating Lender” means, with respect to each Designated Lender, the Lender
that designated such Designated Lender pursuant to Section 8.07(e).

 

“Disclosed Litigation” has the meaning specified in Section 4.01(h).

 

“Disposition” means, with respect to any Person, any merger, consolidation or
other business combination involving such Person (whether or not such Person is
the Surviving Person) or the sale, assignment, transfer, lease, conveyance or
other disposition of all or substantially all of such Person’s assets.

 

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder thereof (other than upon a change of control of the
Borrower in circumstances where Lenders would have similar rights), in whole or
in part on or prior to the Maturity Date.

 

“Documentation Agent” means BNP Paribas, in its capacity as Documentation Agent
for the Lenders hereunder, and its successors in such capacity.

 

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name in the
Administrative Questionnaire or such other office of such Lender as such Lender
may from time to time specify to the Borrower and the Administrative Agent.

 

“Effective Date” means the date of execution and delivery of this Agreement.

 

“Effective Date Assignment Agreement” means the Assignment Agreement, dated as
of the date of this Agreement, the assignments under which have become effective
on the Effective Date immediately prior to the execution hereof, among the Old
Lenders, as Assignors, the Banks, as Assignees, the Borrower and the
Administrative Agent.

 

6

--------------------------------------------------------------------------------


 

“Environmental Laws” means any and all applicable federal, state, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, codes, plans, injunctions, permits, concessions,
grants, franchises, licenses, agreements and governmental restrictions, whether
now or hereafter in effect, relating to human health, the environment or to
emissions, discharges or releases of pollutants, contaminants, Hazardous
Materials or wastes into the environment, including ambient air, surface water,
ground water or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal or transport of Hazardous
Materials or the clean-up or other remediation thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.  References to sections or parts of ERISA as in effect on the date
hereof include corresponding successor provisions after the date hereof.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is a member of a group of which the Borrower is a member or which is under
common control with the Borrower within the meaning of Section 414 of the Code,
and the regulations promulgated and rulings issued thereunder.

 

“Eurodollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name in
its Administrative Questionnaire (or, if no such office is specified, its
Domestic Lending Office) or such other office of such Lender as such Lender may
from time to time specify to the Borrower and the Administrative Agent.

 

“Eurodollar Margin” means a rate per annum equal to 2.25%.

 

“Eurodollar Rate Advance” means an Advance which bears interest as provided in
Section 2.04(c).

 

“Eurodollar Reference Banks” means the principal London offices of Wachovia
Bank, National Association, Lehman Commercial Paper Inc. and Merrill Lynch,
Pierce, Fenner & Smith Incorporated.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Existing Subordinated Notes” means the Borrower’s 8-3/4% Senior Subordinated
Notes due 2014 and 10% Senior Subordinated Notes due 2011.

 

“Existing Subordinated Notes Indentures” means the indentures governing the
Existing Subordinated Notes.

 

“FCC” means the Federal Communications Commission and any successor thereto.

 

“FCC License” means any license, permit, certificate of compliance, franchise,
approval or authorization granted or issued by the FCC and owned or held by the
Borrower or any of its Subsidiaries in order to conduct the broadcast operations
of a television station.

 

7

--------------------------------------------------------------------------------


 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day; provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day and so published on the next
succeeding Domestic Business Day, and (ii) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Rate for such day
shall be the average rate quoted to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

 

“Film Contracts” means contracts with suppliers that convey the right to
broadcast specified films, videotape motion pictures, syndicated television
programs or sports or other programming.

 

“Fiscal Quarter” means a fiscal quarter of the Borrower consisting of a calendar
quarter ending on March 31, June 30, September 30 or December 31, as the case
may be.

 

“Fiscal Year” means a fiscal year of the Borrower consisting of a calendar year
ending on December 31.

 

“Fronting Fee” has the meaning specified in Section 2.05(d).

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession, which are in effect on the Issue Date.

 

“Guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including, without limitation, letters of credit and
reimbursement agreements in respect thereof), of all or any part of any
Indebtedness.

 

“Guaranty Agreement” means the Fourth Amended and Restated Guaranty Agreement,
dated as of the date hereof, among the Borrower, each of the Subsidiary
Guarantors and the Administrative Agent, substantially in the form of Exhibit
B-5.

 

“Hazardous Materials” means (i) any “hazardous substance” as defined in CERCLA;
(ii) asbestos; (iii) polychlorinated biphenyls; (iv) petroleum, its derivatives,
by-products and other hydrocarbons; and (v) any other toxic, radioactive,
caustic or otherwise hazardous substance regulated under Environmental Laws.

 

“Increase Effective Date” has the meaning specified in Section 2.20(a).

 

“Increase Joinder” has the meaning specified in Section 2.20(c).

 

“Incremental Term Loan Commitment” has the meaning specified in Section 2.20(a).

 

“Incremental Term Loan Maturity Date” has the meaning specified in Section
2.20(c).

 

“Incremental Term Loans” has the meaning specified in Section 2.20(c).

 

8

--------------------------------------------------------------------------------


 

“Indebtedness” means, with respect to any Person, without duplication, and
whether or not contingent, (i) all indebtedness of such Person for borrowed
money or for the deferred purchase price of property or services or which is
evidenced by a note, bond, debenture or similar instrument, (ii) all Capital
Lease Obligations of such Person, (iii) all obligations of such Person in
respect of letters of credit or bankers’ acceptances issued or created for the
account of such Person, (iv) all Interest Rate Agreement Obligations of such
Person, (v) all liabilities secured by any Lien on any property owned by such
Person even if such Person has not assumed or otherwise become liable for the
payment thereof to the extent of the value of the property subject to such Lien,
(vi) all Disqualified Stock issued by such Person, valued at the greater of its
voluntary or involuntary maximum fixed repurchase price plus accrued and unpaid
dividends thereon, and (vii) to the extent not otherwise included, any guarantee
by such Person of any other Person’s indebtedness or other obligations described
in clauses (i) through (vi) above.  “Indebtedness” of the Borrower and the
Restricted Subsidiaries shall not include current trade payables incurred in the
ordinary course of business and payable in accordance with customary practices,
and non-interest bearing installment obligations and accrued liabilities
incurred in the ordinary course of business which are not more than 90 days past
due.  For purposes hereof, the “maximum fixed repurchase price” of any
Disqualified Stock which does not have a fixed repurchase price shall be
calculated in accordance with the terms of such Disqualified Stock as if such
Disqualified Stock were purchased on any date on which Indebtedness shall be
required to be determined pursuant to this Credit Agreement, and if such price
is based upon, or measured by the fair market value of, such Disqualified Stock,
such fair market value is to be determined in good faith by the board of
directors of the issuer of such Disqualified Stock.

 

“Independent Director” means a director of the Borrower other than a director
(i) who (apart from being a director of the Borrower or any Subsidiary) is an
employee, associate or Affiliate of the Borrower or a Subsidiary or has held any
such position during the previous five years, or (ii) who is a director,
employee, associate or Affiliate of another party to the transaction in
question.

 

“Independent Public Accountants” means Ernst & Young LLP or  another independent
public accounting firm of nationally recognized standing reasonably acceptable
to the Majority Lenders.

 

“Initial Guarantees” means the guarantees of the Borrower’s obligations
hereunder by the Initial Subsidiary Guarantors.

 

“Initial Subsidiary Guarantors” means: (i) Young Broadcasting of Albany, Inc., a
Delaware corporation, (ii) Young Broadcasting of Davenport, Inc., a Delaware
corporation, (iii) Young Broadcasting of Green Bay, Inc., a Delaware
corporation, (iv) Young Broadcasting of Knoxville, Inc., a Delaware corporation,
(v) Young Broadcasting of Lansing, Inc., a Michigan corporation, (vi) Young
Broadcasting of Los Angeles, Inc., a Delaware corporation, (vii) Young
Broadcasting of Louisiana, Inc., a Delaware corporation, (viii) Young
Broadcasting of Nashville, Inc., a Delaware corporation, (ix) Young Broadcasting
of Nashville LLC, a Delaware limited liability company, (x) Young Broadcasting
of Rapid City, Inc., a Delaware corporation, (xi) Young Broadcasting of
Richmond, Inc., a Delaware corporation, (xii) Young Broadcasting of San
Francisco, Inc., a Delaware corporation, (xiii) Young Broadcasting of Sioux
Falls, Inc., a Delaware corporation, (xiv) Adam Young Inc., a Delaware
corporation, (xv) Honey Bucket Films, Inc., a Delaware corporation, (xvi)
Fidelity Television, Inc., a California corporation, (xvii) Winnebago Television
Corporation, an Illinois corporation, (xviii) KLFY, L.P., a Delaware limited
partnership, (xix) LAT, Inc., a Delaware corporation, (xx) WATE, G.P., a
Delaware general partnership, (xxi) WKRN, G.P., a Delaware general partnership,
(xxii) YBK, Inc. a Delaware corporation and (xxiii) YBT, Inc., a Delaware
corporation.

 

“Insufficiency” means, with respect to any Plan, the amount, if any, by which
the present value of the accrued benefits under such Plan, as determined using
the actuarial assumptions then used for

 

9

--------------------------------------------------------------------------------


 

the purpose of determining the contributions to be made to such Plan, exceeds
the fair market value of the assets of such Plan allocable to such benefits.

 

“Interest Period” means:   with respect to each Eurodollar Rate Advance, the
period commencing on the date of such Borrowing and ending 1, 2, 3 or 6 months
thereafter, as the Borrower may elect in the applicable Notice of Borrowing or
Notice of Interest Rate Election; provided that:

 

(a)                                  any Interest Period which would otherwise
end on a day which is not a Eurodollar Business Day shall be extended to the
next succeeding Eurodollar Business Day unless such Eurodollar Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Eurodollar Business Day; and

 

(b)                                 any Interest Period which begins on the last
Eurodollar Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (c) below, end on the last Eurodollar Business
Day of a calendar month.

 

“Interest Rate Agreements” shall mean any (i) interest rate swap agreements,
interest rate cap agreements and interest rate collar agreements, and (ii) other
agreements or arrangements designed to protect such Person against fluctuations
in interest rates.

 

“Interest Rate Agreement Obligations” means, with respect to any Person, the
obligations of such Person under or with respect to Interest Rate Agreements.

 

 “Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates of such Person) in the form of loans,
Guarantees, advances or capital contributions (excluding commission, travel and
similar advances to officers and employees made in the ordinary course of
business), purchases or other acquisitions for consideration of Indebtedness,
Capital Stock or other securities and all other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.

 

“Issue” means create, issue, assume, guarantee, incur or otherwise become,
directly or indirectly, liable for any Indebtedness or Capital Stock, as
applicable; provided, however, that any Indebtedness or Capital Stock of a
Person existing at the time such Person becomes a Restricted Subsidiary (whether
by designation, merger, consolidation, acquisition or otherwise) shall be deemed
to be issued by such Restricted Subsidiary at the time it becomes a Restricted
Subsidiary.  For this definition, the terms “issuing, issuer, “issuance” and
“issued” have meanings correlative to the foregoing.

 

“Issuing Bank” means Wachovia Bank, National Association and any of its
affiliates, as the issuers of a Letter of Credit.

 

“KLFY Partnership” means KLFY, L.P., a Delaware limited partnership of which YB
of Louisiana is the sole general partner and of which LAT is the sole limited
partner and which is governed by the KLFY Partnership Agreement.

 

“KLFY Partnership Agreement” means the Agreement of Limited Partnership of KLFY,
L.P.  dated as of December 29, 1989 by and among YB of Louisiana and LAT, as the
same may be amended from time to time.

 

“LAT” means LAT, Inc., a Delaware corporation and wholly owned subsidiary of the
Borrower.

 

10

--------------------------------------------------------------------------------


 

“Lead Arrangers” means Wachovia Capital Markets, LLC, Lehman Brothers Inc. and
Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

“Leaseholds” means all of the right, title and interest of the Borrower or any
of its Subsidiaries in, to and under any leases, licenses or other agreements
granting to the Borrower or any of its Subsidiaries, directly or indirectly,
rights to enter, occupy or use any land, improvements and fixtures, including,
without limitation, the “Mortgaged Leases” as described in certain of the
Mortgages.

 

“Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions in New York, New York or Charlotte, North Carolina are not required
to be open; provided, however, that, when used in connection with a rate
determination, borrowing or payment in respect of a Eurodollar Rate Advance, the
term “Legal Holiday” shall also include any day on which banks in London,
England are not open for dealings in dollar deposits in the London interbank
market.

 

“Lender Share” means, with respect to any Lender, the aggregate outstanding
amount of such Lender’s outstanding Term Loans, Term Loan Commitments and
Revolving Facility Commitments (or, if the Revolving Facility Commitments shall
have been terminated, the aggregate outstanding amount of such Lender’s
Revolving Advances and Letter of Credit Obligations).

 

“Lenders” means the Banks listed on the signature pages hereof and each Assignee
that shall become a party hereto pursuant to Section 8.07.

 

“Letter of Credit Fee” has the meaning specified in Section 2.05(d).

 

“Letter of Credit Obligations” means, for any Lender and at any time, the sum of
(x) the amounts then owing to such Lender (including in its capacity as the
Issuing Bank) under Section 2.12 to reimburse it in respect of amounts drawn
under Letters of Credit and (y) such Lender’s ratable participation in the
aggregate amount then available for drawing under all Letters of Credit,
calculated in accordance with Section 2.12.

 

“Letters of Credit” has the meaning specified in Section 2.09(a).

 

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, charge, security interest or encumbrance of any kind in respect of such
asset, whether or not filed, recorded or otherwise perfected under applicable
law (including any conditional sale or other title retention agreement, any
lease in the nature thereof, any option or other agreement to sell or give a
security interest in any asset and any filing of, or agreement to give, any
financing statement under the Uniform Commercial Code (or equivalent statutes)
of any jurisdiction.

 

“Loan Documents” means this Agreement, the Notes, the Guaranty Agreement, the
Collateral Documents and all agreements, documents and instruments executed and
delivered in connection with any Letter of Credit, in each case as the same may
hereafter be amended or otherwise modified from time to time.

 

“Loan Party” means each of the Borrower and each Subsidiary Guarantor.

 

“Majority Lenders” means Lenders under this Agreement having at least 51% of the
aggregate amount of Lender Shares for all Lenders under this Agreement.

 

“Material Financial Obligations” means a principal or face amount of
Indebtedness and/or payment obligations in respect of Derivatives Obligations of
the Borrower and/or one or more of

 

11

--------------------------------------------------------------------------------


 

its Subsidiaries, arising in one or more related or unrelated transactions,
exceeding in the aggregate $1,000,000.

 

“Maturity Date” means the latest to occur of the Term Loan Maturity Date, the
Revolving Facility Termination Date, any Incremental Term Loan Maturity Date
applicable to existing Incremental Term Loans and the date when all Term Loan
Borrowings, Revolving Advances and Letter of Credit Obligations shall have
terminated or been repaid in full.

 

“Moody’s” means Moody’s Investors Service Inc.

 

“Mortgages” means the mortgages and deeds of trust listed on Schedule 1.01-1 and
any other mortgages, deeds of trust or similar instruments in substantially the
form of Exhibit C-1 hereto for a mortgage and Exhibit C-2 hereto for a deed of
trust executed from time to time pursuant hereto, as the same may be amended or
otherwise modified from time to time.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions, including
for these purposes any Person that ceased to be an ERISA Affiliate during such
five year period.

 

“Multiple Employer Plan” means an employee benefit plan, other than a
Multiemployer Plan, subject to Title IV of ERISA to which the Borrower or any
ERISA Affiliate, and at least one employer other than the Borrower or an ERISA
Affiliate, are making or accruing an obligation to make contributions or, in the
event that any such plan has been terminated, to which the Borrower or any ERISA
Affiliate made or accrued an obligation to make contributions during any of the
five plan years preceding the date of termination of such plan, including for
these purposes any Person that ceased to be an ERISA Affiliate during such five
year period.

 

“NAIC” means the National Association of Insurance Commissioners.

 

“Net Proceeds” means, with respect to any Asset Sale by any Person, the
aggregate cash proceeds received by such Person and/or its Affiliates in respect
of such Asset Sale, which amount is equal to the excess, if any, of (i) the cash
received by such Person and/or its Affiliates (including any cash payments
received by way of deferred payment pursuant to, or monetization of, a note or
installment receivable or otherwise, but only as and when received) in
connection with such Asset Sale, over (ii) the sum of (a) the amount of any
Indebtedness that is secured by such asset and which is required to be repaid by
such Person in connection with such Asset Sale, plus (b) all fees, commissions
and other expenses incurred by such Person in connection with such Asset Sale,
plus (c) provision for taxes, including income taxes, attributable to the Asset
Sale or attributable to required prepayments or repayments of Indebtedness with
the proceeds of such Asset Sale, plus (d) a reasonable reserve for the after-tax
cost of any indemnification payments (fixed or contingent) attributable to
seller’s indemnities to purchaser in respect of such Asset Sale undertaken by
the Borrower or any of its Restricted Subsidiaries in connection with such Asset
Sale plus (e) if such Person is a Restricted Subsidiary, any dividends or
distributions payable to holders of minority interests in such Restricted
Subsidiary from the proceeds of such Asset Sale.

 

“Notes” means the Term Loan Notes and the Revolving Notes.

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“Notice of Interest Rate Election” has the meaning specified in Section 2.14.

 

12

--------------------------------------------------------------------------------


 

“Obligations” means (a) obligations of Borrower and the other Loan Parties from
time to time arising under or in respect of the due and punctual payment of
(i) the principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by Borrower and the other Loan Parties under this Agreement in respect of
any Letter of Credit, when and as due, including payments in respect of
Reimbursement Obligations, interest thereon and obligations to provide cash
collateral and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of Borrower and the other Loan
Parties under this Agreement and the other Loan Documents, and (b) the due and
punctual performance of all covenants, agreements, obligations and liabilities
of Borrower and the other Loan Parties under or pursuant to this Agreement and
the other Loan Documents.

 

“Officer” means, with respect to any Person, the Chairman, the President, the
Treasurer, any Assistant Treasurer, the Controller, the Secretary, any Assistant
Secretary or any Vice-President of such Person.

 

“Officers’ Certificate” means a certificate signed by an Officer of the
Borrower.

 

“Old Lenders” means the Lenders and Agents under the Original Existing Credit
Agreement as in effect immediately before the effectiveness of the Effective
Date Assignment Agreement.

 

“Operating Cash Flow” means, with respect to any period, the Consolidated Net
Income of the Borrower and its Restricted Subsidiaries for such period, plus (i)
extraordinary net losses and net losses realized on any sale of assets during
such period, to the extent such losses were deducted in computing Consolidated
Net Income, plus (ii) provision for taxes based on income or profits, to the
extent such provision for taxes was included in computing such Consolidated Net
Income, and any provision for taxes utilized in computing the net losses under
clause (i) hereof, plus (iii) Consolidated Interest Expense of the Borrower and
its Restricted Subsidiaries for such period, plus (iv) depreciation,
amortization and all other non-cash charges, to the extent such depreciation,
amortization and other non-cash charges were deducted in computing such
Consolidated Net Income (including amortization of goodwill and other
intangibles, including Film Contracts and write-downs of Film Contracts), minus
(v) any cash payments contractually required to be made with respect to Film
Contracts (to the extent not previously included in computing such Consolidated
Net Income).

 

“Opinion of Counsel” means a written opinion in form and substance satisfactory
to, and from legal counsel acceptable to, the Administrative Agent (such counsel
may be an employee of or counsel to the Borrower or the Administrative Agent).

 

“Other Indebtedness” has the meaning set forth in Section 5.02(e)(i).

 

“Parent” means, with respect to any Lender, any Person controlling such Lender.

 

“Participant” has the meaning specified in Section 8.07(b).

 

“Payment Date” means the last day of each March, June, September and December
(or, if such day is not a Domestic Business Day, the next succeeding Domestic
Business Day), commencing with the first such date occurring after the Effective
Date.

 

13

--------------------------------------------------------------------------------


 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Permitted Acquisition” means an acquisition by any one or more wholly-owned
Subsidiaries of the Borrower of any one or more television stations or of any
one or more businesses incidental to the ownership and operation of television
stations (which shall include any television representation business), or an
acquisition by the Borrower or any one or more wholly-owned Subsidiaries of the
Borrower of all of the capital stock of a corporation principally engaged in
owning one or more television stations or one or more businesses incidental to
the ownership and operation of such television stations; provided that:

 

(a)                                  at the time of such acquisition, no Default
is then continuing or would result therefrom; and

 

(b)                                 at the time of such acquisition, the stock
of any new Subsidiaries of the Borrower acquired or created in connection
therewith or resulting therefrom shall be pledged to the Administrative Agent
for its benefit and the benefit of the Lenders, each of such new Subsidiaries
shall become a Subsidiary Guarantor hereunder and each of such new Subsidiaries
shall grant liens and security interests in all of its assets to the
Administrative Agent for its benefit and the benefit of the Secured Parties, all
as more fully set forth in Section 3.05.

 

“Permitted Acquisition Deposit” means a deposit made by the Borrower or any of
its Subsidiaries pursuant to any purchase agreement to which it is or is to be a
party in connection with an acquisition that it proposes to make as a Permitted
Acquisition; provided that at the time of the making of such deposit, no Default
is then continuing or would result therefrom.

 

“Permitted Acquisition Mortgage” has the meaning specified in Section
3.03(e)(5).

 

“Permitted Holders” means (i) any of Adam Young and Vincent Young; (ii) the
spouse, ancestors, siblings, descendants (including children or grandchildren by
adoption) of any such siblings or the spouse of any of the Persons described in
clause (i); (iii) in the event of the incompetence or death of any of the
Persons described in clauses (i) and (ii), such Person’s estate, executor,
administrator, committee or other personal representative, in each case who at
any particular date shall beneficially own or have the right to acquire,
directly or indirectly, Capital Stock of the Borrower; (iv) any trusts created
for the benefit of the Persons described in clause (i), (ii) or (iii) or any
trust for the benefit of any such trust; or (v) any Person controlled by any of
the Persons described in clause (i), (ii), (iii), or (iv).  For purposes of this
definition, “control,” as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities or by contract or otherwise.

 

“Permitted Indebtedness” has the meaning set forth in Section 5.02(b)(ii).

 

“Permitted Investments” means (i) any Investment in the Borrower or any Wholly
Owned Restricted Subsidiary; (ii) any Investments in Cash Equivalents; (iii) any
Investment in a Person (an “Acquired Person”) if, as a result of such
Investment, (a) the Acquired Person becomes a Wholly Owned Restricted Subsidiary
of the Borrower, or (b) the Acquired Person either (1) is merged, consolidated
or amalgamated with or into the Borrower or one of its Wholly Owned Restricted
Subsidiaries and the Borrower or such Wholly Owned Restricted Subsidiary is the
Surviving Person, or (2) transfers or conveys substantially all of its assets
to, or is liquidated into, the Borrower or one of its Wholly Owned Restricted
Subsidiaries; (iv) Investments in accounts and notes receivable acquired in the
ordinary course of business; (v) any securities received in connection with an
Asset Sale that complies with Section 5.02(d); (vi) Interest Rate Agreement
Obligations permitted pursuant to Section 5.02(b)(ii); (vii) any

 

14

--------------------------------------------------------------------------------


 

Guarantee issued by any Subsidiary of the Borrower in respect of Indebtedness
under the Credit Agreement and any Subsidiary Guarantee; and (viii) any other
Investments that do not exceed $15,000,000 in amount in the aggregate at any one
time outstanding.

 

“Permitted Liens” means (i) Liens on assets or property of the Borrower or any
Restricted Subsidiary that secure Indebtedness of the Borrower or any Restricted
Subsidiary under this Credit Agreement; (ii) Liens securing Indebtedness of a
Person existing at the time that such Person is merged into or consolidated with
the Borrower or a Restricted Subsidiary; provided that such Liens were in
existence prior to the contemplation of such merger or consolidation and do not
extend to any assets other than those of such Person; (iii) Liens on property
acquired by the Borrower or a Restricted Subsidiary; provided that such Liens
were in existence prior to the contemplation of such acquisition and do not
extend to any other property; (iv) Liens arising from Capital Lease Obligations
permitted hereunder; (v) Liens arising from Purchase Money Indebtedness
permitted hereunder; (vi) Liens in respect of Interest Rate Agreement
Obligations permitted hereunder; (vii) Liens in favor of the Borrower or any
Restricted Subsidiary; (viii) Liens incurred, or pledges and deposits in
connection with, workers’ compensation, unemployment insurance and other social
security benefits, and leases, appeal bonds and other obligations of like nature
incurred by the Borrower or any Restricted Subsidiary in the ordinary course of
business not yet due and payable or being contested in good faith by appropriate
proceedings and in each case provided that a reserve of other appropriate
provision, if any, as is required by GAAP shall have been made therefor; (ix)
Liens imposed by law, including, without limitation, mechanics’, carriers’,
warehousemen’s, materialmen’s, suppliers’ and vendors’ Liens, incurred by the
Borrower or any Restricted Subsidiary in the ordinary course of business not yet
due and payable or being contested in good faith by appropriate proceedings and
in each case provided that a reserve of other appropriate provision, if any, as
is required by GAAP shall have been made therefor; (x) Liens for ad valorem,
income or property taxes or assessments and similar charges which either are not
delinquent or are being contested in good faith by appropriate proceedings for
which the Borrower has set aside on its books reserves to the extent required by
GAAP and (xi) Liens identified as “Prior Liens” on the relevant schedule to each
Mortgage.

 

“Permitted Payments” has the meaning set forth in Section 5.02(f)(ii).

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

 

“Plan” means an employee benefit plan, other than a Multiemployer Plan, (i)
which is maintained for employees of the Borrower or any ERISA Affiliate and
subject to Title IV of ERISA or (ii) which could subject the Borrower or any
ERISA Affiliate to liability under Section 4069 of ERISA in the event that such
plan has been or was to be terminated.

 

“Pledged Instruments” means all Instruments as defined in the Security
Agreement.

 

“Pledged Securities” has the meaning specified in the Security Agreement.

 

“Preferred Stock” as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends or distributions, or as to the distribution of assets upon
any voluntary or involuntary liquidation or dissolution of such Person, over
Capital Stock of any other class of such Person.

 

“Prime Rate” means the rate of interest publicly announced by Wachovia in New
York City from time to time as its Prime Rate.

 

15

--------------------------------------------------------------------------------


 

“Pro Forma Basis” means, at any time, a pro forma basis as agreed among the
Borrower and the Lead Arrangers at such time.

 

“Programming Liabilities” means, as to any Person, all obligations of such
Person under contracts for the acquisition of broadcast rights to television
programs and films, as determined in accordance with generally accepted
accounting principles.

 

“Purchase Money Indebtedness” means Indebtedness of the Borrower and its
Restricted Subsidiaries incurred in connection with the purchase of property or
assets for the business of the Borrower and its Restricted Subsidiaries.

 

“Quad Cities Joint Venture” means PCI/RIBCO, the joint venture formed pursuant
to the Joint Venture Agreement dated as of September 30, 1981, between YB of
Davenport, as successor to Palmer Communications Incorporated, and Coronet
Communications Company, as successor to Rock Island Broadcasting Co.

 

“Qualified Issuer” means (A) any lender that is a party to this Credit
Agreement; and (B) any commercial bank (i) which has capital and surplus in
excess of $100,000,000, and (ii) the outstanding short-term debt securities of
which are rated at least A 2 by Standard & Poor’s Corporation or at least P-2 by
Moody’s Investors Service, Inc., or carry an equivalent rating by nationally
recognized rating agency if both the two named rating agencies cease publishing
ratings of investments.

 

“Real Property” means all of the Borrower’s and its Subsidiaries’ right, title
and interest (including Leaseholds) in and to land, improvements and fixtures,
including, without limitation, the “Property” or “Land” described in each of the
Mortgages.

 

“Refinancing” has the meaning set forth in the recitals hereto.

 

“Refinancing Indebtedness” has the meaning set forth in Section 5.02(b)(ii)(H).

 

“Register” has the meaning specified in Section 8.07(f).

 

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Related Documents” means any documents or instruments governing Subordinated
Indebtedness or Senior Debt and, in each case, all amendments thereto.

 

“Request for Issuance” has the meaning specified in Section 2.09(b).

 

“Required Filing Dates” has the meaning set forth in Section 5.01(j).

 

“Restricted Investment” means an Investment other than a Permitted Investment.

 

“Restricted Payment” means (i) any dividend or other distribution declared or
paid on any Capital Stock of the Borrower or any of its Restricted Subsidiaries
(other than dividends or distributions payable solely in Capital Stock (other
than Disqualified Stock) of the Borrower or such Restricted Subsidiary or
dividends or distributions payable to the Borrower or any Wholly Owned
Restricted

 

16

--------------------------------------------------------------------------------


 

Subsidiary); (ii) any payment to purchase, redeem or otherwise acquire or retire
for value any Capital Stock of the Borrower or any Restricted Subsidiary or
other Affiliate of the Borrower (other than any Capital Stock owned by the
Borrower or any Wholly Owned Restricted Subsidiary); (iii) any payment to
purchase, redeem, defease or otherwise acquire or retire for value any
Indebtedness that is subordinated in right of payment to the Obligations other
than (A) any payment to purchase, redeem, defease or otherwise acquire or retire
the Existing Subordinated Notes in accordance with the Existing Subordinated
Notes Indentures in connection with an excess asset sale proceeds offer after
complying with Section 5.02(d) and (B) a purchase, redemption, defeasance or
other acquisition or retirement for value that is paid for with the proceeds of
Refinancing Indebtedness that is permitted under Section 5.02(b)(ii)(H); or (iv)
any Restricted Investment.

 

“Restricted Subsidiary” means each direct or indirect Subsidiary of the Borrower
other than an Unrestricted Subsidiary.

 

“Revolving Advance” has the meaning specified in Section 2.01(b).

 

“Revolving Facility Borrowing” means a borrowing consisting of Revolving
Advances made or Converted on the same day by the Lenders having Revolving
Facility Commitments.

 

“Revolving Facility Commitment” means, with respect to each Lender, the amount
set forth opposite such Lender’s name on Appendix I hereto under the caption
“Revolving Facility Commitment,” in each case as such amount may be reduced or
terminated pursuant to Section 2.06, 2.07, 2.08(a) or 6.01; provided that if at
any time a Lender shall have entered into one or more Assignment and Assumption
Agreements, such Lender’s Revolving Facility Commitment thereafter shall be the
amount set forth for such Lender as its Revolving Facility Commitment in the
Register maintained by the Administrative Agent pursuant to Section 8.07(f), as
such amount may be reduced or terminated pursuant to Section 2.06, 2.07, 2.08(a)
or 6.01.

 

“Revolving Facility Percentage” means, with respect to each Lender at any time,
the percentage that its Revolving Facility Commitment represents of the
aggregate amount of the Revolving Facility Commitments of all Lenders at such
time.

 

“Revolving Facility Period” means the period from the Effective Date to but not
including the Revolving Facility Termination Date.

 

“Revolving Facility Termination Date” means the earliest of (i) May 3, 2010 and
(ii) the date of termination in whole of the Revolving Facility Commitments
pursuant to Section 2.07 or 6.01.

 

“Revolving Lender” means a Lender with a Revolving Commitment.

 

“Revolving Note” means a promissory note issued by the Borrower payable to the
order of a Lender, in substantially the form of Exhibit A-1, evidencing the
indebtedness of the Borrower to such Lender in respect of the Revolving Advances
made by such Lender.

 

“Secured Obligations” shall mean (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of the Borrower and the other Loan
Parties under each hedging agreement entered into with any counterparty that is
a Secured Party and (c) the due and punctual payment and performance of all
obligations in respect of overdrafts and related liabilities owed to any Lender,
any Affiliate of a Lender, the Administrative Agent or the Collateral Agent
arising from treasury, depositary and cash management services or in connection
with any automated clearinghouse transfer of funds.

 

17

--------------------------------------------------------------------------------


 

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each other Agent, the Lenders and each party to a hedging
agreement if at the date of entering into such hedging agreement such person was
a Lender or an Affiliate of a Lender and such person executes and delivers to
the Administrative Agent a letter agreement in form and substance acceptable to
the Administrative Agent pursuant to which such person (i) appoints the
Collateral Agent as its agent under the applicable Loan Documents and
(ii) agrees to be bound by the provisions of Sections 8.04, and shall include,
without limitation, the Affiliate of a Lender party to the hedging agreement
identified on Schedule 1.01-2 hereto provided such Affiliate of a Lender
delivers a letter to the effect of clauses (i) and (ii) above.

 

“Security Agreement” means the Security Agreement dated as the date hereof among
the Borrower, the Subsidiary Guarantors and the Collateral Agent, as the same
has been or may be amended or otherwise modified from time to time.

 

“Senior Debt” means, as of any date, the aggregate unpaid principal amount on
such date of all Debt of the Borrower and its Subsidiaries other than the
Subordinated Indebtedness.

 

“Solvency Certificate” has the meaning specified in Section 3.02(i)(7).

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (i) the fair value of the property of such Person is greater than the total
amount of its liabilities (including, without limitation, liabilities on all
claims, whether or not reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured) of such Person, (ii) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its existing debts as they become absolute
and matured, (iii) such Person is able to realize upon its assets and pay its
debts and other liabilities, contingent obligations and other commitments as
they mature in the normal course of business, (iv) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature and (v) such Person
is not engaged in business or a transaction, and is not about to engage in
business or a transaction, for which such Person’s property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in each respective industry in which such person is engaged.

 

“SPC” means a special purpose corporation that (i) is organized under the laws
of the United States or any state thereof, (ii) is engaged in making, purchasing
or otherwise investing in commercial loans in the ordinary course of its
business and (iii) issues (or the parent of which issues) commercial paper rated
at least A-1 or the equivalent thereof by S&P or at least P-1 or the equivalent
thereof by Moody’s.

 

“Standard & Poor’s” means Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc.

 

“Subordinated Indebtedness” means any Indebtedness of the Borrower or a
Subsidiary Guarantor that is subordinated or junior in right of payment to the
Obligations or the Subsidiary Guarantees, as the case may be.

 

“Subsidiary” of any Person means (i) any corporation of which more than 50% of
the outstanding capital stock having ordinary voting power to elect a majority
of the Board of Directors of such corporation (irrespective of whether or not at
the time capital stock of any other class or classes of such corporation shall
or might have voting power upon the occurrence of any contingency) is at the
time directly or indirectly owned by such Person, by such Person and one or more
other Subsidiaries, or by one

 

18

--------------------------------------------------------------------------------


 

or more other Subsidiaries and (ii) any partnership, joint venture, limited
liability company or similar entity of which the Borrower or any Subsidiary is,
directly or indirectly, a general partner or of which the Borrower or any
Subsidiary has the right, directly or indirectly, by law, contract or otherwise,
to control or to manage the business and affairs, including without limitation
the KLFY Partnership, the WKRN Partnership and the WATE Partnership; provided
that no Tower Affiliate shall be deemed to be a Subsidiary of the Borrower or of
any of its Subsidiaries.

 

“Subsidiary Guarantees” means the Initial Guarantees and any Additional
Guarantees.

 

“Subsidiary Guarantors” means the Initial Subsidiary Guarantors and any
Additional Subsidiary Guarantors.

 

“Surviving Person” means, with respect to any Person involved in or that makes
any Disposition, the Person formed by or surviving such Disposition or the
Person to which such Disposition is made.

 

“Syndication Agents” means Lehman Commercial Paper Inc. and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, in their respective capacities as
Syndication Agents for the Lenders hereunder, and their respective successors in
such capacities.

 

“Television Stations” means the television stations presently known as WKRN-TV,
Nashville, Tennessee, WTEN-TV, Albany, New York, WLNS-TV, Lansing, Michigan,
KLFY-TV, Lafayette, Louisiana, WRIC-TV, Richmond, Virginia, WATE-TV, Knoxville,
Tennessee, WBAY-TV, Green Bay, Wisconsin, KWQC-TV, Davenport, Iowa, KELO-TV,
Sioux Falls, South Dakota, KRON-TV, San Francisco, California, and the satellite
stations presently known as WCDC-TV, Adams, Massachusetts, KCLO-TV, Rapid City,
South Dakota, KDLO-TV, Florence, South Dakota and KPLO-TV, Reliance, South
Dakota.

 

“Tender Offer” has the meaning set forth in the recitals hereto.

 

“Term Lender” means a Lender with a Term Loan Commitment or an outstanding Term
Loan.

 

“Term Loan” shall mean the term loans made by the Term Lenders to the Borrower
pursuant to Section 2.01(a) or pursuant to an Increase Joinder.

 

“Term Loan Borrowing” means a borrowing consisting of Term Loans made or
Converted on the same day by the Lenders having Term Loan Commitments.

 

“Term Loan Commitment” means, with respect to each Lender, the amount set forth
opposite such Lender’s name on Appendix I hereto under the caption “Term Loan
Commitment.”

 

“Term Loan Maturity Date” means November 3, 2012.

 

“Term Loan Note” means a promissory note issued by the Borrower payable to the
order of a Lender, in substantially the form of Exhibit A-2, evidencing the
indebtedness of the Borrower to such Lender in respect of the Term Loan made by
such Lender.

 

“Term Loan Percentage” means, with respect to each Lender at any time, the
percentage that its Term Loans represents of the aggregate amount of the Term
Loans of all Lenders at such time.

 

19

--------------------------------------------------------------------------------


 

“Termination Event” means (i) a “reportable event”, as such term is described in
Section 4043 of ERISA (other than a “reportable event” as to which the 30-day
notice requirement has been waived by the PBGC), or an event described in
Section 4068(a) of ERISA, or (ii) the withdrawal of the Borrower or any ERISA
Affiliate from a Multiple Employer Plan during a plan year in which it was a
“substantial employer”, as such term is defined in Section 4001(a)(2) of ERISA,
or the incurrence of liability by the Borrower or any ERISA Affiliate under
Section 4064 of ERISA upon the termination of a Multiple Employer Plan, or (iii)
providing notice of intent to terminate a Plan pursuant to Section 4041(a)(2) of
ERISA or the treatment of a Plan amendment as a termination under Section 4041
of ERISA, or (iv) the institution of proceedings to terminate a Plan by the PBGC
under Section 4042 or ERISA, or (v) any other event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan.

 

“Tower Affiliate” means (i) the Quad Cities Joint Venture, (ii) CTSI and (iii)
any other Person (A) of which the Borrower or any Subsidiary Guarantor owns or
shall acquire an ownership interest and (B) of which the sole activity is the
ownership and operation of a transmission tower or towers.

 

“Transactions” means the Tender Offer and Refinancing, the execution, delivery
and performance of the Loan Documents and the initial borrowings thereunder and
the payment of all fees and expenses to be paid on or prior to the Effective
Date and owing in connection with the foregoing.

 

“2001 Senior Note Documents” means the 2001 Senior Notes and the Indenture dated
as of December 7, 2001, as supplemented, among the Borrower, as issuer, each of
the Subsidiaries of the Borrower named therein as the Initial Subsidiary
Guarantors, as guarantors thereunder, and First Union National Bank, as trustee.

 

“2001 Senior Notes” means the Borrower’s 8 1/2% Senior Notes due 2008.

 

“2001 Subordinated Note Documents” means the 2001 Subordinated Notes and the
Indenture dated as of March 1, 2001, as supplemented, among the Borrower, as
issuer, each of the Subsidiaries of the Borrower named therein as the Initial
Subsidiary Guarantors, as guarantors thereunder, and First Union National Bank,
as trustee.

 

“2001 Subordinated Notes” means the Borrower’s 10% Senior Subordinated Notes due
2011.

 

“Type” has the meaning specified in the definition of the term “Advance”
contained in this Article 1.

 

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated as an
Unrestricted Subsidiary by the Board of Directors of the Borrower; provided that
(i) if such Subsidiary is formed or created by the Borrower, such Subsidiary (a)
is designated as an Unrestricted Subsidiary prior to such formation or creation,
(b) has total assets at the time of such formation or creation with a fair
market value not exceeding $1,000, and (c) does not own any Capital Stock of the
Borrower or any Restricted Subsidiary, (ii) if such Subsidiary is acquired by
the Borrower, such Subsidiary is designated as an Unrestricted Subsidiary prior
to the consummation of such acquisition, (iii) no portion of any Indebtedness or
any other obligation (contingent or otherwise) of such Subsidiary (a) is
guaranteed by, or is otherwise the subject of credit support provided by the
Borrower or any of its Restricted Subsidiaries (b) is recourse to or obligates
the Borrower or any of its Restricted Subsidiaries in any way, or (c) subjects
any property or asset of the Borrower or any of its Restricted Subsidiaries
directly or indirectly, contingently or otherwise, to the satisfaction of such
Indebtedness or other obligation, (iv) neither the Borrower nor any of its
Restricted Subsidiaries has any contract, agreement, arrangement or
understanding with such Subsidiary

 

20

--------------------------------------------------------------------------------


 

other than on terms as favorable to the Borrower or such Restricted Subsidiary
as those that might be obtained at the time from Persons that are not Affiliates
of the Borrower, and (v) neither the Borrower nor any of its Restricted
Subsidiaries has any obligation (a) to subscribe for additional shares of
Capital Stock of such Subsidiary, or (b) to maintain or preserve such
Subsidiary’s financial condition or to cause such Subsidiary to achieve certain
levels of operating results.  Any such designation by the Borrower’s Board of
Directors shall be evidenced to the Administrative Agent by filing with the
Administrative Agent a certified copy of the resolution of the Borrower’s Board
of Directors giving effect to such designation and a certificate stating that
such designation complies with the foregoing conditions.  Notwithstanding the
foregoing or any other provision of this Credit Agreement to the contrary, no
assets of the Television Stations may be held at any time by any Unrestricted
Subsidiary, other than assets transferred to Unrestricted Subsidiaries that in
the aggregate are not material to such broadcasting operations.  In the event of
any Disposition involving the Borrower in which the Borrower is not the
Surviving Person, the Board of Directors of the Surviving Person may (x) prior
to such Disposition, designate any of its Subsidiaries, and any of the
Borrower’s Subsidiaries being acquired pursuant to such Disposition that are not
Restricted Subsidiaries, as Unrestricted Subsidiaries, and (y) after such
Disposition, designate any of its direct or indirect Subsidiaries as an
Unrestricted Subsidiary under the same conditions and in the same manner as the
Borrower under the terms of this Credit Agreement.

 

“Voting Stock” of a Person means Capital Stock of such Person of the class or
classes pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect the board of directors, managers or
trustees of such Person (irrespective of whether or not at the time stock of any
other class or classes shall have or might have voting power by reason of the
happening of any contingency).

 

“WATE Partnership” means WATE, G.P., a Delaware general partnership of which YB
of Knoxville and YBK are the sole general partners and which is governed by the
WATE Partnership Agreement.

 

“WATE Partnership Agreement” means the Agreement of Partnership of WATE, G.P. 
dated as of November 10, 1994 between YB of Knoxville and YBK, as the same may
be amended from time to time.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required scheduled payment of principal,
including payment at final maturity, in respect thereof, with (b) the number of
years (calculated to the nearest one-twelfth) that will elapse between such date
and the making of such payment, by (ii) the then outstanding aggregate principal
amount of such Indebtedness.

 

“Wholly Owned Restricted Subsidiary” means any Restricted Subsidiary with
respect to which all of the outstanding voting securities (other than directors’
qualifying shares) of which are owned, directly or indirectly, by the Borrower
or a Surviving Person of any Disposition involving the Borrower, as the case may
be.

 

“Withdrawal Liability” shall have the meaning given such term under Part I of
Subtitle E of Title IV of ERISA.

 

“WKRN Partnership” means WKRN, G.P., a Delaware general partnership of which YB
of Nashville and YBT are the sole general partners and which is governed by the
WKRN Partnership Agreement.

 

21

--------------------------------------------------------------------------------


 

“WKRN Partnership Agreement” means the Agreement of Partnership of WKRN, G.P. 
dated as of December 29, 1989 by and among YB of Nashville and YBT, as the same
may be amended from time to time.

 

“YB of Davenport” means Young Broadcasting of Davenport, Inc., a Delaware
corporation.

 

“YB of Knoxville” means Young Broadcasting of Knoxville, Inc., a Delaware
corporation.

 

“YB of Louisiana” means Young Broadcasting of Louisiana, Inc., a Delaware
corporation.

 

“YB of Nashville, Inc.” means Young Broadcasting of Nashville, Inc., a Delaware
corporation.

 

“YB of Nashville LLC” means Young Broadcasting of Nashville, LLC, a Delaware
limited liability company.

 

“YBK” means YBK, Inc., a Delaware corporation and wholly owned subsidiary of the
Borrower.

 

“YBT” means YBT, Inc., a Delaware corporation and wholly owned subsidiary of the
Borrower.

 

SECTION 1.02                    Computation of Time Periods.  In this Agreement
in the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the words “to” and “until”
each mean “to but excluding”.

 

SECTION 1.03                    Accounting Terms.  Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder, shall be prepared in accordance with generally accepted
accounting principles as in effect from time to time, applied on a basis
consistent (except for changes concurred in by the Independent Public
Accountants) with the most recent audited consolidated financial statements of
the Borrower and its Consolidated Subsidiaries delivered to the Lenders;
provided that, if there is a change in generally accepted accounting principles
at any time and the Borrower notifies the Administrative Agent that the Borrower
wishes to amend any covenant in Article 5 (or the definition of any term used
therein) to eliminate the effect of such change on the operation of such
covenant (or if the Administrative Agent notifies the Borrower that the Majority
Lenders wish to amend Article 1 or 5 for such purpose), then the Borrower’s
compliance with such covenant shall be determined on the basis of generally
accepted accounting principles in effect immediately before the relevant change
in generally accepted accounting principles became effective, until either such
notice is withdrawn or such covenant is amended in a manner satisfactory to the
Borrower and the Majority Lenders.

 

SECTION 1.04                    Effect on Original Existing Credit Agreement and
Other Loan Documents.  Upon the execution and delivery by the parties hereto of
this Agreement, (i) this Agreement shall amend, restate, replace and supersede
the Original Existing Credit Agreement, (ii) all Obligations under the Original
Existing Credit Agreement and the other Loan Documents (other than the original
collateral documents which are superceded by the Collateral Documents as defined
herein) shall continue to be outstanding except as expressly modified by this
Agreement and shall be governed in all respects by this Agreement, it being
agreed and understood that this Agreement does not constitute a novation,

 

22

--------------------------------------------------------------------------------


 

satisfaction, payment or reborrowing of any Obligation under the Original
Existing Credit Agreement or any other Loan Document (other than the original
collateral documents which are superceded by the Collateral Documents as defined
herein) except as expressly modified by the Agreement, nor does it operate as a
waiver of any right, power or remedy of any Lender under any Loan Document
(other than the Original Existing Credit Agreement and other than the original
collateral documents which are superceded by the Collateral Documents as defined
herein) and (iii) all references to the Original Existing Credit Agreement in
any Loan Document or other document or instrument delivered in connection
therewith shall be deemed to refer to this Agreement and the provisions hereof.

 


ARTICLE 2


 


AMOUNTS AND TERMS OF COMMITMENTS AND ADVANCES


 

SECTION 2.01                    The Commitments and Advances.

 


(A)                                  TERM LOANS.  EACH TERM LENDER SEVERALLY
AGREES TO LEND TO BORROWER ON THE EFFECTIVE DATE IN ACCORDANCE WITH THIS SECTION
2.01(A), AN AMOUNT NOT EXCEEDING ITS TERM LOAN COMMITMENT, TO BE USED FOR THE
PURPOSES DESCRIBED IN THIS SECTION 2.01(A) AND IN SECTION 2.19.  THE BORROWER
MAY MAKE ONE BORROWING OF TERM LOANS ON THE EFFECTIVE DATE IN AN AMOUNT NOT TO
EXCEED THE TERM LOAN COMMITMENTS ON SUCH DATE.  ANY REMAINING UNUTILIZED AMOUNT
OF THE TERM LOAN COMMITMENTS SHALL THEREAFTER CEASE TO BE AVAILABLE.  AMOUNTS
BORROWED UNDER THIS SECTION 2.01(A) AND SUBSEQUENTLY REPAID OR PREPAID MAY NOT
BE REBORROWED.


 


(B)                                 THE REVOLVING ADVANCES.  EACH LENDER
SEVERALLY AGREES, ON THE TERMS AND CONDITIONS SET FORTH HEREIN, TO MAKE ONE OR
MORE ADVANCES (EACH SUCH ADVANCE, A “REVOLVING ADVANCE”) TO THE BORROWER FROM
TIME TO TIME DURING THE REVOLVING FACILITY PERIOD PURSUANT TO THIS SECTION
2.01(B); PROVIDED THAT IMMEDIATELY AFTER EACH REVOLVING ADVANCE, THE SUM OF THE
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF ALL REVOLVING ADVANCES FOR SUCH LENDER
AND ALL LETTER OF CREDIT OBLIGATIONS FOR SUCH LENDER DOES NOT EXCEED AT ANY TIME
SUCH LENDER’S REVOLVING FACILITY COMMITMENT.  EACH REVOLVING FACILITY BORROWING
SHALL BE IN AN AGGREGATE AMOUNT NOT LESS THAN $1,000,000 OR AN INTEGRAL MULTIPLE
OF $100,000 IN EXCESS THEREOF AND SHALL CONSIST OF REVOLVING ADVANCES OF THE
SAME TYPE MADE OR CONVERTED ON THE SAME DAY BY THE LENDERS RATABLY ACCORDING TO
THEIR RESPECTIVE REVOLVING FACILITY COMMITMENTS.  WITHIN THE FOREGOING LIMITS,
THE BORROWER MAY BORROW UNDER THIS SECTION 2.01(B), AND REPAY OR, TO THE EXTENT
PERMITTED BY SECTION 2.08, PREPAY REVOLVING ADVANCES AND REBORROW UNDER THIS
SECTION 2.01(B) AT ANY TIME UNTIL THE END OF THE REVOLVING FACILITY PERIOD.


 

SECTION 2.02                    Method of Borrowing.

 


(A)                                  THE BORROWER SHALL GIVE THE ADMINISTRATIVE
AGENT NOTICE (A “NOTICE OF BORROWING”), IN SUBSTANTIALLY THE FORM OF EXHIBIT F,
OF (I) EACH BORROWING TO BE MADE ON THE EFFECTIVE DATE NO LATER THAN THE
DOMESTIC BUSINESS DAY PRIOR TO THE EFFECTIVE DATE AND (II) EACH BORROWING
THEREAFTER NOT LATER THAN 10:00 A.M.  (NEW YORK CITY TIME) ON THE THIRD
EURODOLLAR BUSINESS DAY BEFORE EACH EURODOLLAR RATE ADVANCE AND THE DOMESTIC
BUSINESS DAY BEFORE EACH BASE RATE ADVANCE, SPECIFYING:


 

(1)                                  THE DATE OF SUCH BORROWING, WHICH SHALL BE
A DOMESTIC BUSINESS DAY IN THE CASE OF A BASE RATE ADVANCE OR A EURODOLLAR
BUSINESS DAY IN THE CASE OF A EURODOLLAR RATE ADVANCE,

 

(2)                                  THE AGGREGATE AMOUNT OF SUCH BORROWING, AND

 

23

--------------------------------------------------------------------------------


 

(3)                                  IN THE CASE OF A EURODOLLAR RATE BORROWING,
THE DURATION OF THE INITIAL INTEREST PERIOD APPLICABLE THERETO, SUBJECT TO THE
PROVISIONS OF THE DEFINITION OF INTEREST PERIOD.

 


(B)                                 UPON RECEIPT OF A NOTICE OF BORROWING, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE CONTENTS THEREOF
AND OF SUCH LENDER’S SHARE OF SUCH BORROWING, IF ANY, AND SUCH NOTICE OF
BORROWING SHALL NOT THEREAFTER BE REVOCABLE BY THE BORROWER.


 


(C)                                  NOT LATER THAN NOON (NEW YORK CITY TIME) ON
THE DATE OF EACH BORROWING, EACH LENDER WITH A REVOLVING FACILITY COMMITMENT
SHALL MAKE AVAILABLE ITS SHARE OF SUCH BORROWING, IN FEDERAL OR OTHER FUNDS
IMMEDIATELY AVAILABLE IN NEW YORK CITY, TO THE ADMINISTRATIVE AGENT AT ITS
ADDRESS SPECIFIED IN OR PURSUANT TO SECTION 8.02.  UNLESS THE ADMINISTRATIVE
AGENT DETERMINES THAT ANY APPLICABLE CONDITION SPECIFIED IN ARTICLE 3 HAS NOT
BEEN SATISFIED, THE ADMINISTRATIVE AGENT WILL MAKE THE FUNDS SO RECEIVED FROM
THE LENDERS AVAILABLE TO THE BORROWER AT THE ADMINISTRATIVE AGENT’S AFORESAID
ADDRESS.


 


(D)                                 UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED NOTICE FROM A LENDER PRIOR TO THE DATE OF ANY BORROWING THAT SUCH
LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S SHARE
OF SUCH BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE
SUCH SHARE AVAILABLE TO THE ADMINISTRATIVE AGENT ON THE DATE OF SUCH BORROWING
IN ACCORDANCE WITH SUBSECTION (C) OF THIS SECTION 2.02 AND THE ADMINISTRATIVE
AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER ON
SUCH DATE A CORRESPONDING AMOUNT.  IF AND TO THE EXTENT THAT SUCH LENDER SHALL
NOT HAVE SO MADE SUCH SHARE AVAILABLE TO THE ADMINISTRATIVE AGENT, SUCH LENDER
AND THE BORROWER SEVERALLY AGREE TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH
ON DEMAND SUCH CORRESPONDING AMOUNT TOGETHER WITH INTEREST THEREON, FOR EACH DAY
FROM THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWER UNTIL THE DATE SUCH
AMOUNT IS REPAID TO THE ADMINISTRATIVE AGENT, AT (I) IN THE CASE OF THE
BORROWER, A RATE PER ANNUM EQUAL TO THE HIGHER OF THE FEDERAL FUNDS RATE AND THE
INTEREST RATE APPLICABLE THERETO PURSUANT TO SECTION 2.04 AND (II) IN THE CASE
OF SUCH LENDER, THE FEDERAL FUNDS RATE.  IF SUCH LENDER SHALL REPAY TO THE
ADMINISTRATIVE AGENT SUCH CORRESPONDING AMOUNT, SUCH AMOUNT SO REPAID SHALL
CONSTITUTE SUCH LENDER’S ADVANCE INCLUDED IN SUCH BORROWING FOR PURPOSES OF THIS
AGREEMENT.  NOTHING HEREIN SHALL AFFECT ANY RIGHTS THAT THE BORROWER MAY HAVE
AGAINST SUCH DEFAULTING LENDER.


 


(E)                                  THE FAILURE OF ANY LENDER TO MAKE THE
ADVANCE TO BE MADE BY IT AS PART OF ANY BORROWING SHALL NOT RELIEVE ANY OTHER
LENDER OF ITS OBLIGATION, IF ANY, HEREUNDER TO MAKE ITS ADVANCE ON THE DATE OF
SUCH BORROWING, BUT NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER
LENDER TO MAKE THE ADVANCE TO BE MADE BY SUCH OTHER LENDER ON THE DATE OF ANY
BORROWING.


 


(F)                                    UNLESS CONSENTED TO BY THE LEAD ARRANGERS
IN THEIR SOLE DISCRETION, NO EURODOLLAR RATE ADVANCES MAY BE ELECTED ON THE
EFFECTIVE DATE OR PRIOR TO THE DATE 10 DAYS THEREAFTER (OR, IF EARLIER, THE
COMPLETION OF THE PRIMARY SYNDICATION OF THE COMMITMENTS AND ADVANCES HEREUNDER
AS DETERMINED BY THE LEAD ARRANGERS.


 

SECTION 2.03                    Notes.

 


(A)                                  THE TERM LOAN BORROWINGS AND REVOLVING
ADVANCES OF EACH LENDER SHALL BE EVIDENCED BY A TERM LOAN NOTE OR REVOLVING NOTE
PAYABLE TO THE ORDER OF SUCH LENDER FOR THE ACCOUNT OF ITS APPLICABLE LENDING
OFFICE IN AN AMOUNT EQUAL TO THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF SUCH
LENDER’S TERM LOANS OR REVOLVING ADVANCES.


 


(B)                                 UPON RECEIPT OF EACH LENDER’S NOTES FROM THE
BORROWER PURSUANT TO SECTION 3.02, THE ADMINISTRATIVE AGENT SHALL MAIL SUCH
NOTES TO SUCH LENDER.  EACH LENDER SHALL RECORD THE DATE, AMOUNT AND MATURITY OF
EACH ADVANCE MADE BY IT AND THE DATE AND AMOUNT OF EACH PAYMENT OF PRINCIPAL


 


24

--------------------------------------------------------------------------------



 


MADE BY THE BORROWER WITH RESPECT THERETO, AND PRIOR TO ANY TRANSFER OF ITS NOTE
SHALL ENDORSE ON THE SCHEDULE FORMING A PART THEREOF APPROPRIATE NOTATIONS TO
EVIDENCE THE FOREGOING INFORMATION WITH RESPECT TO EACH SUCH ADVANCE THEN
OUTSTANDING; PROVIDED THAT THE FAILURE OF ANY LENDER TO MAKE ANY SUCH
RECORDATION OR ENDORSEMENT, OR ANY ERROR IN SUCH RECORDATION OR ENDORSEMENT,
SHALL NOT AFFECT THE OBLIGATIONS OF THE BORROWER HEREUNDER OR UNDER THE NOTES. 
EACH LENDER IS HEREBY IRREVOCABLY AUTHORIZED BY THE BORROWER SO TO ENDORSE ITS
NOTE AND TO ATTACH TO AND MAKE A PART OF ITS NOTE A CONTINUATION OF ANY SUCH
SCHEDULE AS AND WHEN REQUIRED.


 

SECTION 2.04                    Interest Rates.

 


(A)                                  EACH BASE RATE ADVANCE SHALL BEAR INTEREST
ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF, FOR EACH DAY FROM THE DATE SUCH
ADVANCE IS MADE UNTIL IT BECOMES DUE, AT A RATE PER ANNUM EQUAL TO THE SUM OF
(I) THE APPLICABLE BASE RATE MARGIN PLUS (II) THE BASE RATE FOR SUCH DAY. 
EXCEPT AS PROVIDED IN SECTION 2.04(F), SUCH INTEREST SHALL BE PAYABLE IN ARREARS
ON EACH PAYMENT DATE AND, WITH RESPECT TO THE PRINCIPAL AMOUNT OF ANY BASE RATE
ADVANCE CONVERTED TO A EURODOLLAR RATE ADVANCE, ON THE DATE WHEN SUCH BASE RATE
ADVANCE IS SO CONVERTED.


 


(B)                                 EACH EURODOLLAR RATE ADVANCE SHALL BEAR
INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF, FOR EACH DAY FROM AND
AFTER THE EFFECTIVE DATE DURING THE INTEREST PERIOD APPLICABLE THERETO, AT A
RATE PER ANNUM EQUAL TO THE SUM OF (I) THE APPLICABLE EURODOLLAR MARGIN PLUS
(II) THE APPLICABLE ADJUSTED LONDON INTERBANK OFFERED RATE.  EXCEPT AS OTHERWISE
PROVIDED IN SECTION 2.04(E), SUCH INTEREST SHALL BE PAYABLE FOR EACH INTEREST
PERIOD ON THE LAST DAY THEREOF AND, IF SUCH INTEREST PERIOD IS LONGER THAN THREE
MONTHS, AT INTERVALS OF THREE MONTHS AFTER THE FIRST DAY THEREOF.


 

The “Adjusted London Interbank Offered Rate” applicable to any Interest Period
means a rate per annum equal to the quotient obtained (rounded upwards, if
necessary, to the next higher 1/100 of 1%) by dividing (i) the applicable London
Interbank Offered Rate by (ii) 1.00 minus the Eurodollar Reserve Percentage.

 

The “London Interbank Offered Rate” applicable to any Interest Period means the
average (rounded upward, if necessary, to the next higher 1/16 of 1%) of the
respective rates per annum at which deposits in dollars are offered to each of
the Eurodollar Reference Banks in the London interbank market at approximately
11:00 A.M.  (London time) two Eurodollar Business Days before the first day of
such Interest Period in an amount approximately equal to the principal amount of
the Eurodollar Rate Advance of such Eurodollar Reference Bank to which such
Interest Period is to apply and for a period of time comparable to such Interest
Period.

 

“Eurodollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion dollars in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined or any category of extensions of credit or other
assets which includes loans by a non-United States office of any Lender to
United States residents).  The Adjusted London Interbank Offered Rate shall be
adjusted automatically on and as of the effective date of any change in the
Eurodollar Reserve Percentage.

 


(C)                                  THE ADMINISTRATIVE AGENT SHALL DETERMINE
EACH INTEREST RATE APPLICABLE TO THE ADVANCES HEREUNDER.  THE ADMINISTRATIVE
AGENT SHALL GIVE PROMPT NOTICE TO THE BORROWER AND THE LENDERS OF EACH RATE OF
INTEREST SO DETERMINED, AND ITS DETERMINATION THEREOF SHALL BE CONCLUSIVE IN THE
ABSENCE OF MANIFEST ERROR.


 


25

--------------------------------------------------------------------------------



 


(D)                                 EACH EURODOLLAR REFERENCE BANK AGREES TO USE
ITS BEST EFFORTS TO FURNISH QUOTATIONS TO THE ADMINISTRATIVE AGENT AS
CONTEMPLATED HEREBY.  IF ANY EURODOLLAR REFERENCE BANK DOES NOT FURNISH A TIMELY
QUOTATION, THE ADMINISTRATIVE AGENT SHALL DETERMINE THE RELEVANT INTEREST RATE
ON THE BASIS OF THE QUOTATION OR QUOTATIONS FURNISHED BY THE REMAINING
EURODOLLAR REFERENCE BANK OR BANKS OR, IF NONE OF SUCH QUOTATIONS IS AVAILABLE
ON A TIMELY BASIS, THE PROVISIONS OF SECTION 2.15 SHALL APPLY.


 


(E)                                  ANY OVERDUE INTEREST ON ANY ADVANCE SHALL
BEAR INTEREST, PAYABLE ON DEMAND, FOR EACH DAY UNTIL PAID AT A RATE PER ANNUM
EQUAL TO THE RATE OF INTEREST BORNE BY SUCH ADVANCE FOR SUCH DAY.


 


(F)                                    DURING AN EVENT OF DEFAULT SET FORTH IN
SECTION 6.01(A) OR (F), ALL OBLIGATIONS SHALL, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, BEAR INTEREST, AFTER AS WELL AS BEFORE JUDGMENT, AT A PER ANNUM
RATE EQUAL TO 2% PLUS THE RATE OTHERWISE APPLICABLE TO SUCH ADVANCE AS PROVIDED
IN THE PRECEDING PARAGRAPHS OF THIS SECTION 2.04.


 

SECTION 2.05                    Fees.

 


(A)                                  FINANCING FEES.  ON THE EFFECTIVE DATE THE
BORROWER SHALL PAY AS PREVIOUSLY AGREED AMONG THEM, (X) TO THE ADMINISTRATIVE
AGENT, FOR THE ACCOUNT OF THE LEAD ARRANGERS, FINANCING FEES IN THE AMOUNTS
PREVIOUSLY AGREED AMONG THE BORROWER AND THE LEAD ARRANGERS, (Y) TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE LEAD ARRANGERS, ALL OTHER ACCRUED
FEES AND EXPENSES OF THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENTS, THE LEAD
ARRANGERS AND THE LENDERS AND (Z) TO CAHILL GORDON & REINDEL LLP, FOR ITS OWN
ACCOUNT ALL REASONABLE FEES AND EXPENSES OF CAHILL GORDON & REINDEL LLP IN
CONNECTION WITH THE PREPARATION, EXECUTION AND DELIVERY OF THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY, IN EACH CASE FOR WHICH THE BORROWER HAS RECEIVED A STATEMENT
AT LEAST FIVE BUSINESS DAYS BEFORE THE EFFECTIVE DATE.   IN ADDITION, THEREAFTER
THE BORROWER SHALL PAY ALL ADDITIONAL REASONABLE FEES AND EXPENSES OF CAHILL
GORDON & REINDEL LLP IN CONNECTION WITH THE PREPARATION, EXECUTION AND DELIVERY
OF THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, WITHIN FIVE DAYS OF RECEIPT OF A
STATEMENT THEREFOR.


 


(B)                                 ADMINISTRATIVE AND UNDERWRITING FEES.  THE
BORROWER SHALL PAY THE FEES SET FORTH IN THE COMMITMENT LETTER DATED AS OF APRIL
8, 2005 BETWEEN THE BORROWER AND THE LEAD ARRANGERS AT THE TIMES AND AS SET
FORTH THEREIN.


 


(C)                                  COMMITMENT FEES.  THE BORROWER SHALL PAY TO
THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE LENDERS RATABLY IN PROPORTION
TO THEIR RESPECTIVE REVOLVING FACILITY COMMITMENTS ON EACH DAY, A COMMITMENT FEE
FOR EACH DAY ON THE AMOUNT BY WHICH THE AGGREGATE AMOUNT OF THE REVOLVING
FACILITY COMMITMENTS EXCEEDS THE SUM OF THE AGGREGATE OUTSTANDING PRINCIPAL
AMOUNT OF THE REVOLVING ADVANCES AND THE AGGREGATE AMOUNT OF LETTER OF CREDIT
OBLIGATIONS ON SUCH DAY, AT THE RATE OF 0.50% PER ANNUM.  SUCH COMMITMENT FEE
SHALL ACCRUE FROM THE EFFECTIVE DATE TO BUT NOT INCLUDING THE REVOLVING FACILITY
TERMINATION DATE AND SHALL BE PAYABLE QUARTERLY IN ARREARS ON EACH PAYMENT DATE.


 


(D)                                 LETTER OF CREDIT FEES.  THE BORROWER SHALL
PAY (I) TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE LENDERS WITH
REVOLVING FACILITY COMMITMENTS, A PER ANNUM LETTER OF CREDIT FEE EQUAL TO THE
EURODOLLAR MARGIN, IN EFFECT FROM TIME TO TIME (THE “LETTER OF CREDIT FEE”) AND
(II) TO THE ISSUING BANK, FOR SUCH BANK’S OWN ACCOUNT A FEE OF 0.25% PER ANNUM
(THE “FRONTING FEE”).  THE LETTER OF CREDIT FEE AND THE FRONTING FEE SHALL BE
CALCULATED ON THE AMOUNT AVAILABLE FOR DRAWING UNDER ANY LETTER OF CREDIT FROM
TIME TO TIME AND SHALL BE PAYABLE IN ARREARS ON EACH PAYMENT DATE AND ON THE
REVOLVING FACILITY TERMINATION DATE FOR SO LONG AS ANY LETTER OF CREDIT IS
OUTSTANDING.  THE BORROWER SHALL ALSO PAY TO THE ISSUING BANK ISSUANCE, PAYMENT,
AMENDMENT AND EXTENSION CHARGES IN THE AMOUNTS AND AT THE TIMES AS AGREED
BETWEEN THE BORROWER AND THE ISSUING BANK.


 


26

--------------------------------------------------------------------------------



 

SECTION 2.06                    Optional Termination or Reduction of
Commitments.  The Borrower may, upon at least three Domestic Business Days’
notice to the Administrative Agent, (i) terminate the Revolving Facility
Commitments if no Revolving Advances or Letter of Credit Obligations are
outstanding at such time or (ii) ratably reduce from time to time, by an
aggregate amount of $500,000 or any larger multiple of $100,000, the aggregate
amount of the Revolving Facility Commitments in excess of the aggregate
outstanding principal amount of the Revolving Advances and Letter of Credit
Obligations.

 

SECTION 2.07                    Mandatory Termination of Commitments and
Repayment of Advances; Offers to Repay.

 


(A)                                  THE TERM LOAN COMMITMENTS SHALL EXPIRE AT
5:00 PM ON THE EFFECTIVE DATE.


 


(B)                                 THE REVOLVING FACILITY COMMITMENTS SHALL
TERMINATE ON THE REVOLVING FACILITY TERMINATION DATE, AND ANY REVOLVING FACILITY
ADVANCES THEN OUTSTANDING (TOGETHER WITH ACCRUED INTEREST THEREON) SHALL BE DUE
AND PAYABLE ON SUCH DATE.


 


(C)                                  IN THE EVENT THAT THE AGGREGATE AMOUNT OF
THE REVOLVING FACILITY COMMITMENTS IS REDUCED TO AN AMOUNT LESS THAN THE
AGGREGATE AMOUNT OF LETTER OF CREDIT OBLIGATIONS AT SUCH TIME IN RESPECT OF ALL
LETTERS OF CREDIT, THE BORROWER HEREBY AGREES THAT IT SHALL FORTHWITH, WITHOUT
ANY DEMAND OR TAKING OF ANY OTHER ACTION BY THE MAJORITY LENDERS OR THE
ADMINISTRATIVE AGENT, PAY TO THE ADMINISTRATIVE AGENT AN AMOUNT IN IMMEDIATELY
AVAILABLE FUNDS EQUAL TO THE DIFFERENCE TO BE HELD AS SECURITY FOR THE LETTER OF
CREDIT OBLIGATIONS FOR THE BENEFIT OF ALL LENDERS PURSUANT TO ARRANGEMENTS
SATISFACTORY TO THE AGENT AND THE LENDERS.


 


(D)                                 (I)  WITHIN 360 DAYS AFTER ANY ASSET SALE,
THE BORROWER MAY ELECT TO APPLY THE NET PROCEEDS FROM SUCH ASSET SALE TO MAKE AN
INVESTMENT IN, OR ACQUIRE ASSETS DIRECTLY RELATED TO, THE TELEVISION
BROADCASTING BUSINESS, WHICH INVESTMENTS OR ACQUIRED ASSETS SHALL BE PLEDGED TO
THE COLLATERAL AGENT FOR ITS BENEFIT AND FOR THE BENEFIT OF THE OTHER SECURED
PARTIES IN ACCORDANCE WITH THE SECURITY AGREEMENT.  PENDING THE FINAL
APPLICATION OF ANY SUCH NET PROCEEDS, THE BORROWER MAY TEMPORARILY REDUCE
REVOLVING ADVANCES.  ANY NET PROCEEDS FROM AN ASSET SALE NOT APPLIED OR INVESTED
AS PROVIDED IN THE FIRST SENTENCE OF THIS PARAGRAPH WITHIN 360 DAYS OF SUCH
ASSET SALE WILL BE DEEMED TO CONSTITUTE “EXCESS PROCEEDS.”


 

(II)                                  AS SOON AS PRACTICAL, BUT IN NO EVENT
LATER THAN 10 BUSINESS DAYS AFTER ANY DATE (AN “ASSET SALE OFFER TRIGGER DATE”)
THAT THE AGGREGATE AMOUNT OF EXCESS PROCEEDS EXCEEDS $5,000,000, THE BORROWER
SHALL OFFER TO REPAY THE MAXIMUM PRINCIPAL AMOUNT OF ADVANCES AND OTHER
INDEBTEDNESS OF THE BORROWER THAT RANKS PARI PASSU IN RIGHT OF PAYMENT WITH THE
ADVANCES (TO THE EXTENT REQUIRED BY THE INSTRUMENT GOVERNING SUCH OTHER
INDEBTEDNESS) THAT MAY BE REPAID OUT OF THE EXCESS PROCEEDS (AN “ASSET SALE
OFFER”).  ANY ADVANCES AND OTHER INDEBTEDNESS TO BE REPAID PURSUANT TO AN ASSET
SALE OFFER SHALL BE USED TO REPAY THE LOANS IN ACCORDANCE WITH SECTION 2.07(G). 
TO THE EXTENT THAT ANY EXCESS PROCEEDS REMAIN AFTER COMPLETION OF AN ASSET SALE
OFFER, THE BORROWER MAY USE THE REMAINING AMOUNT FOR GENERAL CORPORATE PURPOSES,
INCLUDING FOR THE REDEMPTION, REPURCHASE, RETIREMENT OR OTHER ACQUISITION OF THE
EXISTING SUBORDINATED NOTES IN ACCORDANCE WITH THE EXISTING SUBORDINATED NOTES
INDENTURES.

 


(E)                                  THE BORROWER SHALL MAKE QUARTERLY PRINCIPAL
PAYMENTS ON THE TERM LOANS IN AN AMOUNT EQUAL TO 0.25% OF THE INITIAL AGGREGATE
AMOUNT OF TERM LOANS BORROWED AFTER GIVING EFFECT TO BOTH DRAWINGS (IF MORE THAN
ONE) UNDER SECTION 2.01(A), PAYABLE ON THE LAST BUSINESS DAY OF EACH QUARTER,
COMMENCING ON SEPTEMBER 30, 2005.  ANY REMAINING AMOUNT OF TERM LOANS AND ALL
OTHER AMOUNTS OWED HEREUNDER WITH RESPECT TO THE TERM LOANS SHALL BE PAID IN
FULL NO LATER THAN THE TERM LOAN MATURITY DATE, AND THE FINAL INSTALLMENT
PAYABLE BY BORROWER IN RESPECT OF THE TERM LOANS ON SUCH DATE SHALL BE IN AN


 


27

--------------------------------------------------------------------------------



 


AMOUNT, IF SUCH AMOUNT IS DIFFERENT FROM THAT SPECIFIED ABOVE, SUFFICIENT TO
REPAY ALL AMOUNTS OWING BY BORROWER UNDER THIS AGREEMENT WITH RESPECT TO THE
TERM LOANS.


 


(F)                                    IF THE BORROWER OR ANY OF ITS
SUBSIDIARIES RECEIVE PROCEEDS FROM INSURANCE OR CONDEMNATION RECOVERIES, 100% OF
THE NET PROCEEDS THEREOF SHALL BE APPLIED IMMEDIATELY AFTER RECEIPT THEREOF
TOWARD THE PREPAYMENT OF THE LOANS IN ACCORDANCE WITH SECTION 2.07(G) BELOW;
 PROVIDED THAT (X) SUCH NET PROCEEDS SHALL NOT BE REQUIRED TO BE SO APPLIED TO
THE EXTENT THAT THE BORROWER HAS DELIVERED AN OFFICERS’ CERTIFICATE TO THE
ADMINISTRATIVE AGENT PROMPTLY FOLLOWING THE RECEIPT OF SUCH NET PROCEEDS STATING
THAT SUCH PROCEEDS SHALL BE USED TO (1) REPAIR, REPLACE OR RESTORE ANY PROPERTY
IN RESPECT OF WHICH SUCH NET PROCEEDS WERE PAID OR (2) FUND THE SUBSTITUTION OF
OTHER PROPERTY USED OR USABLE IN THE BUSINESS OF THE BORROWER OR THE
SUBSIDIARIES, IN EACH CASE WITHIN 360 DAYS FOLLOWING THE DATE OF THE RECEIPT OF
SUCH NET PROCEEDS AND (Y) IF ALL OR ANY PORTION OF SUCH NET PROCEEDS NOT
REQUIRED TO BE APPLIED TO THE PREPAYMENT OF THE LOANS PURSUANT TO CLAUSE (X) ARE
NOT SO USED  (OR COMMITTED PURSUANT TO A BINDING CONTRACT TO BE USED) WITHIN
360 DAYS AFTER THE DATE OF THE RECEIPT, SUCH REMAINING PORTION SHALL BE APPLIED
IMMEDIATELY TO THE PREPAYMENT OF THE LOANS IN ACCORDANCE WITH SECTION 2.07(G);
PROVIDED, FURTHER, THAT ANY REPLACEMENT PROPERTY OR ASSETS PURCHASED WITH THE
NET PROCEEDS THEREOF PURSUANT TO THIS SUBSECTION SHALL BE MORTGAGED OR PLEDGED,
AS THE CASE MAY BE, TO THE COLLATERAL AGENT, FOR ITS BENEFIT AND FOR THE BENEFIT
OF THE OTHER SECURED PARTIES IN ACCORDANCE WITH THE SECURITY AGREEMENT.


 


(G)                                 ANY PREPAYMENTS OF LOANS PURSUANT TO THIS
SECTION 2.07 SHALL BE MADE: FIRST, TO PREPAY TERM LOANS (APPLIED TO THE
REMAINING SCHEDULED INSTALLMENTS OF PRINCIPAL OF THE TERM LOANS IN THE INVERSE
ORDER OF MATURITY); SECOND, TO PREPAY OUTSTANDING REIMBURSEMENT OBLIGATIONS WITH
RESPECT TO LETTERS OF CREDIT, AND THIRD TO PREPAY THE REVOLVING LOANS TO THE
FULL EXTENT THEREOF (WITHOUT REDUCTION OF COMMITMENTS).


 

SECTION 2.08                    Optional Prepayments.

 


(A)                                  OPTIONAL PREPAYMENTS.  THE BORROWER MAY,
UPON NOTICE TO THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH SECTION 2.08(B), (I)
PREPAY ANY TERM LOANS ON ANY BUSINESS DAY IN WHOLE OR IN PART IN AN AGGREGATE
MINIMUM AMOUNT OF $1,000,000 AND INTEGRAL MULTIPLES OF $500,000 IN EXCESS OF
THAT AMOUNT OR (II) PREPAY ANY REVOLVING ADVANCE IN WHOLE AT ANY TIME, OR FROM
TIME TO TIME IN PART, IN AMOUNTS AGGREGATING $100,000 OR ANY LARGER MULTIPLE
THEREOF, BY PAYING THE PRINCIPAL AMOUNT TO BE PREPAID TOGETHER WITH ACCRUED
INTEREST THEREON TO THE DATE OF PREPAYMENT AND ALL AMOUNTS THEN OWING UNDER
SECTION 2.12 IN RESPECT OF SUCH PREPAYMENT.  EACH SUCH OPTIONAL PREPAYMENT IN
RESPECT OF TERM LOANS SHALL BE APPLIED TO PREPAY RATABLY THE TERM LOANS OF THE
SEVERAL TERM LOAN LENDERS AND EACH SUCH OPTIONAL PREPAYMENT IN RESPECT OF
REVOLVING ADVANCES SHALL BE APPLIED TO PREPAY RATABLY THE REVOLVING ADVANCES OF
THE SEVERAL REVOLVING LENDERS.


 


(B)                                 NOTICE OF PREPAYMENT.  IN THE CASE OF ANY
OPTIONAL PREPAYMENT PURSUANT TO THIS SECTION 2.08, THE BORROWER SHALL GIVE THE
ADMINISTRATIVE AGENT PRIOR NOTICE, OF ONE DOMESTIC BUSINESS DAY IN THE CASE OF
THE PREPAYMENT OF BASE RATE ADVANCES AND OF THREE DOMESTIC BUSINESS DAYS IN THE
CASE OF THE PREPAYMENT OF EURODOLLAR RATE ADVANCES, STATING THE PROPOSED DATE
AND AGGREGATE PRINCIPAL AMOUNT OF SUCH PREPAYMENT.  UPON RECEIPT OF A NOTICE OF
PREPAYMENT PURSUANT TO THIS SECTION 2.08, THE ADMINISTRATIVE AGENT SHALL
PROMPTLY NOTIFY EACH LENDER OF THE CONTENTS THEREOF AND OF SUCH LENDER’S RATABLE
SHARE OF SUCH PREPAYMENT AND SUCH NOTICE SHALL NOT THEREAFTER BE REVOCABLE BY
THE BORROWER.


 

SECTION 2.09                    Letters of Credit.

 


(A)                                  SUBJECT TO THE TERMS AND CONDITIONS HEREOF,
THE ISSUING BANK AGREES TO ISSUE TRADE OR STANDBY LETTERS OF CREDIT HEREUNDER
FROM TIME TO TIME BEFORE THE 30TH DAY BEFORE THE REVOLVING FACILITY TERMINATION
DATE UPON THE REQUEST OF THE BORROWER (THE “LETTERS OF CREDIT”); PROVIDED THAT,
IMMEDIATELY


 


28

--------------------------------------------------------------------------------



 


AFTER EACH LETTER OF CREDIT IS ISSUED, (I) THE AGGREGATE AMOUNT OF THE LETTER OF
CREDIT OBLIGATIONS SHALL NOT EXCEED THE LESSER OF $5,000,000 AND THE AGGREGATE
AMOUNT OF ALL REVOLVING FACILITY COMMITMENTS AND (II) THE AGGREGATE AMOUNT OF
THE LETTER OF CREDIT OBLIGATIONS PLUS THE AGGREGATE OUTSTANDING AMOUNT OF ALL
REVOLVING ADVANCES SHALL NOT EXCEED THE AGGREGATE AMOUNT OF THE REVOLVING
FACILITY COMMITMENTS OF ALL REVOLVING LENDERS.  PROMPTLY AFTER ISSUING OR
AMENDING A STANDBY LETTER OF CREDIT, THE ISSUING BANK SHALL NOTIFY THE BORROWER
AND THE ADMINISTRATIVE AGENT, IN WRITING, OF SUCH ISSUANCE OR AMENDMENT AND SUCH
NOTICE SHALL BE ACCOMPANIED BY A COPY OF SUCH ISSUANCE OR AMENDMENT.  UPON
RECEIPT OF SUCH NOTICE, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH
REVOLVING LENDER, IN WRITING, OF SUCH ISSUANCE OR AMENDMENT AND IF REQUESTED BY
ANY REVOLVING LENDER THE ADMINISTRATIVE AGENT SHALL PROVIDE SUCH REVOLVING
LENDER WITH COPIES OF SUCH ISSUANCE OR AMENDMENT.  WITH RESPECT TO TRADE LETTERS
OF CREDIT, THE ISSUING BANK SHALL ON THE FIRST BUSINESS DAY OF EACH CALENDAR
WEEK PROVIDE THE ADMINISTRATIVE AGENT, BY FACSIMILE, WITH A REPORT DETAILING THE
DAILY AGGREGATE OUTSTANDING FOR THE PREVIOUS WEEK.  ALL LETTERS OF CREDIT WILL
BE DENOMINATED IN U.S. DOLLARS AND WILL BE ISSUED ON A SIGHT BASIS ONLY.


 


(B)                                 THE BORROWER SHALL GIVE THE ISSUING BANK AND
THE ADMINISTRATIVE AGENT WRITTEN NOTICE, IN THE FORM OF EXHIBIT G, AT LEAST TWO
DOMESTIC BUSINESS DAYS, OR SUCH SHORTER PERIOD AS MAY BE AGREED TO BY THE
ISSUING BANK IN ANY PARTICULAR INSTANCE, PRIOR TO THE REQUESTED ISSUANCE OF A
LETTER OF CREDIT SPECIFYING THE DATE SUCH LETTER OF CREDIT IS TO BE ISSUED, AND
DESCRIBING THE TERMS OF SUCH LETTER OF CREDIT AND THE NATURE OF THE TRANSACTIONS
TO BE SUPPORTED THEREBY (SUCH NOTICE, A “REQUEST FOR ISSUANCE”); PROVIDED THAT
THE REQUEST FOR ISSUANCE MAY BE MADE BY FACSIMILE, AND THE ISSUING BANK MAY ACT
ON IT WITHOUT HAVING RECEIVED THE ORIGINAL SIGNED REQUEST FOR ISSUANCE. 
PROMPTLY AFTER ISSUING OR AMENDING A LETTER OF CREDIT, THE ISSUING BANK SHALL
NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT, IN WRITING, OF SUCH ISSUANCE
OR AMENDMENT AND SUCH NOTICE SHALL BE ACCOMPANIED BY A COPY OF SUCH ISSUANCE OR
AMENDMENT.  UPON RECEIPT OF SUCH NOTICE, THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY EACH REVOLVING LENDER, IN WRITING OF SUCH ISSUANCE OR AMENDMENT AND IF
REQUESTED BY ANY REVOLVING LENDER THE ADMINISTRATIVE AGENT SHALL PROVIDE COPIES
OF SUCH ISSUANCE OR AMENDMENT.  THE ISSUANCE BY THE ISSUING BANK OF EACH LETTER
OF CREDIT SHALL, IN ADDITION TO THE CONDITIONS PRECEDENT SET FORTH IN ARTICLE 3,
BE SUBJECT TO THE CONDITIONS PRECEDENT THAT SUCH LETTER OF CREDIT SHALL BE IN
SUCH FORM AND CONTAIN SUCH TERMS AS SHALL BE SATISFACTORY TO THE ISSUING BANK
AND THAT THE BORROWER SHALL HAVE EXECUTED AND DELIVERED SUCH OTHER INSTRUMENTS
AND AGREEMENTS RELATING TO SUCH LETTER OF CREDIT AS THE ISSUING BANK SHALL HAVE
REASONABLY REQUESTED.  THE EXTENSION OR RENEWAL OF ANY LETTER OF CREDIT SHALL BE
DEEMED TO BE AN ISSUANCE OF SUCH LETTER OF CREDIT FOR ALL PURPOSES OF THIS
AGREEMENT.  IF ANY LETTER OF CREDIT CONTAINS A PROVISION PURSUANT TO WHICH IT IS
DEEMED TO BE EXTENDED UNLESS NOTICE OF TERMINATION IS GIVEN BY THE ISSUING BANK,
THE ISSUING BANK (I) SHALL NOT BE REQUIRED TO GIVE SUCH NOTICE OF TERMINATION
UNLESS THE BORROWER HAS TIMELY REQUESTED SUCH TERMINATION AND (II) MAY TIMELY
GIVE SUCH NOTICE OF TERMINATION UNLESS IT HAS THERETOFORE TIMELY RECEIVED A
REQUEST FROM THE BORROWER AND ALL OTHER CONDITIONS TO THE ISSUANCE OF A LETTER
OF CREDIT HAVE ALSO THERETOFORE BEEN MET WITH RESPECT TO SUCH EXTENSION.  NO
STANDBY LETTER OF CREDIT SHALL HAVE AN EXPIRY DATE OF MORE THAN ONE YEAR FROM
DATE OF ISSUANCE; PROVIDED, HOWEVER, THAT SUCH LETTERS OF CREDIT MAY CONTAIN A
PROVISION PURSUANT TO WHICH THE EXPIRY DATE IS DEEMED AUTOMATICALLY EXTENDED FOR
SUCCESSIVE PERIODS OF UP TO ONE YEAR UNLESS NOTICE OF TERMINATION IS GIVEN BY
THE ISSUING BANK; AND FURTHER PROVIDED THAT NO STANDBY LETTER OF CREDIT WILL
HAVE AN EXPIRY DATE WHICH IS LATER THAN THE 10TH DOMESTIC BUSINESS DAY PRIOR TO
THE REVOLVING FACILITY TERMINATION DATE.  NO TRADE LETTER OF CREDIT SHALL HAVE
AN EXPIRY DATE WHICH IS LATER THAN THE EARLIER OF (I) THE DATE WHICH IS 180 DAYS
FROM DATE OF ISSUANCE AND (II) THE DATE WHICH IS THE 30TH DAY PRIOR TO THE
REVOLVING FACILITY TERMINATION DATE.


 


(C)                                  UPON RECEIPT FROM THE BENEFICIARY OF ANY
LETTER OF CREDIT OF ANY DEMAND, DRAWING OR OTHER PRESENTATION FOR PAYMENT UNDER
SUCH LETTER OF CREDIT, THE ISSUING BANK SHALL NOTIFY THE ADMINISTRATIVE AGENT
AND THE BORROWER OF THE AMOUNT DRAWN AND THE PAYMENT DATE.  THE BORROWER SHALL
BE IRREVOCABLY AND UNCONDITIONALLY OBLIGATED FORTHWITH TO REIMBURSE THE ISSUING
BANK ON SUCH PAYMENT DATE FOR ANY AMOUNTS PAID BY THE ISSUING BANK UPON ANY
DRAWING UNDER ANY LETTER OF CREDIT ISSUED BY IT, WITHOUT PRESENTMENT, DEMAND,
PROTEST OR OTHER FORMALITIES OF ANY KIND.  ALL SUCH AMOUNTS PAID BY THE ISSUING


 


29

--------------------------------------------------------------------------------



 


BANK AND REMAINING UNPAID BY THE BORROWER SHALL BEAR INTEREST, PAYABLE ON
DEMAND, FOR EACH DAY UNTIL PAID AT A RATE PER ANNUM EQUAL TO THE SUM OF 2% PLUS
THE RATE THAT WOULD BE APPLICABLE TO A REVOLVING ADVANCE BEARING INTEREST AT THE
BASE RATE FOR SUCH DAY.  IF FOR ANY REASON THE BORROWER SHALL FAIL TO REIMBURSE
THE ISSUING BANK IN AN AMOUNT EQUAL TO THE AMOUNT OF ANY DRAWING, THE ISSUING
BANK SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH FAILURE AND THE
ADMINISTRATIVE AGENT SHALL IMMEDIATELY NOTIFY THE REVOLVING LENDERS OF SUCH
FAILURE.  UPON RECEIPT OF SUCH NOTICE, EACH REVOLVING LENDER WILL IMMEDIATELY
PAY THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE ISSUING LENDER, SUCH
REVOLVING LENDER’S PRO RATA SHARE OF SUCH UNREIMBURSED DRAWING TOGETHER WITH
INTEREST ON SUCH PRO RATA SHARE FOR EACH DAY FROM AND INCLUDING THE PAYMENT DATE
OF ANY DRAWING TO BUT NOT INCLUDING THE DATE ON WHICH SUCH REVOLVING LENDER
MAKES PAYMENT COMPUTED AT A RATE OF INTEREST PER ANNUM EQUAL TO RATE THAT WOULD
BE APPLICABLE TO A REVOLVING ADVANCE BEARING INTEREST AT THE BASE RATE FOR SUCH
PERIOD.  THE ISSUING BANK WILL PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT
OF EACH REVOLVING LENDER RATABLY ALL AMOUNTS RECEIVED FROM THE BORROWER FOR
APPLICATION IN PAYMENT OF ITS REIMBURSEMENT OBLIGATIONS IN RESPECT OF ANY LETTER
OF CREDIT, BUT ONLY TO THE EXTENT SUCH REVOLVING LENDER HAS MADE PAYMENT TO THE
ISSUING BANK IN RESPECT OF SUCH LETTER OF CREDIT PURSUANT HERETO AND THE
ADMINISTRATIVE AGENT WILL PROMPTLY DISTRIBUTE SUCH AMOUNTS TO SUCH REVOLVING
LENDER IN ACCORDANCE WITH SECTION 2.10.


 


(D)                                 THE OBLIGATIONS OF THE BORROWER AND EACH
REVOLVING LENDER UNDER SECTION 2.10(C) ABOVE SHALL BE ABSOLUTE, UNCONDITIONAL
AND IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT, UNDER ALL CIRCUMSTANCES WHATSOEVER, INCLUDING WITHOUT LIMITATION
THE FOLLOWING CIRCUMSTANCES:


 

(I)                                     ANY LACK OF VALIDITY OR ENFORCEABILITY
OF THIS AGREEMENT OR ANY LETTER OF CREDIT OR ANY DOCUMENT RELATED HERETO OR
THERETO;

 

(II)                                  ANY AMENDMENT OR WAIVER OF OR ANY CONSENT
TO DEPARTURE FROM ALL OR ANY OF THE PROVISIONS OF THIS AGREEMENT OR ANY LETTER
OF CREDIT OR ANY DOCUMENT RELATED HERETO OR THERETO;

 

(III)                               THE USE WHICH MAY BE MADE OF THE LETTER OF
CREDIT BY, OR ANY ACTS OR OMISSION OF, A BENEFICIARY OF A LETTER OF CREDIT (OR
ANY PERSON FOR WHOM THE BENEFICIARY MAY BE ACTING);

 

(IV)                              THE EXISTENCE OF ANY CLAIM, SET-OFF, DEFENSE
OR OTHER RIGHTS THAT THE BORROWER MAY HAVE AT ANY TIME AGAINST A BENEFICIARY OF
A LETTER OF CREDIT (OR ANY PERSON FOR WHOM THE BENEFICIARY MAY BE ACTING), THE
REVOLVING LENDERS (INCLUDING THE ISSUING BANK) OR ANY OTHER PERSON, WHETHER IN
CONNECTION WITH THIS AGREEMENT OR ANY LETTER OF CREDIT OR ANY DOCUMENT RELATED
HERETO OR THERETO OR ANY UNRELATED TRANSACTION;

 

(V)                                 ANY STATEMENT OR ANY OTHER DOCUMENT
PRESENTED UNDER A LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT OR INVALID
IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY
RESPECT WHATSOEVER;

 

(VI)                              PAYMENT UNDER A LETTER OF CREDIT AGAINST
PRESENTATION TO THE ISSUING BANK OF DOCUMENTS THAT DOES NOT SUBSTANTIALLY COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT; PROVIDED THAT THE ISSUING BANK’S
DETERMINATION THAT DOCUMENTS PRESENTED UNDER SUCH LETTER OF CREDIT COMPLY WITH
THE TERMS THEREOF SHALL NOT HAVE CONSTITUTED GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT (AS DETERMINED BY A COURT OF COMPETENT JURISDICTION) OF THE ISSUING
BANK; OR

 

(VII)                           ANY OTHER ACT OR OMISSION TO ACT OR DELAY OF ANY
KIND BY ANY REVOLVING LENDER (INCLUDING THE ISSUING BANK), THE ADMINISTRATIVE
AGENT OR ANY OTHER PERSON OR ANY OTHER EVENT OR CIRCUMSTANCE WHATSOEVER THAT
MIGHT, BUT FOR THE PROVISIONS OF THIS SUBSECTION (VII), CONSTITUTE A LEGAL OR
EQUITABLE DISCHARGE OF THE BORROWER’S OR THE REVOLVING LENDER’S OBLIGATIONS
HEREUNDER.

 

30

--------------------------------------------------------------------------------


 


(E)                                  THE BORROWER HEREBY INDEMNIFIES AND HOLDS
HARMLESS EACH REVOLVING LENDER (INCLUDING THE ISSUING BANK) AND THE
ADMINISTRATIVE AGENT FROM AND AGAINST ANY AND ALL CLAIMS, DAMAGES, LOSSES,
LIABILITIES, COSTS OR EXPENSES WHICH SUCH REVOLVING LENDER OR THE ADMINISTRATIVE
AGENT MAY INCUR, AND NONE OF THE REVOLVING LENDERS (INCLUDING THE ISSUING BANK)
NOR THE ADMINISTRATIVE AGENT NOR ANY OF THEIR AFFILIATES OR THEIR RESPECTIVE
OFFICERS OR DIRECTORS OR EMPLOYEES OR AGENTS SHALL BE LIABLE OR RESPONSIBLE
THEREFOR, BY REASON OF OR IN CONNECTION WITH THE EXECUTION AND DELIVERY OR
TRANSFER OF OR PAYMENT OR FAILURE TO PAY UNDER ANY LETTER OF CREDIT, INCLUDING
WITHOUT LIMITATION ANY OF THE CIRCUMSTANCES ENUMERATED IN SUBSECTION (D) ABOVE,
AS WELL AS (I) ANY ERROR, OMISSION, INTERRUPTION OR DELAY IN TRANSMISSION OR
DELIVERY OF ANY MESSAGES, BY MAIL, CABLE, TELEGRAPH, TELEX OR OTHERWISE, (II)
ANY ERROR IN INTERPRETATION OF TECHNICAL TERMS, (III) ANY LOSS OR DELAY IN THE
TRANSMISSION OF ANY DOCUMENT REQUIRED IN ORDER TO MAKE A DRAWING UNDER A LETTER
OF CREDIT OR (IV) ANY CONSEQUENCES ARISING FROM CAUSES BEYOND THE CONTROL OF THE
ISSUING BANK, INCLUDING WITHOUT LIMITATION ANY GOVERNMENT ACTS, OR ANY OTHER
CIRCUMSTANCES WHATSOEVER IN MAKING OR FAILING TO MAKE PAYMENT UNDER SUCH LETTER
OF CREDIT; PROVIDED THAT THE BORROWER SHALL NOT BE REQUIRED TO INDEMNIFY THE
ISSUING BANK FOR ANY CLAIMS, DAMAGES, LOSSES, LIABILITIES, COSTS OR EXPENSES,
AND THE BORROWER SHALL HAVE A CLAIM FOR DIRECT (BUT NOT CONSEQUENTIAL) DAMAGE
SUFFERED BY IT, TO THE EXTENT FOUND BY A COURT OF COMPETENT JURISDICTION TO HAVE
BEEN CAUSED BY (X) THE WILLFUL MISCONDUCT OR GROSS NEGLIGENCE (AS DETERMINED BY
A COURT OF COMPETENT JURISDICTION) OF THE ISSUING BANK IN DETERMINING WHETHER
DOCUMENTS PRESENTED UNDER ANY LETTER OF CREDIT ISSUED BY IT SUBSTANTIALLY
COMPLIED WITH THE TERMS OF SUCH LETTER OF CREDIT OR (Y) THE ISSUING BANK’S
WILLFUL FAILURE TO PAY UNDER ANY LETTER OF CREDIT ISSUED BY IT AFTER THE
PRESENTATION TO IT OF DOCUMENTS STRICTLY COMPLYING WITH THE TERMS AND CONDITIONS
OF SUCH LETTER OF CREDIT.  NOTHING IN THIS SUBSECTION (E) IS INTENDED TO LIMIT
THE OBLIGATIONS OF THE BORROWER UNDER ANY OTHER PROVISION OF THIS AGREEMENT


 

SECTION 2.10                    General Provisions as to Payments.

 


(A)                                  THE BORROWER SHALL MAKE EACH PAYMENT OF
PRINCIPAL OF, AND INTEREST ON, THE ADVANCES, OF EACH LETTER OF CREDIT OBLIGATION
AND OF ALL FEES, EXPENSES AND OTHER AMOUNTS PAYABLE HEREUNDER WITHOUT SETOFF OR
COUNTERCLAIM, NOT LATER THAN NOON (NEW YORK CITY TIME) ON THE DATE WHEN DUE, IN
FEDERAL OR OTHER FUNDS IMMEDIATELY AVAILABLE IN NEW YORK CITY, TO THE
ADMINISTRATIVE AGENT AT ITS ADDRESS REFERRED TO IN SECTION 8.02.  PAYMENTS
RECEIVED BY THE ADMINISTRATIVE AGENT ON SUCH DATE BUT AFTER SUCH TIME SHALL BE
DEEMED TO HAVE BEEN RECEIVED ON THE NEXT DOMESTIC BUSINESS DAY.  THE
ADMINISTRATIVE AGENT WILL PROMPTLY DISTRIBUTE TO EACH LENDER ITS RATABLE SHARE
OF EACH SUCH PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE
LENDERS.  WHENEVER ANY PAYMENT OF PRINCIPAL OF, OR INTEREST ON, THE BASE RATE
ADVANCES OR OF ANY LETTER OF CREDIT OBLIGATION OR OTHER FEES SHALL BE DUE ON A
DAY WHICH IS NOT A DOMESTIC BUSINESS DAY, THE DATE FOR PAYMENT THEREOF SHALL BE
EXTENDED TO THE NEXT SUCCEEDING DOMESTIC BUSINESS DAY.  WHENEVER ANY PAYMENT OF
PRINCIPAL OF, OR INTEREST ON, THE EURODOLLAR RATE ADVANCES SHALL BE DUE ON A DAY
WHICH IS NOT A EURODOLLAR BUSINESS DAY, THE DATE FOR PAYMENT THEREOF SHALL BE
EXTENDED TO THE NEXT SUCCEEDING EURODOLLAR BUSINESS DAY UNLESS SUCH EURODOLLAR
BUSINESS DAY FALLS IN ANOTHER CALENDAR MONTH, IN WHICH CASE THE DATE FOR PAYMENT
THEREOF SHALL BE THE NEXT PRECEDING EURODOLLAR BUSINESS DAY.  IF THE DATE FOR
ANY PAYMENT OF PRINCIPAL IS EXTENDED BY OPERATION OF LAW OR OTHERWISE, INTEREST
THEREON SHALL BE PAYABLE FOR SUCH EXTENDED TIME.


 


(B)                                 UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED NOTICE FROM THE BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE
TO THE LENDERS HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT IN FULL,
THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER HAS MADE SUCH PAYMENT IN
FULL TO THE ADMINISTRATIVE AGENT ON SUCH DATE AND THE ADMINISTRATIVE AGENT MAY,
IN RELIANCE UPON SUCH ASSUMPTION, CAUSE TO BE DISTRIBUTED TO EACH LENDER ON SUCH
DUE DATE AN AMOUNT EQUAL TO THE AMOUNT THEN DUE SUCH LENDER.  IF AND TO THE
EXTENT THAT THE BORROWER SHALL NOT HAVE SO MADE SUCH PAYMENT, EACH LENDER SHALL
REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH AMOUNT DISTRIBUTED TO
SUCH LENDER TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE SUCH
AMOUNT IS DISTRIBUTED TO SUCH


 


31

--------------------------------------------------------------------------------



 


LENDER UNTIL THE DATE SUCH LENDER REPAYS SUCH AMOUNT TO THE ADMINISTRATIVE
AGENT, AT THE FEDERAL FUNDS RATE.


 

SECTION 2.11                    Funding Losses.  If the Borrower makes any
payment (including any prepayment) of principal with respect to any Eurodollar
Rate Advances (pursuant to this Article 2, Article 6 or otherwise) on any day
other than the last day of the Interest Period applicable thereto, or if the
Borrower fails to borrow or Convert any Eurodollar Rate Advances after notice
has been given to any Lender in accordance with Section 2.02(b) or Section 2.14,
as the case may be, the Borrower shall reimburse each Lender within 15 days
after demand for any resulting loss or expense incurred by it (or by an existing
or prospective Participant in the related Advance), including (without
limitation) any loss incurred in obtaining, liquidating or employing deposits
from third parties, but excluding loss of margin for the period after any such
payment or failure to borrow; provided that such Lender shall have delivered to
the Borrower a certificate as to the amount of such loss or expense, which
certificate shall be conclusive in the absence of manifest error.

 

SECTION 2.12                    Computation of Interest and Fees.  Interest
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year) and paid for the actual number of days elapsed
(including the first day but excluding the last day).  All other interest and
commitment and letter of credit fees hereunder shall be computed on the basis of
a year of 360 days and paid for the actual number of days elapsed (including the
first day but excluding the last day).

 

SECTION 2.13                    Taxes.

 


(A)                                  FOR PURPOSES OF THIS SECTION 2.13, THE
FOLLOWING TERMS HAVE THE FOLLOWING MEANINGS:


 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings with respect to any payment by the Borrower
pursuant to this Agreement or under any Note, and all liabilities with respect
thereto, excluding (i) in the case of each Lender and the Administrative Agent,
taxes imposed on its net income, and franchise or similar taxes imposed on its
net income, by a jurisdiction under the laws of which such Lender or the
Administrative Agent (as the case may be) is organized or in which its principal
executive office is located or, in the case of each Lender, in which its
Applicable Lending Office is located and (ii) in the case of each Lender, any
United States withholding tax imposed on such payments but only to the extent
that such Lender is subject to United States withholding tax at the time such
Lender first becomes a party to this Agreement.

 

“Other Taxes” means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, which arise from
any payment made pursuant to this Agreement or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note.

 


(B)                                 ANY AND ALL PAYMENTS BY THE BORROWER TO OR
FOR THE ACCOUNT OF ANY LENDER OR THE ADMINISTRATIVE AGENT HEREUNDER OR UNDER ANY
NOTE SHALL BE MADE WITHOUT DEDUCTION FOR ANY TAXES OR OTHER TAXES; PROVIDED
THAT, IF THE BORROWER SHALL BE REQUIRED BY LAW TO DEDUCT ANY TAXES OR OTHER
TAXES FROM ANY SUCH PAYMENTS, (I)  THE SUM PAYABLE SHALL BE INCREASED AS
NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS
APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION 2.13) SUCH LENDER OR
THE ADMINISTRATIVE AGENT (AS THE CASE MAY BE) RECEIVES AN AMOUNT EQUAL TO THE
SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) THE BORROWER
SHALL MAKE SUCH DEDUCTIONS, (III) THE BORROWER SHALL PAY THE FULL AMOUNT
DEDUCTED TO THE RELEVANT TAXATION AUTHORITY OR OTHER AUTHORITY IN ACCORDANCE
WITH APPLICABLE LAW AND (IV) THE BORROWER SHALL FURNISH TO THE ADMINISTRATIVE
AGENT, AT ITS


 


32

--------------------------------------------------------------------------------



 


ADDRESS REFERRED TO IN SECTION 8.02, THE ORIGINAL OR A CERTIFIED COPY OF A
RECEIPT EVIDENCING PAYMENT THEREOF.


 


(C)                                  THE BORROWER AGREES TO INDEMNIFY EACH
LENDER AND THE ADMINISTRATIVE AGENT FOR THE FULL AMOUNT OF TAXES OR OTHER TAXES
(INCLUDING, WITHOUT LIMITATION, ANY TAXES OR OTHER TAXES IMPOSED OR ASSERTED BY
ANY JURISDICTION ON AMOUNTS PAYABLE UNDER THIS SECTION 2.13) PAID BY SUCH LENDER
OR THE ADMINISTRATIVE AGENT (AS THE CASE MAY BE) AND ANY LIABILITY (INCLUDING
PENALTIES, INTEREST AND EXPENSES) ARISING THEREFROM OR WITH RESPECT THERETO. 
THIS INDEMNIFICATION SHALL BE PAID WITHIN 15 DAYS AFTER SUCH LENDER OR THE
ADMINISTRATIVE AGENT (AS THE CASE MAY BE) MAKES DEMAND THEREFOR.


 


(D)                                 EACH LENDER ORGANIZED UNDER THE LAWS OF A
JURISDICTION OUTSIDE THE UNITED STATES, ON OR PRIOR TO THE DATE OF ITS EXECUTION
AND DELIVERY OF THIS AGREEMENT IN THE CASE OF EACH LENDER LISTED ON THE
SIGNATURE PAGES HEREOF AND ON OR PRIOR TO THE DATE ON WHICH IT BECOMES A LENDER
IN THE CASE OF EACH OTHER LENDER, AND FROM TIME TO TIME THEREAFTER IF REQUESTED
IN WRITING BY THE BORROWER (BUT ONLY SO LONG AS SUCH LENDER REMAINS LAWFULLY
ABLE TO DO SO), SHALL PROVIDE THE BORROWER WITH SUCH PROPERLY COMPLETED AND
EXECUTED DOCUMENTATION PRESCRIBED BY THE INTERNAL REVENUE SERVICE, CERTIFYING
THAT (I) IF SUCH LENDER IS A “BANK” WITHIN THE MEANING OF SECTION 881(C)(3)(A)
OF THE CODE, SUCH LENDER IS ENTITLED TO BENEFITS UNDER AN INCOME TAX TREATY TO
WHICH THE UNITED STATES IS A PARTY WHICH EXEMPTS THE LENDER FROM UNITED STATES
WITHHOLDING TAX OR REDUCES THE RATE OF WITHHOLDING TAX ON PAYMENTS OF INTEREST
FOR THE ACCOUNT OF SUCH LENDER OR CERTIFYING THAT THE INCOME RECEIVABLE PURSUANT
TO THIS AGREEMENT IS EFFECTIVELY CONNECTED WITH THE CONDUCT OF A TRADE OR
BUSINESS IN THE UNITED STATES OR (II) IF SUCH LENDER IS NOT A “BANK” WITHIN THE
MEANING OF SECTION 881(C)(3)(A) OF THE CODE AND INTENDS TO CLAIM EXEMPTION FROM
U.S. FEDERAL WITHHOLDING TAX UNDER SECTION 871(H) OR 881(C) OF THE CODE WITH
RESPECT TO PAYMENTS OF “PORTFOLIO INTEREST”, A FORM W-8, OR ANY SUBSEQUENT
VERSIONS THEREOF OR SUCCESSORS THERETO (AND, IF SUCH LENDER DELIVERS A FORM W-8,
A CERTIFICATE REPRESENTING THAT SUCH LENDER IS NOT A BANK FOR PURPOSES OF
SECTION 881(C) OF THE CODE, IS NOT A 10-PERCENT SHAREHOLDER (WITHIN THE MEANING
OF SECTION 871(H)(3)(B) OF THE CODE) OF THE BORROWER AND IS NOT A CONTROLLED
FOREIGN CORPORATION RELATED TO THE BORROWER (WITHIN THE MEANING OF SECTION
864(D)(4) OF THE CODE)), PROPERLY COMPLETED AND DULY EXECUTED BY SUCH LENDER
CLAIMING COMPLETE EXEMPTION FROM, OR A REDUCED RATE OF, U.S. FEDERAL WITHHOLDING
TAX ON PAYMENTS OF INTEREST BY THE BORROWER UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS.


 


(E)                                  FOR ANY PERIOD WITH RESPECT TO WHICH A
LENDER HAS FAILED TO PROVIDE THE BORROWER WITH THE APPROPRIATE FORM PURSUANT TO
SECTION 2.13(D) (UNLESS SUCH FAILURE IS DUE TO A CHANGE IN TREATY, LAW OR
REGULATION OCCURRING SUBSEQUENT TO THE DATE ON WHICH SUCH FORM ORIGINALLY WAS
REQUIRED TO BE PROVIDED), SUCH LENDER SHALL NOT BE ENTITLED TO INDEMNIFICATION
UNDER SECTION 2.13(B) OR (C) WITH RESPECT TO TAXES IMPOSED BY THE UNITED STATES;
PROVIDED THAT IF A LENDER, WHICH IS OTHERWISE EXEMPT FROM OR SUBJECT TO A
REDUCED RATE OF WITHHOLDING TAX, BECOMES SUBJECT TO TAXES BECAUSE OF ITS FAILURE
TO DELIVER A FORM REQUIRED HEREUNDER, THE BORROWER SHALL TAKE SUCH STEPS AS SUCH
LENDER SHALL REASONABLY REQUEST TO ASSIST SUCH LENDER TO RECOVER SUCH TAXES.


 


(F)                                    IF THE BORROWER IS REQUIRED TO PAY
ADDITIONAL AMOUNTS TO OR FOR THE ACCOUNT OF ANY LENDER PURSUANT TO THIS SECTION
2.13, THEN SUCH LENDER WILL CHANGE THE JURISDICTION OF ITS APPLICABLE LENDING
OFFICE IF, IN THE JUDGMENT OF SUCH LENDER, SUCH CHANGE (I) WILL ELIMINATE OR
REDUCE ANY SUCH ADDITIONAL PAYMENT WHICH MAY THEREAFTER ACCRUE AND (II) IS NOT
OTHERWISE DISADVANTAGEOUS TO SUCH LENDER.


 

SECTION 2.14                    Method of Electing Interest Rates.

 


(A)                                  THE ADVANCES INCLUDED IN EACH BORROWING
SHALL BEAR INTEREST INITIALLY AT THE TYPE OF RATE SPECIFIED BY THE BORROWER IN
THE APPLICABLE NOTICE OF BORROWING.  THEREAFTER, THE BORROWER MAY FROM TIME TO
TIME ELECT TO CHANGE OR CONTINUE THE TYPE OF INTEREST RATE BORNE BY EACH GROUP
OF ADVANCES (SUBJECT IN EACH CASE TO THE PROVISIONS OF SECTIONS 2.15 AND 2.16),
AS FOLLOWS:


 


33

--------------------------------------------------------------------------------



 

(I)                                     IF SUCH ADVANCES ARE BASE RATE ADVANCES,
THE BORROWER MAY ELECT TO CONVERT SUCH ADVANCES TO EURODOLLAR RATE ADVANCES AS
OF ANY EURO-DOLLAR BUSINESS DAY, AND

 

(II)                                  IF SUCH ADVANCES ARE EURODOLLAR RATE
ADVANCES, THE BORROWER MAY ELECT TO CONVERT SUCH ADVANCES TO BASE RATE ADVANCES
OR ELECT TO CONTINUE SUCH ADVANCES AS EURODOLLAR RATE ADVANCES FOR AN ADDITIONAL
INTEREST PERIOD, SUBJECT TO SECTION 2.11 IN THE CASE OF ANY SUCH CONVERSION OR
CONTINUATION EFFECTIVE ON ANY DAY OTHER THAN THE LAST DAY OF THE THEN CURRENT
INTEREST PERIOD APPLICABLE TO SUCH ADVANCES.

 

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent not later than 10:30 A.M.  (New York
City time) on the third Eurodollar Business Day before the conversion or
continuation selected in such notice is to be effective.  A Notice of Interest
Rate Election may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant group of Advances; provided that (i) such
portion is allocated ratably among the Loans comprising such group and (ii) the
portion to which such Notice applies, and the remaining portion to which it does
not apply, are each $10,000,000, or, any larger multiple of $500,000.

 


(B)                                 EACH NOTICE OF INTEREST RATE ELECTION SHALL
SPECIFY:


 

(I)                                     THE GROUP OF ADVANCES (OR PORTION
THEREOF) TO WHICH SUCH NOTICE APPLIES;

 

(II)                                  THE DATE ON WHICH THE CONVERSION OR
CONTINUATION SELECTED IN SUCH NOTICE IS TO BE EFFECTIVE, WHICH SHALL COMPLY WITH
THE APPLICABLE CLAUSE OF SUBSECTION (A) ABOVE;

 

(III)                               IF THE ADVANCES COMPRISING SUCH GROUP ARE TO
BE CONVERTED, THE NEW TYPE OF ADVANCES AND, IF THE ADVANCES BEING CONVERTED ARE
TO BE EURODOLLAR RATE ADVANCES, THE DURATION OF THE NEXT SUCCEEDING INTEREST
PERIOD APPLICABLE THERETO; AND

 

(IV)                              IF SUCH ADVANCES ARE TO BE CONTINUED AS THE
SAME TYPE OF EURODOLLAR RATE ADVANCES FOR AN ADDITIONAL INTEREST PERIOD, THE
DURATION OF SUCH ADDITIONAL INTEREST PERIOD.

 

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

 


(C)                                  UPON RECEIPT OF A NOTICE OF INTEREST RATE
ELECTION FROM THE BORROWER PURSUANT TO SUBSECTION (A) ABOVE, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE CONTENTS THEREOF AND SUCH NOTICE
SHALL NOT THEREAFTER BE REVOCABLE BY THE BORROWER.


 


(D)                                 IF THE BORROWER SHALL FAIL TO SELECT THE
DURATION OF ANY INTEREST PERIOD FOR ANY EURODOLLAR RATE ADVANCES IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 2.14(A) OR IF AT THE END OF ANY SUCH INTEREST
PERIOD AN EVENT OF DEFAULT EXISTS AND THE ADMINISTRATIVE AGENT HAS BEEN DIRECTED
TO DO SO BY THE MAJORITY LENDERS, THE ADMINISTRATIVE AGENT WILL FORTHWITH SO
NOTIFY THE BORROWER AND THE LENDERS AND SUCH ADVANCES WILL AUTOMATICALLY, ON THE
LAST DAY OF THE THEN EXISTING INTEREST PERIOD THEREFOR, CONVERT INTO BASE RATE
ADVANCES.


 


(E)                                  IF THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF
REVOLVING ADVANCES COMPRISING ANY BORROWING OR BORROWINGS SHALL BE REDUCED, BY
PAYMENT OR PREPAYMENT OR OTHERWISE, TO LESS THAN $500,000, SUCH REVOLVING
ADVANCES SHALL, IF THEY ARE EURODOLLAR RATE ADVANCES, AUTOMATICALLY CONVERT INTO
BASE RATE ADVANCES ON THE LAST DAY OF THE INTEREST PERIOD FOR SUCH EURODOLLAR
RATE ADVANCES, AND ON AND AFTER SUCH DATE THE RIGHT OF THE BORROWER TO CONVERT
SUCH ADVANCES INTO REVOLVING ADVANCES OF A TYPE OTHER THAN BASE RATE ADVANCES
SHALL TERMINATE; PROVIDED THAT IF AND SO LONG AS EACH SUCH REVOLVING


 


34

--------------------------------------------------------------------------------



 


ADVANCE SHALL BE OF THE SAME TYPE AND HAVE THE SAME INTEREST PERIOD AS ANY OTHER
REVOLVING ADVANCES COMPRISING ANOTHER BORROWING AND OTHER BORROWINGS, AND THE
AGGREGATE UNPAID PRINCIPAL AMOUNT OF ALL SUCH REVOLVING ADVANCES SHALL EQUAL OR
EXCEED $500,000, THE BORROWER SHALL HAVE THE RIGHT TO CONTINUE ALL SUCH
REVOLVING ADVANCES AS, AND TO CONVERT ALL SUCH REVOLVING ADVANCES INTO,
REVOLVING ADVANCES OF SUCH TYPE HAVING SUCH INTEREST PERIOD.


 

SECTION 2.15                    Basis for Determining Interest Rate Inadequate
or Unfair.  If on or prior to the first day of any Interest Period for any
Eurodollar Rate Borrowing:

 

(a)                                  the Administrative Agent is advised by the
Eurodollar Reference Banks that deposits in dollars (in the applicable amounts)
are not being offered to the Eurodollar Reference Banks in the relevant market
for such Interest Period, or

 

(b)                                 any Lender advises the Administrative Agent
that the Adjusted London Interbank Offered Rate, as the case may be, as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lender of funding its Eurodollar Rate Advance, as the case may
be, for such Interest Period,

 

the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Lenders, whereupon until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist, the
obligations of the Lenders to make Eurodollar Rate Advances shall be suspended. 
Unless the Borrower notifies the Administrative Agent at least two Domestic
Business Days before the date of any Eurodollar Rate Borrowing for which a
Notice of Borrowing has previously been given that it elects not to borrow on
such date, such Borrowing shall instead be a Base Rate Advance Borrowing.

 

SECTION 2.16                    Illegality.  If, on or after the date of this
Agreement, the adoption of any applicable law, rule or regulation, or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Eurodollar Lending Office) with any request or directive (whether or not having
the force of law) of any such authority, central bank or comparable agency
(including the NAIC) shall make it unlawful or impossible for any Lender (or its
Eurodollar Lending Office) to make, maintain or fund its Eurodollar Advances and
such Lender shall so notify the Administrative Agent, the Administrative Agent
shall forthwith give notice thereof to the other Lenders and the Borrower,
whereupon until such Lender notifies the Borrower and the Administrative Agent
that the circumstances giving rise to such suspension no longer exist, the
obligation of such Lender to make Eurodollar Advances shall be suspended. 
Before giving any notice to the Administrative Agent pursuant to this Section,
such Lender shall designate a different Eurodollar Lending Office if such
designation will avoid the need for giving such notice and will not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender.  If such
Lender shall determine that it may not lawfully continue to maintain and fund
any of its outstanding Eurodollar Advances to maturity and shall so specify in
such notice, (i) the obligation of such Lender to make Eurodollar Rate Advances
and to Convert Advances into Eurodollar Rate Advances shall terminate and (ii)
the Borrower shall forthwith prepay in full all Eurodollar Rate Advances of such
Lender then outstanding, together with accrued interest thereon, unless the
Borrower, within five Domestic Business Days of such notice and demand, Converts
all Eurodollar Rate Advances of all Lenders then outstanding into Base Rate
Advances in accordance with Section 2.14(a), except that such Conversion may
occur, notwithstanding Section 2.14(a), other than on the last day of the
respective Interest Periods for such Eurodollar Rate Advances, if the Borrower
has paid any amounts payable under Section 2.11.

 

35

--------------------------------------------------------------------------------


 

SECTION 2.17                    Increased Cost and Reduced Return.

 


(A)                                  IF ON OR AFTER THE DATE HEREOF, THE
ADOPTION OF ANY APPLICABLE LAW, RULE OR REGULATION, OR ANY CHANGE THEREIN, OR
ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL
AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY (INCLUDING THE NAIC) CHARGED WITH
THE INTERPRETATION OR ADMINISTRATION THEREOF, OR COMPLIANCE BY ANY LENDER (OR
ITS APPLICABLE LENDING OFFICE) WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT
HAVING THE FORCE OF LAW) OF ANY SUCH AUTHORITY, CENTRAL BANK OR COMPARABLE
AGENCY (INCLUDING THE NAIC) SHALL IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE
(INCLUDING, WITHOUT LIMITATION, ANY SUCH REQUIREMENT IMPOSED BY THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM, BUT EXCLUDING WITH RESPECT TO ANY
EURODOLLAR RATE ADVANCE ANY SUCH REQUIREMENT INCLUDED IN AN APPLICABLE
EURODOLLAR RESERVE PERCENTAGE), SPECIAL DEPOSIT, INSURANCE ASSESSMENT OR SIMILAR
REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT
EXTENDED BY, ANY LENDER (OR ITS APPLICABLE LENDING OFFICE) OR SHALL IMPOSE ON
ANY LENDER (OR ITS APPLICABLE LENDING OFFICE) OR ON THE UNITED STATES MARKET FOR
CERTIFICATES OF DEPOSIT OR THE LONDON INTERBANK MARKET ANY OTHER CONDITION
AFFECTING ITS EURODOLLAR RATE ADVANCES, ITS NOTE OR ITS OBLIGATION TO MAKE
EURODOLLAR RATE ADVANCES AND THE RESULT OF ANY OF THE FOREGOING IS TO INCREASE
THE COST TO SUCH LENDER (OR ITS APPLICABLE LENDING OFFICE) OF MAKING OR
MAINTAINING ANY EURODOLLAR RATE ADVANCE, OR OF ISSUING OR MAINTAINING ANY LETTER
OF CREDIT OR ITS OBLIGATIONS WITH RESPECT THERETO AS THE ISSUING BANK OR AS A
LENDER PARTICIPATING THEREIN, OR TO REDUCE THE AMOUNT OF ANY SUM RECEIVED OR
RECEIVABLE BY SUCH LENDER (OR ITS APPLICABLE LENDING OFFICE) UNDER THIS
AGREEMENT OR UNDER ITS NOTE WITH RESPECT THERETO, BY AN AMOUNT DEEMED BY SUCH
LENDER TO BE MATERIAL, THEN, WITHIN 15 DAYS AFTER DEMAND BY SUCH LENDER (WITH A
COPY TO THE ADMINISTRATIVE AGENT), THE BORROWER SHALL PAY TO SUCH LENDER SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER ON AN AFTER-TAX
BASIS FOR SUCH INCREASED COST OR REDUCTION.


 


(B)                                 IF ANY LENDER SHALL HAVE DETERMINED THAT,
AFTER THE DATE HEREOF, THE ADOPTION OF ANY APPLICABLE LAW, RULE OR REGULATION
REGARDING CAPITAL ADEQUACY, OR ANY CHANGE IN ANY SUCH LAW, RULE OR REGULATION,
OR ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY
GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY (INCLUDING THE NAIC)
CHARGED WITH THE INTERPRETATION OR ADMINISTRATION THEREOF, OR ANY REQUEST OR
DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) OF
ANY SUCH AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY (INCLUDING THE NAIC), HAS
OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON CAPITAL OF SUCH
LENDER (OR ITS PARENT) AS A CONSEQUENCE OF SUCH LENDER’S OBLIGATIONS HEREUNDER
TO A LEVEL BELOW THAT WHICH SUCH LENDER (OR ITS PARENT) COULD HAVE ACHIEVED BUT
FOR SUCH ADOPTION, CHANGE, REQUEST OR DIRECTIVE (TAKING INTO CONSIDERATION ITS
POLICIES WITH RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY SUCH LENDER TO
BE MATERIAL, THEN FROM TIME TO TIME, WITHIN 15 DAYS AFTER DEMAND BY SUCH LENDER
(WITH A COPY TO THE ADMINISTRATIVE AGENT), THE BORROWER SHALL PAY TO SUCH LENDER
SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER (OR ITS PARENT)
ON AN AFTER-TAX BASIS FOR SUCH REDUCTION.


 


(C)                                  EACH LENDER WILL PROMPTLY NOTIFY THE
BORROWER AND THE ADMINISTRATIVE AGENT OF ANY EVENT OF WHICH IT HAS KNOWLEDGE,
OCCURRING AFTER THE DATE HEREOF, WHICH WILL ENTITLE SUCH LENDER TO COMPENSATION
PURSUANT TO THIS SECTION AND WILL DESIGNATE A DIFFERENT APPLICABLE LENDING
OFFICE IF SUCH DESIGNATION WILL AVOID THE NEED FOR, OR REDUCE THE AMOUNT OF,
SUCH COMPENSATION AND WILL NOT, IN THE JUDGMENT OF SUCH LENDER, BE OTHERWISE
DISADVANTAGEOUS TO SUCH LENDER.  A CERTIFICATE OF ANY LENDER CLAIMING
COMPENSATION UNDER THIS SECTION AND SETTING FORTH THE ADDITIONAL AMOUNT OR
AMOUNTS TO BE PAID TO IT HEREUNDER SHALL BE CONCLUSIVE IN THE ABSENCE OF
MANIFEST ERROR.  IN DETERMINING SUCH AMOUNT, SUCH LENDER MAY USE ANY REASONABLE
AVERAGING AND ATTRIBUTION METHODS.


 

SECTION 2.18                    Base Rate Advances Substituted for Affected
Eurodollar Rate Advances.  If (i) the obligation of any Lender to make
Eurodollar Rate Advances had been suspended pursuant to Section 2.16 or (ii) any
Lender has demanded compensation under Section 2.13 or 2.17(a) and the Borrower
shall, by at least five Eurodollar Business Days’ prior notice to such Lender
through the

 

36

--------------------------------------------------------------------------------


 

Administrative Agent, have elected that the provisions of this Section shall
apply to such Lender, then, unless and until such Lender notifies the Borrower
that the circumstances giving rise to such suspension or demand for compensation
no longer apply:

 

(a)                                  all Advances which would otherwise be made
by such Lender as Eurodollar Rate Advances shall be made instead as Base Rate
Advances (on which interest and principal shall be payable contemporaneously
with the payment of interest and principal on the related Eurodollar Rate
Advances of the other Lenders), and

 

(b)                                 after each of its Eurodollar Rate Advances
has been repaid, all payments of principal which would otherwise be applied to
repay such Eurodollar Rate Advances shall be applied to repay its Base Rate
Advances instead.

 

SECTION 2.19                    Use of Proceeds.  The Borrower will use the
proceeds of (i) the Term Loans to purchase 2001 Senior Notes together with
accrued and unpaid interest and any associated call or tender premiums pursuant
to the Tender Offer and Refinancing, to pay fees and expenses in connection with
the Transactions and for working capital purposes and (ii) the Revolving
Advances for working capital needs, capital expenditures and general corporate
purposes of the Borrower and the Guarantors.  None of the proceeds will be used,
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any “margin stock” within the meaning of
Regulation T or Regulation U, other than proceeds of Advances used to purchase
shares of common stock of the Borrower to the extent permitted by Section
5.02(f).

 

SECTION 2.20                    Increase in Commitments.

 


(A)                                  BORROWER REQUEST.  THE BORROWER MAY BY
WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT ELECT TO REQUEST THE ESTABLISHMENT OF
ONE OR MORE NEW TERM LOAN COMMITMENTS (EACH, AN “INCREMENTAL TERM LOAN
COMMITMENT”), BY AN AMOUNT NOT IN EXCESS OF $50,000,000 OF INCREASED COMMITMENTS
IN THE AGGREGATE AND NOT LESS THAN $10,000,000 INDIVIDUALLY.  EACH SUCH NOTICE
SHALL SPECIFY (I) THE DATE (EACH, AN “INCREASE EFFECTIVE DATE”) ON WHICH THE
BORROWER PROPOSES THAT THE INCREMENTAL TERM LOAN COMMITMENTS SHALL BE EFFECTIVE,
WHICH SHALL BE A DATE NOT LESS THAN 10 BUSINESS DAYS AFTER THE DATE ON WHICH
SUCH NOTICE IS DELIVERED TO THE ADMINISTRATIVE AGENT AND (II) THE IDENTITY OF
EACH LENDER OR PROPOSED LENDER TO WHOM THE BORROWER PROPOSES ANY PORTION OF SUCH
INCREMENTAL TERM LOAN COMMITMENTS BE ALLOCATED AND THE AMOUNTS OF SUCH
ALLOCATIONS; PROVIDED THAT ANY EXISTING LENDER APPROACHED TO PROVIDE ALL OR A
PORTION OF THE INCREMENTAL TERM LOAN COMMITMENTS MAY ELECT OR DECLINE, IN ITS
SOLE DISCRETION, TO PROVIDE SUCH NEW INCREMENTAL TERM LOAN COMMITMENT.


 


(B)                                 CONDITIONS.  THE INCREMENTAL TERM LOAN
COMMITMENTS SHALL BECOME EFFECTIVE, AS OF SUCH INCREASE EFFECTIVE DATE; PROVIDED
THAT:


 

(I)                                     EACH OF THE CONDITIONS SET FORTH IN
SECTION 3.02 SHALL BE SATISFIED;

 

(II)                                  NO DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING OR WOULD RESULT FROM THE BORROWINGS TO BE MADE ON THE INCREASE
EFFECTIVE DATE; AND

 

(III)                               THE BORROWER SHALL DELIVER OR CAUSE TO BE
DELIVERED ANY LEGAL OPINIONS OR OTHER DOCUMENTS REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT IN CONNECTION WITH ANY SUCH TRANSACTION.

 


(C)                                  TERMS OF NEW LOANS.  THE TERMS AND
PROVISIONS OF TERM LOANS MADE PURSUANT TO THE INCREMENTAL TERM LOAN COMMITMENTS
(“INCREMENTAL TERM LOANS”)SHALL BE AS FOLLOWS:


 


37

--------------------------------------------------------------------------------



 

(I)                                     INCREMENTAL TERM LOANS SHALL BE, EXCEPT
AS OTHERWISE SET FORTH HEREIN OR IN THE INCREASE JOINDER, IDENTICAL TO THE TERM
LOANS;

 

(II)                                  THE WEIGHTED AVERAGE LIFE TO MATURITY OF
ALL INCREMENTAL TERM LOANS SHALL BE NO SHORTER THAN THE WEIGHTED AVERAGE LIFE TO
MATURITY OF THE REVOLVING LOANS AND THE EXISTING TERM LOANS;

 

(III)                               THE MATURITY DATE OF INCREMENTAL TERM LOANS
(THE “INCREMENTAL TERM LOAN MATURITY DATE”) SHALL NOT BE EARLIER THAN THE TERM
LOAN MATURITY DATE;

 

(IV)                              THE INTEREST MARGINS FOR THE INCREMENTAL TERM
LOANS SHALL BE DETERMINED BY BORROWER AND THE APPLICABLE NEW LENDERS; PROVIDED,
HOWEVER, THAT THE INTEREST MARGINS FOR THE INCREMENTAL TERM LOANS SHALL NOT BE
GREATER THAN THE HIGHEST INTEREST MARGINS THAT MAY, UNDER ANY CIRCUMSTANCES, BE
PAYABLE WITH RESPECT TO THE TERM LOANS PLUS 50 BASIS POINTS (AND THE INTEREST
MARGINS APPLICABLE TO THE TERM LOANS SHALL BE INCREASED TO THE EXTENT NECESSARY
TO ACHIEVE THE FOREGOING).

 

The Incremental Term Loan Commitments shall be effected by a joinder agreement
(the “Increase Joinder”) executed by the Borrower, the Administrative Agent and
each Lender making such increased or new Commitment, in form and substance
satisfactory to each of them.  The Increase Joinder may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.20.  In
addition, unless otherwise specifically provided herein, all references in Loan
Documents to Term Loans shall be deemed, unless the context otherwise requires,
to include references to Incremental Term Loans made pursuant to this Agreement.

 


(D)                                 MAKING OF NEW TERM LOANS.  ON ANY INCREASE
EFFECTIVE DATE ON WHICH THE INCREMENTAL TERM LOAN COMMITMENTS ARE EFFECTIVE,
SUBJECT TO THE SATISFACTION OF THE FOREGOING TERMS AND CONDITIONS, EACH LENDER
HOLDING AN INCREMENTAL TERM LOAN COMMITMENT SHALL MAKE A TERM LOAN TO BORROWER
IN AN AMOUNT EQUAL TO ITS INCREMENTAL TERM LOAN COMMITMENT.


 


(E)                                  EQUAL AND RATABLE BENEFIT.  THE LOANS AND
COMMITMENTS ESTABLISHED PURSUANT TO THIS PARAGRAPH SHALL CONSTITUTE LOANS AND
COMMITMENTS UNDER, AND SHALL BE ENTITLED TO ALL THE BENEFITS AFFORDED BY, THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND SHALL, WITHOUT LIMITING THE
FOREGOING, BENEFIT EQUALLY AND RATABLY FROM THE GUARANTEES AND SECURITY
INTERESTS CREATED BY THE SECURITY DOCUMENTS.  THE LOAN PARTIES SHALL TAKE ANY
ACTIONS REASONABLY REQUIRED BY THE ADMINISTRATIVE AGENT TO ENSURE AND/OR
DEMONSTRATE THAT THE LIEN AND SECURITY INTERESTS GRANTED BY THE SECURITY
DOCUMENTS CONTINUE TO BE PERFECTED UNDER THE UCC OR OTHERWISE AFTER GIVING
EFFECT TO THE ESTABLISHMENT OF ANY INCREMENTAL TERM LOANS.


 


(F)                                    THIS SECTION 2.20 SHALL SUPERSEDE ANY
PROVISION OF SECTION 8.01 TO THE CONTRARY.


 


ARTICLE 3


 


CONDITIONS PRECEDENT


 

SECTION 3.01                    Conditions Precedent to Effective Date.  The
obligations of the Lenders to make Advances and the obligation of the Issuing
Bank to issue Letters of Credit on the Effective Date shall be subject to
satisfaction of the following conditions precedent on or prior to the Effective
Date:

 

38

--------------------------------------------------------------------------------


 

(a)                                  The Borrower and its subsidiaries and the
transactions contemplated by the Commitment Letter shall be in compliance, in
all material respects, with all applicable foreign and U.S. federal, state and
local laws and regulations, including all applicable environmental laws and
regulations;

 

(b)                                 All necessary governmental and material
third party consents and approvals necessary in connection with the Loan
Documents and the Tender Offer and Refinancing shall have been obtained and
shall be in effect;

 

(c)                                  At the Effective Date, there shall have
been tendered, and simultaneously with the borrowing of Term Loans, the Borrower
shall accept for purchase, at least 51% of the 2001 Senior Notes in the Tender
Offer and Refinancing; and consummate the Refinancing in form and substance
satisfactory to the Arrangers and in compliance with applicable law and
regulatory approvals;

 

(d)                                 All loans and other aspects of the
transactions shall be in full compliance with all banking and other laws and
regulations; no law or regulation shall be applicable, or event shall have
occurred, that seeks to impose materially adverse conditions upon the
consummation of any of the transactions or the operation of the businesses of
the Loan Parties;

 

(e)                                  The Administrative Agent or Collateral
Agent, as appropriate, shall have received, effective on the Effective Date
(unless otherwise indicated below), in form and substance reasonably
satisfactory to it in such capacity, a certificate of the chief financial
officer of the Borrower to the effect that both before and immediately after the
making of the Tender Offer and Refinancing, (i) no Default shall have occurred
and be continuing and (ii) the representations and warranties of the Borrower
and its Subsidiaries made in this Agreement and the other Loan Documents are
true;

 

(f)                                    All reasonable fees and expenses of the
Lead Arrangers, Agents and Lenders required to have been paid as a condition to
the funding of the Credit Facilities (including payment of all fees, expenses
and other charges of counsel to the Arrangers invoiced at least five Business
Days prior to the Effective Date) shall have been paid in full;

 

(g)                                 The Credit Facilities shall have received a
debt rating from Moody’s and from Standard & Poor’s;

 

(h)                                 The Borrower shall have paid or caused to be
paid, or the Administrative Agent shall have received evidence satisfactory to
it in its sole good faith discretion that on the Effective Date the Borrower
shall pay, or cause to be paid, (i) all interest and commitment fees that are
accrued but unpaid to the Effective Date under the Original Existing Credit
Agreement (whether or not then payable under the terms thereof) and (ii) all
fees and expenses (if any) payable under Section 8.04 of the Original Existing
Credit Agreement;

 

(i)                                     The Administrative Agent or Collateral
Agent, as appropriate, shall have received the following, each effective on the
Effective Date (unless otherwise indicated below), in form and substance
reasonably satisfactory to it in such capacity and in sufficient copies for each
Lender (except for the Notes):

 

(1)                                  THE TERM NOTES AND REVOLVING NOTES TO THE
ORDER OF THE RESPECTIVE LENDERS;

 

39

--------------------------------------------------------------------------------


 

(2)                                  DULY EXECUTED COUNTERPARTS OF THIS
AGREEMENT, SIGNED BY EACH OF THE PARTIES HERETO (OR, IN THE CASE OF ANY LENDER
AS TO WHICH AN EXECUTED COUNTERPART SHALL NOT HAVE BEEN RECEIVED, RECEIPT BY THE
ADMINISTRATIVE AGENT IN FORM SATISFACTORY TO IT OF TELEGRAPHIC, TELEX OR OTHER
WRITTEN CONFIRMATION FROM SUCH LENDER OF EXECUTION OF A COUNTERPART HEREOF BY
SUCH LENDER);

 

(3)                                  CERTIFIED COPIES OF THE RESOLUTIONS OF THE
BOARD OF DIRECTORS OF THE BORROWER APPROVING EACH LOAN DOCUMENT TO WHICH IT IS
OR IS TO BE A PARTY AND OF THE RESOLUTIONS OF THE BOARD OF DIRECTORS OF EACH
SUBSIDIARY GUARANTOR APPROVING EACH LOAN DOCUMENT TO WHICH IT IS OR IS TO BE A
PARTY;

 

(4)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED CERTIFIED COPIES OF THE RESPECTIVE CERTIFICATES OF INCORPORATION AND
BYLAWS OF THE BORROWER AND ITS CORPORATE SUBSIDIARIES AND THE RESPECTIVE
CERTIFICATES OF LIMITED PARTNERSHIP AND AGREEMENTS OF LIMITED PARTNERSHIP FOR
THE PARTNERSHIP SUBSIDIARIES AND CERTIFICATES OF FORMATION AND OPERATING
AGREEMENT FOR THE LIMITED LIABILITY COMPANY SUBSIDIARIES;

 

(5)                                  A CERTIFICATE OF THE SECRETARY OR AN
ASSISTANT SECRETARY OF THE BORROWER AND EACH SUBSIDIARY GUARANTOR CERTIFYING THE
NAMES AND TRUE SIGNATURES OF THE OFFICERS OF SUCH LOAN PARTY AUTHORIZED TO SIGN
EACH LOAN DOCUMENT TO WHICH IT IS OR IS TO BE A PARTY AND THE OTHER DOCUMENTS TO
BE DELIVERED BY IT HEREUNDER;

 

(6)                                  COPIES OF ALL AUTHORIZATIONS, CONSENTS AND
APPROVALS OF, EVIDENCE OF OTHER ACTIONS BY, NOTICES TO AND FILINGS WITH ALL
GOVERNMENTAL AUTHORITIES AND REGULATORY BODIES REQUIRED FOR THE DUE EXECUTION,
DELIVERY AND PERFORMANCE BY EACH OF THE BORROWER AND THE SUBSIDIARY GUARANTORS
OF THE LOAN DOCUMENTS (OTHER THAN THE COLLATERAL DOCUMENTS);

 

(7)                                  CERTIFICATES OF THE CHIEF FINANCIAL OFFICER
OF THE BORROWER AND OF EACH SUBSIDIARY GUARANTOR, IN SUBSTANTIALLY THE FORM OF
EXHIBIT H OR EXHIBIT I, AS THE CASE MAY BE (EACH BEING A “SOLVENCY
CERTIFICATE”);

 

(8)                                  DULY EXECUTED COUNTERPARTS OF THE GUARANTY
AGREEMENT AND SECURITY AGREEMENT, SIGNED BY EACH OF THE PARTIES THERETO; AND

 

(9)                                  A FAVORABLE OPINION OF SONNENSCHEIN NATH &
ROSENTHAL LLP, COUNSEL FOR THE BORROWER AND EACH SUBSIDIARY GUARANTOR, IN
SUBSTANTIALLY THE FORM OF EXHIBIT E;

 

(j)                                     Evidence reasonably satisfactory to the
Collateral Agent that financing statements have been duly filed under the
Uniform Commercial Code of all jurisdictions as may be necessary or, in the
opinion of the Collateral Agent, desirable or appropriate to perfect the
security interests and liens created by the Security Agreement and the
Mortgages, as such agreements relate to the Borrower or any Existing Subsidiary
Guarantors;

 

(k)                                  Duly executed and filed Mortgages with
respect to each Real Property indicated on Schedule 3.01(k), in each case in
form and substance reasonably satisfactory to the Administrative Agent and, with
respect to each such Mortgage, the following;

 

(i)                                                  a policy of title insurance
dated the Effective Date (or an irrevocable commitment to issue such policy,
with all conditions marked satisfied, dated and recertified the Effective Date)
insuring the perfection, enforce ability and first priority of the Lien created
under such Mortgage as a valid first mortgage Lien on the Real

 

40

--------------------------------------------------------------------------------


 

Property described therein in form and substance and in an amount satisfactory
to the Collateral Agent (with all premiums, expenses and fees paid or caused to
be paid by the Borrower), which policy shall (w) be issued by a title company
reasonably satisfactory to the Collateral Agent, (x) include such reinsurance
arrangements (with provisions for direct access) as shall be reasonably
acceptable to the Collateral Agent, (y) have been supplemented by such
endorsements as shall be requested by Collateral Agent (including, without
limitation, endorsements or opinion letters on matters relating to usury,
contiguity, variable rate, revolving credit, doing business, and so-called
comprehensive coverage over covenants and restrictions), or, where such
endorsements are not available at commercially reasonable premium costs, opinion
letters of special counsel, architects or other professionals, which counsel,
architects or other professionals shall be reasonably acceptable to the
Collateral Agent and (z) contain only such exceptions to title as shall be
reasonably satisfactory to the Collateral Agent;

 

(ii)                                               with respect to the Real
Property encumbered by each Mortgage, an ALTA survey with respect to such Real
Property, in form and substance reasonably satisfactory to the Collateral Agent;

 

(iii)                                            evidence satisfactory to the
Collateral Agent that arrangements shall have been made for the recording of
each Mortgage and the payment by the Borrower of any mortgage, recording,
documentary stamp, privilege or other taxes and recording charges payable with
respect to each Mortgage; and

 

(iv)                                           a completed Federal Emergency
Management Agency Standard Flood Hazard Determination relating to the Real
Property encumbered thereby;

 

(l)                                     Certified copies of UCC, United States
Patent and Trademark Office and United States Copyright Office, tax and judgment
lien searches, bankruptcy and pending lawsuit searches or equivalent reports or
searches, each of a recent date listing all effective financing statements, lien
notices or comparable documents that name any Loan Party as debtor and that are
filed in those state and county jurisdictions in which any property of any Loan
Party is located and the state and county jurisdictions in which any Loan Party
is organized or maintains its principal place of business and such other
searches that the Collateral Agent deems necessary or appropriate, none of which
encumber the Collateral covered or intended to be covered by the Security
Documents (other than Permitted Collateral Liens or any other Liens acceptable
to the Collateral Agent);

 

(m)                               Evidence that all other actions necessary or,
in the reasonable opinion of the Collateral Agent, desirable or appropriate to
ensure the validity, perfection and priority of the security interests and
liens, created by, or intended to be created by, and to reflect the fact that
the Collateral Agent is the secured party, mortgagee, beneficiary or grantee,
under the Security Agreement and Mortgages have been taken;

 

(n)                                 Evidence of insurance for the business and
properties of the Borrower and its Subsidiaries, in form and substance
satisfactory to the Administrative Agent and (i) in the case of property and
casualty insurance, naming the Collateral Agent as co-insured and loss payee,
and (ii) in the case of liability insurance, naming the Collateral Agent, the
Administrative Agent and the Lenders as additional insureds, in each case with
responsible and reputable insurance companies or associations satisfactory to
the Majority Lenders in such amounts and covering such risks as are satisfactory
to the Majority Lenders;

 

41

--------------------------------------------------------------------------------


 

(o)                                 A favorable opinion of special FCC counsel
for the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, and such other opinions as any Lender through the
Administrative Agent may reasonably request;

 

(p)                                 Favorable opinions of local counsel (i) in
each jurisdiction where a Real Property covered by a Mortgage is located or if
the law of such jurisdiction governs perfection of security interests and liens
granted to the Collateral Agent under the Security Documents, (ii) covering the
validity, perfection and priority of the security interests or liens granted or
intended to be granted to the Collateral Agent in the Collateral granted or
intended to be granted to it under the Security Documents, and (iii) such other
opinions as any Lender through the Administrative Agent may reasonably request;

 

(q)                                 A copy of (i) a written notice delivered by
the Borrower to the trustee under each of the indentures governing the Existing
Subordinated Notes that all of the obligations of the Borrower and the
Subsidiary Guarantors under this Agreement and the other Loan Documents are
“Designated Senior Debt” under each such indenture and (ii) written confirmation
by each such trustee of receipt of such notice; and

 

(r)                                    Such other financial and non-financial
information regarding the Borrower or any of its Subsidiaries and such other
approvals, opinions or documents as any Lender through the Administrative Agent
may reasonably request.

 

SECTION 3.02                    Conditions Precedent to Each Borrowing.  The
obligation of each Lender to make an Advance on the occasion of each Borrowing
(including on the Effective Date) and of the Issuing Bank to issue a Letter of
Credit shall be subject to the further conditions precedent that on the date of
such Borrowing or Letter of Credit issuance, the following statements shall be
true (and each of the giving of the applicable Notice of Borrowing or Request
for Issuance and the acceptance by the Borrower of the proceeds of such
Borrowing or the issuance of the Letter of Credit on behalf of the Borrower
shall constitute a representation and warranty by the Borrower that on the date
of such Borrowing or of such Letter of Credit issuance, such statements are
true):

 

(a)                                  the Administrative Agent shall have
received a Notice of Borrowing with respect to such Borrowing as required by
Section 2.02(a) or the Issuing Bank shall have received a Request for Issuance
with respect to such Letter of Credit issuance as required by Section 2.09(b);

 

(b)                                 immediately after such Borrowing or Letter
of Credit issuance, (i) the aggregate outstanding principal amount of all Term
Loan Borrowings will not exceed the aggregate amount of the Term Loan Commitment
and (ii) the aggregate outstanding principal amount of all Revolving Advances
and Letter of Credit Obligations will not exceed the aggregate amount of all
Revolving Facility Commitments;

 

(c)                                  the representations and warranties
contained in this Agreement, the Guaranty Agreement, the Security Agreement, the
Pledge Agreement and each Mortgage are correct on and as of the date of such
Borrowing or Letter of Credit issuance, before and after giving effect to such
Borrowing or Letter of Credit issuance, and to the application of the proceeds
therefrom, as though made on and as of such date;

 

(d)                                 no event shall have occurred and be
continuing, or would result from such Borrowing or Letter of Credit issuance, or
from the application of the proceeds therefrom, which constitutes a Default;

 

42

--------------------------------------------------------------------------------


 

(e)                                  if such Borrowing or Letter of Credit
issuance is to be secured, directly or indirectly, by any “margin stock” (within
the meaning of Regulation U), the Administrative Agent shall have received (i) a
duly executed Federal Reserve Form FR U-1 for each Lender that is a bank, for
the Issuing Bank and (ii) a duly executed Federal Reserve Form FR G-3 for each
Lender that is not a bank, in each case signed and accepted by a duly authorized
representative of the applicable Lender or the Issuing Bank; and

 

(f)                                    the Administrative Agent, or the Issuing
Bank in the case of a Letter of Credit issuance, shall have received such other
approvals, opinions or documents as any Lender through the Administrative Agent
may reasonably request.

 

SECTION 3.03                    Conditions Precedent to Permitted Acquisitions,
Including Borrowings in Connection Therewith.  The right of the Borrower to make
any Permitted Acquisition and the obligation of any Lender to make an Advance on
or after the date of such Permitted Acquisition shall be subject to the
conditions precedent that:

 

(a)                                  The Borrower shall have demonstrated to the
reasonable satisfaction of the Agents that the acquisition constitutes a
Permitted Acquisition;

 

(b)                                 In the case of a Borrowing on the date of
such Permitted Acquisition, the Borrower shall have demonstrated to the
satisfaction of the Administrative Agent in its sole good faith discretion that
the closing of such Permitted Acquisition shall occur on such date;

 

(c)                                  Except for the Disclosed Litigation, there
shall exist no pending or threatened action, suit, investigation, litigation or
proceeding in any court or before any arbitrator or governmental instrumentality
which, in the reasonable opinion of the Agents, could have a material adverse
effect on the condition (financial or otherwise), operations, properties or
prospects of the Borrower or any of its Subsidiaries, whether before or after
giving effect to such Permitted Acquisition, or which, in the reasonable opinion
of the Agents, may adversely affect the legality, validity or enforceability of
this Agreement or any other Loan Document, the ability of any Loan Party to
perform its obligations hereunder or thereunder, or the rights of any Lender
hereunder or thereunder or the ability of any Lender to exercise such rights;

 

(d)                                 All material governmental and third party
consents and approvals necessary or, in the opinion of the Agents, desirable or
appropriate in connection with the consummation of such Permitted Acquisition
shall have been obtained (without the imposition of any material adverse
conditions) and shall be in effect (it being understood that all Federal
governmental consents and approvals are material), and the Administrative Agent
shall have received evidence satisfactory to it that the station licenses issued
by the FCC relating to the television broadcasting operations of any television
stations to be acquired pursuant to such Permitted Acquisition shall have been
validly assigned to one or more Subsidiaries of the Borrower, and shall be in
full force and effect;

 

(e)                                  The Collateral Agent shall have received
the following, each dated the closing date for such Permitted Acquisition
(unless otherwise indicated below), in form and substance satisfactory to the
Collateral Agent and in sufficient copies for each Lender (except for the
certificates representing any Pledged Stock to be pledged to the Collateral
Agent, the stock powers delivered in connection with such Pledged Stock, and any
instruments representing Pledged Instruments to be pledged to the Collateral
Agent):

 

43

--------------------------------------------------------------------------------


 

(1)                                  A NOTICE OF BORROWING AS REQUIRED BY
SECTION 2.02(A) IN RESPECT OF ANY BORROWING TO BE BORROWED ON THE CLOSING DATE
FOR SUCH PERMITTED ACQUISITION, DATED THE DATE OF ITS DELIVERY;

 

(2)                                  DULY EXECUTED COUNTERPARTS OF AN AGREEMENT
PURSUANT TO WHICH EACH SUBSIDIARY CREATED OR ACQUIRED IN CONNECTION WITH SUCH
PERMITTED ACQUISITION SHALL BECOME OBLIGATED AS A SUBSIDIARY GUARANTOR UNDER THE
GUARANTY AGREEMENT;

 

(3)                                  CERTIFICATES AND INSTRUMENTS REPRESENTING
ANY PLEDGED SECURITIES OR PLEDGED INSTRUMENTS REQUIRED TO BE DELIVERED BY THE
BORROWER OR ANY SUBSIDIARY ON OR BEFORE THE CLOSING DATE FOR SUCH PERMITTED
ACQUISITION, INCLUDING CERTIFICATES REPRESENTING ALL SHARES OF CAPITAL STOCK OF
EACH SUBSIDIARY CREATED OR ACQUIRED IN CONNECTION WITH SUCH PERMITTED
ACQUISITION, ACCOMPANIED BY DULY EXECUTED INSTRUMENTS OF TRANSFER OR ASSIGNMENT
IN BLANK, IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT;

 

(4)                                  DULY EXECUTED COUNTERPARTS OF A JOINDER
AGREEMENT TO THE SECURITY AGREEMENT, WITH RESPECT TO EACH SUBSIDIARY CREATED OR
ACQUIRED IN CONNECTION WITH SUCH PERMITTED ACQUISITION, TOGETHER WITH:

 

(A)                              FINANCING STATEMENTS AUTHORIZED BY EACH
SUBSIDIARY CREATED OR ACQUIRED IN CONNECTION WITH SUCH PERMITTED ACQUISITION,
WITH EVIDENCE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT THAT SUCH
FINANCING STATEMENTS WILL BE DULY FILED UNDER THE UNIFORM COMMERCIAL CODE OF ALL
JURISDICTIONS AS MAY BE NECESSARY OR, IN THE OPINION OF THE COLLATERAL AGENT,
DESIRABLE OR APPROPRIATE TO PERFECT THE SECURITY INTERESTS CREATED BY THE
SECURITY AGREEMENT AND THE MORTGAGES, AND

 

(B)                                EVIDENCE THAT ALL OTHER ACTIONS NECESSARY OR,
IN THE OPINION OF THE COLLATERAL AGENT, DESIRABLE OR APPROPRIATE TO PERFECT AND
PROTECT THE SECURITY INTERESTS AND LIENS CREATED BY, AND TO REFLECT THE FACT
THAT THE COLLATERAL AGENT IS THE SECURED PARTY UNDER, THE SECURITY AGREEMENT,
AND THE SECURITY AGREEMENT SHALL HAVE BEEN TAKEN;

 

(5)                                  DULY EXECUTED COUNTERPARTS OF MORTGAGES
(EACH, A “PERMITTED ACQUISITION MORTGAGE”) WITH RESPECT TO ANY REAL PROPERTY TO
BE ACQUIRED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES IN CONNECTION WITH SUCH
PERMITTED ACQUISITION AND, WITH RESPECT TO EACH PERMITTED ACQUISITION MORTGAGE:

 

(A)                              A POLICY OF TITLE INSURANCE DATED THE CLOSING
DATE FOR SUCH PERMITTED ACQUISITION (OR AN IRREVOCABLE COMMITMENT TO ISSUE SUCH
POLICY, WITH ALL CONDITIONS MARKED SATISFIED, DATED AND RECERTIFIED THE CLOSING
DATE FOR SUCH PERMITTED ACQUISITION) INSURING THE PERFECTION, ENFORCE ABILITY
AND FIRST PRIORITY OF THE LIEN CREATED UNDER SUCH PERMITTED ACQUISITION MORTGAGE
AS A VALID FIRST MORTGAGE LIEN ON THE REAL PROPERTY DESCRIBED THEREIN IN FORM
AND SUBSTANCE AND IN AN AMOUNT SATISFACTORY TO THE COLLATERAL AGENT (WITH ALL
PREMIUMS, EXPENSES AND FEES PAID OR CAUSED TO BE PAID BY THE BORROWER), WHICH
POLICY SHALL (W) BE ISSUED BY A TITLE COMPANY REASONABLY SATISFACTORY TO THE
COLLATERAL AGENT, (X) INCLUDE SUCH REINSURANCE ARRANGEMENTS (WITH PROVISIONS FOR
DIRECT ACCESS) AS SHALL BE REASONABLY ACCEPTABLE TO THE COLLATERAL AGENT, (Y)
HAVE BEEN SUPPLEMENTED BY SUCH ENDORSEMENTS AS SHALL BE REQUESTED BY COLLATERAL
AGENT (INCLUDING, WITHOUT LIMITATION, ENDORSEMENTS OR OPINION LETTERS ON MATTERS
RELATING TO USURY, CONTIGUITY, VARIABLE RATE, REVOLVING CREDIT, DOING BUSINESS,
AND SO-CALLED COMPREHENSIVE COVERAGE OVER COVENANTS AND RESTRICTIONS), OR, WHERE
SUCH ENDORSEMENTS ARE NOT AVAILABLE AT COMMERCIALLY REASONABLE PREMIUM COSTS,
OPINION LETTERS OF SPECIAL COUNSEL, ARCHITECTS OR OTHER PROFESSIONALS, WHICH

 

44

--------------------------------------------------------------------------------


 

COUNSEL, ARCHITECTS OR OTHER PROFESSIONALS SHALL BE REASONABLY ACCEPTABLE TO THE
COLLATERAL AGENT AND (Z) CONTAIN ONLY SUCH EXCEPTIONS TO TITLE AS SHALL BE
REASONABLY SATISFACTORY TO THE COLLATERAL AGENT;

 

(B)                                WITH RESPECT TO THE REAL PROPERTY ENCUMBERED
BY EACH PERMITTED ACQUISITION MORTGAGE, AN ALTA SURVEY WITH RESPECT TO SUCH REAL
PROPERTY, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT;
AND

 

(C)                                EVIDENCE SATISFACTORY TO THE COLLATERAL AGENT
THAT ARRANGEMENTS SHALL HAVE BEEN MADE FOR THE RECORDING OF EACH PERMITTED
ACQUISITION MORTGAGE AND THE PAYMENT BY THE BORROWER OF ANY MORTGAGE, RECORDING,
DOCUMENTARY STAMP, PRIVILEGE OR OTHER TAXES AND RECORDING CHARGES PAYABLE WITH
RESPECT TO EACH PERMITTED ACQUISITION MORTGAGE;

 

(6)                                  CERTIFIED COPIES OF THE RESOLUTIONS OF THE
BOARD OF DIRECTORS OF THE BORROWER AND EACH SUBSIDIARY PARTY HERETO AND THERETO
APPROVING EACH AGREEMENT TO WHICH IT IS OR IS TO BE A PARTY IN CONNECTION WITH
SUCH PERMITTED ACQUISITION;

 

(7)                                  A CERTIFICATE OF THE SECRETARY OR AN
ASSISTANT SECRETARY OF THE BORROWER AND EACH SUBSIDIARY CERTIFYING THE NAMES AND
TRUE SIGNATURES OF THE OFFICERS OF THE BORROWER OR SUCH SUBSIDIARY WHO SHALL BE
AUTHORIZED TO SIGN EACH AGREEMENT TO WHICH IT IS OR IS TO BE A PARTY IN
CONNECTION WITH SUCH PERMITTED ACQUISITION AND THE OTHER DOCUMENTS TO BE
DELIVERED BY IT HEREUNDER OR THEREUNDER;

 

(8)                                  COPIES OF ALL AUTHORIZATIONS, CONSENTS AND
APPROVALS OF, EVIDENCE OF OTHER ACTIONS BY, NOTICES TO AND FILINGS WITH, ALL
GOVERNMENTAL AUTHORITIES AND REGULATORY BODIES REQUIRED FOR THE DUE EXECUTION,
DELIVERY AND PERFORMANCE BY THE BORROWER OR ANY SUBSIDIARY OF EACH AGREEMENT TO
WHICH IT IS OR IS TO BE A PARTY IN CONNECTION WITH SUCH PERMITTED ACQUISITION
AND THE OTHER DOCUMENTS TO BE DELIVERED BY IT THEREUNDER;

 

(9)                                  CERTIFICATES OF THE CHIEF FINANCIAL OFFICER
OF THE BORROWER AND OF EACH SUBSIDIARY CREATED OR ACQUIRED IN CONNECTION WITH
SUCH PERMITTED ACQUISITION IN SUBSTANTIALLY THE FORM OF EXHIBIT H OR EXHIBIT I,
AS THE CASE MAY BE;

 

(10)                            EVIDENCE OF INSURANCE FOR THE BUSINESS AND
PROPERTIES OF EACH SUBSIDIARY CREATED OR ACQUIRED IN CONNECTION WITH SUCH
PERMITTED ACQUISITION, IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE
AGENT (AND IF REQUESTED BY THE ADMINISTRATIVE AGENT, NAMING THE ADMINISTRATIVE
AGENT AS ADDITIONAL INSURED AND LOSS PAYEE) WITH RESPONSIBLE AND REPUTABLE
INSURANCE COMPANIES OR ASSOCIATIONS SATISFACTORY TO THE LEAD ARRANGERS IN SUCH
AMOUNTS AND COVERING SUCH RISKS AS ARE SATISFACTORY TO THE LEAD ARRANGERS;

 

(11)                            A FAVORABLE OPINION OF SONNENSCHEIN NATH &
ROSENTHAL, LLP, COUNSEL FOR THE BORROWER AND EACH SUBSIDIARY GUARANTOR, IN
SUBSTANTIALLY THE FORM OF EXHIBIT E (BUT EXPRESSING OPINIONS WITH RESPECT TO
SUCH PERMITTED ACQUISITION) AND AS TO SUCH OTHER MATTERS AS ANY LENDER THROUGH
THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST;

 

(12)                            FAVORABLE OPINIONS OF LOCAL COUNSEL FOR THE
BORROWER WITH RESPECT TO EACH JURISDICTION WHERE ANY REAL PROPERTY TO BE
ACQUIRED IN CONNECTION WITH SUCH PERMITTED ACQUISITION SHALL BE LOCATED, IN EACH
CASE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT
(BUT EXPRESSING OPINIONS WITH RESPECT TO SUCH PERMITTED ACQUISITION), AND A
FAVORABLE OPINION OF SPECIAL FCC COUNSEL FOR THE BORROWER, IN FORM

 

45

--------------------------------------------------------------------------------


 

AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT (BUT
EXPRESSING OPINIONS WITH RESPECT TO SUCH PERMITTED ACQUISITION), AND SUCH OTHER
OPINIONS AS ANY LENDER THROUGH THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST;

 

(13)                            AN ENVIRONMENTAL REPORT, IN EACH CASE IN FORM
AND SUBSTANCE SATISFACTORY TO THE LEAD ARRANGERS, WITH RESPECT TO PROPERTIES TO
BE ACQUIRED, LEASED OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES IN
CONNECTION WITH SUCH PERMITTED ACQUISITION;

 

(14)                            THE WRITTEN CONSENT OF EACH PARTY (OTHER THAN
THE BORROWER OR ANY OF ITS SUBSIDIARIES) TO ANY AGREEMENT TO WHICH IT IS OR IS
TO BE A PARTY IN CONNECTION WITH SUCH PERMITTED ACQUISITION TO THE ASSIGNMENT BY
THE BORROWER OR ANY SUBSIDIARY GUARANTOR OF ITS RIGHTS AND CLAIMS UNDER SUCH
AGREEMENT TO THE ADMINISTRATIVE AGENT UNDER THE SECURITY AGREEMENT; AND

 

(15)                            SUCH OTHER FINANCIAL AND NON-FINANCIAL
INFORMATION REGARDING THE BORROWER OR ANY OF ITS SUBSIDIARIES AND SUCH OTHER
APPROVALS, OPINIONS OR DOCUMENTS AS ANY LENDER THROUGH THE ADMINISTRATIVE AGENT
MAY REASONABLY REQUEST.

 


ARTICLE 4


 


REPRESENTATIONS AND WARRANTIES


 

SECTION 4.01                    Representations and Warranties of the Borrower. 
The Borrower represents and warrants as follows:

 

(a)                                  Due Incorporation, Etc.  Each of the
Borrower and its Subsidiaries that is a corporation is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction indicated next to such corporation’s name on Schedule 4.01(a) and
has all requisite corporate powers and all FCC and all other material
governmental licenses, authorizations, consents and approvals required to own or
lease and operate its properties and to carry on its business as now conducted
and as proposed to be conducted and to execute and deliver, and to perform all
of its obligations under, the Loan Documents to which it is or will be a party.
 Each of the Borrower and each of its Subsidiaries that is a corporation is duly
qualified or licensed to do business as a foreign corporation in good standing
in all jurisdictions in which it owns or leases assets and property or in which
the conduct of its business requires it to so qualify or be licensed, except for
such jurisdictions in which the failure to so qualify or be licensed would not
have a material adverse effect on the business, condition (financial or
otherwise), operations, properties or prospects of the Borrower or such
Subsidiary, as the case may be.  Each of the Borrower’s Subsidiaries that is a
partnership or limited liability company is a partnership or limited liability
company duly organized, validly existing and in good standing under the laws of
the jurisdiction under which it is organized and has all requisite power and
authority to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted and to execute and
deliver, and to perform all of its obligations under, the Loan Documents to
which it is or will be a party.  Each of the Borrower’s Subsidiaries that is a
partnership or limited liability company is duly qualified or licensed to do
business and has complied with all fictitious name statutes and other similar
laws in all jurisdictions in which it owns or leases assets and property or in
which the conduct of its business requires it to so qualify or be licensed or
comply, except for such jurisdictions in which the failure to so qualify or be
licensed or comply would not have a material adverse effect on the business,
condition (financial or otherwise), operations, properties or prospects of such
Subsidiary.

 

46

--------------------------------------------------------------------------------


 

(b)                                 Due Authorization and Execution, Etc.  The
execution, delivery and performance by the Borrower and each of its Subsidiaries
of each Loan Document to which it is or will be a party and the transactions
contemplated by the Loan Documents are within the Borrower’s and such
Subsidiary’s corporate powers (or its partnership or limited liability company
powers, in the case of each Subsidiary that is a partnership or limited
liability company), have been duly authorized by all necessary corporate action
(or all necessary action of the partners, in the case of each Subsidiary that is
a partnership, or the members, in the case of each Subsidiary that is a limited
liability company) and do not and will not (i) require any consent or approval
of the stockholders, partners or members of the Borrower or such Subsidiary
except such consents and approvals as shall have been duly obtained and shall be
in full force and effect, (ii) contravene the Borrower’s or such Subsidiary’s
certificate of incorporation or by-laws, in the case of each Subsidiary that is
a corporation, or the partnership agreement or operating agreement governing
such Subsidiary, in the case of each Subsidiary that is a partnership or limited
liability company, (iii) violate any law, rule, regulation (including, without
limitation, Regulations T, U and X of the Board of Governors of the Federal
Reserve System), order, writ, judgment, injunction, decree, determination or
award or any contractual restriction binding on or affecting the Borrower or
such Subsidiary, or any of their respective properties, or (iv) result in or
require the creation or imposition of any mortgage, deed of trust, pledge, lien,
security interest or other charge or encumbrance of any nature (other than
pursuant to the Loan Documents hereunder and pursuant to Collateral Documents
upon or with respect to any of the properties now owned or hereafter acquired by
the Borrower or any of its Subsidiaries).  Neither the Borrower nor any of its
Subsidiaries is in default under any such law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award or restriction.

 

(c)                                  Government Consents.  No authorization,
consent, approval or other action by, and no notice to or filing with, any
governmental, administrative or judicial authority or regulatory body is
currently, or is reasonably expected to be, required for the due execution,
delivery or performance by the Borrower or any of its Subsidiaries of any Loan
Document (other than the Collateral Documents) to which it is or will be a party
and the operation of the television broadcasting business of the Borrower and
its Subsidiaries, all of which have been made and are in full force and effect,
and except for the filing of certain of the Loan Documents with the FCC within
30 days of their execution pursuant to 47 C.F.R.  Section 73.3613.

 

(d)                                 Legal, Valid and Binding Nature.  This
Agreement is, and each other Loan Document and each Related Document to which
the Borrower or any of its Subsidiaries is or will be a party will, when
delivered, be, a legal, valid and binding obligation of the Borrower and such
Subsidiaries as are or will be parties thereto, enforceable against the Borrower
and such Subsidiaries in accordance with its respective terms, except (other
than in the case of Article X of the indentures governing the Existing
Subordinated Notes) as such enforcement may be limited by the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally and general principles of equity.

 

(e)                                  Capitalization and Subsidiaries.  On the
Effective Date, the authorized capital stock of the Borrower will consist of
40,000,000 shares of Class A Common Stock, par value $.001 per share; 20,000,000
shares of Class B Common Stock, par value $.001 per share; and 20,000,000 shares
of Class C Common Stock, par value $.001 per share.  Set forth on Schedule
4.01(a) is a complete and accurate list of all of the Borrower’s Subsidiaries as
of the Effective Date, showing as of such date (as to each such Subsidiary) the
jurisdiction of its incorporation or organization, as to each Subsidiary that is
a corporation, the number of shares of each class of capital stock authorized,
the number of shares of each class of capital stock outstanding on the date
hereof, the direct owner of the outstanding shares of each such class owned and
the

 

47

--------------------------------------------------------------------------------


 

jurisdictions in which such Subsidiary is qualified to do business as a foreign
corporation.  All of the general, limited partnership or membership interests of
each Subsidiary that is a partnership or limited liability company are owned,
legally and beneficially, by the Borrower or a wholly owned Subsidiary of the
Borrower, in each case free and clear of all liens, security interests and other
charges or encumbrances other than the liens and security interests under the
Security Agreement.  Except as set forth in Schedule 4.01(e), there are no
outstanding options, warrants, rights of conversion or purchase, or similar
rights to acquire capital stock or partnership interests or membership interests
of the Borrower or any of its Subsidiaries or other agreements of any character
whatsoever relating to any shares of capital stock or partnership interests or
membership interests  of the Borrower or any such Subsidiaries; all of the
issued and outstanding capital stock of the Borrower and each of its
Subsidiaries that is a corporation has been duly authorized, validly issued and
is fully paid and non-assessable; all of the partnership interests or membership
interests of each Subsidiary that is a partnership or limited liability company
have been validly issued pursuant to the terms of the applicable partnership or
operating agreement; all of the issued and outstanding capital stock of each
Subsidiary of the Borrower that is a corporation is directly owned, legally and
beneficially, by the Borrower, in each case free and clear of all liens,
security interests and other charges or encumbrances other than the Liens
created by the Pledge Agreements and Security Agreement.

 

(f)                                    Financial Statements; No Material Adverse
Change.  The consolidated balance sheet of the Borrower and its Subsidiaries as
at December 31, 2004, and the related consolidated statements of income and
shareholders’ equity and statement of changes in cash flows of the Borrower and
its Subsidiaries for the fiscal year then ended, fairly present, respectively,
the consolidated financial condition of the Borrower and its Subsidiaries as at
such date and the consolidated results of operations of the Borrower and its
Subsidiaries for the period ended on such date, all in accordance with generally
accepted accounting principles.  Since December 31, 2004 there has not occurred
or become known any event or condition that has resulted in or which could
reasonably be expected to result in a material adverse change in the condition
(financial or otherwise), business, assets, liabilities, or results of
operations of the Borrower and its subsidiaries, taken as a whole.

 

(g)                                 Solvency.  Each of the Borrower and the
Borrower and its Subsidiaries taken as a whole and each Subsidiary Guarantor
individually and taken as a whole with its Subsidiaries is and, after receipt
and application of the Advances in accordance with the terms of this Agreement,
will be Solvent.

 

(h)                                 Absence of Litigation; Litigation
Description.  (i)  No actions, suits, investigations, litigation or proceedings
are pending or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Subsidiaries or the properties of the
Borrower or any such Subsidiary before any court, arbitrator or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (A) which may materially adversely affect the business, condition
(financial or otherwise), operations, properties or prospects of the Borrower or
any such Subsidiary, except as disclosed in Schedule 4.01(h) (the “Disclosed
Litigation”), or (B) which purports to affect the legality, validity or
enforceability of this Agreement or any other Loan Document or any Related
Document, the ability of any Loan Party to perform its obligations hereunder or
thereunder, or the rights of any Lender hereunder or thereunder or the ability
of any Lender to exercise such rights.

 

(II)               EXCEPT FOR THE DISCLOSED LITIGATION, NO ACTION, SUIT,
INVESTIGATION, LITIGATION OR PROCEEDING IS PENDING OR, TO THE KNOWLEDGE OF THE
BORROWER, THREATENED IN ANY COURT OR BEFORE ANY

 

48

--------------------------------------------------------------------------------


 

ARBITRATOR OR GOVERNMENTAL ENTITY SPECIFIED ABOVE IN CONNECTION WITH THE
EFFECTIVE DATE TRANSACTIONS OR IN CONNECTION WITH THE USE OF THE PROCEEDS HEREOF
OR THEREOF.

 

(III)            ON THE EFFECTIVE DATE AND AT ALL TIMES THEREAFTER, THERE SHALL
HAVE BEEN NO CHANGE SINCE THE DATE OF THIS AGREEMENT IN THE STATUS OF ANY OF THE
ACTIONS, SUITS, INVESTIGATIONS, LITIGATION OR PROCEEDINGS REFERRED TO IN
SCHEDULE 4.01(H) THAT IS MATERIALLY ADVERSE TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES OR THE EFFECTIVE DATE TRANSACTIONS OR THE LOAN DOCUMENTS.

 

(i)                                     Ownership of Properties; Absence of
Liens and Encumbrances.  The Borrower and its Subsidiaries have good and
marketable title to and are in lawful possession of, or have valid leasehold
interests in, or have the right to use pursuant to valid and enforceable
agreements or arrangements, all of their respective properties and other assets
(real or personal, tangible, intangible or mixed), except where the failure to
have or possess the same with respect to such properties or other assets would
not, in the aggregate, have a material adverse effect on the business, condition
(financial or otherwise), operations, properties or prospects of the Borrower or
any of its Subsidiaries.  Except as disclosed on Schedule 4.01(i) of this
Agreement, there are no material Liens on any property or asset of the Borrower
or any of its Subsidiaries except for the security interests created under the
Security Agreement and the Mortgages, except for the Permitted Liens.

 

(j)                                     No Burdensome Agreements.  Neither the
Borrower nor any of its Subsidiaries is a party to any indenture, loan or credit
agreement or any lease or other agreement or instrument or subject to any
charter or corporate restriction or partnership agreement or other partnership
restriction that would have a material adverse effect (i) on the business,
condition (financial or otherwise), operations, properties or prospects of the
Borrower or any of its Subsidiaries, or (ii) on the ability of the Borrower or
any of its Subsidiaries to carry out its obligations under any of the Loan
Documents or Related Documents to which it is or will be a party; provided that
it is agreed that the indentures governing the Existing Subordinated Notes and
any other indentures in substantially the same form as such indentures, do not
have any such effect.

 

(k)                                  Payment of Taxes.  The Borrower and each of
its Subsidiaries has filed or caused to be filed all Federal, state and
franchise tax returns and information and other similar filings, and all
material other tax returns and information and other similar filings, required
to be filed, and paid all amounts of taxes, including interest and penalties,
which have become due pursuant to such returns or pursuant to any assessments
received by the Borrower or any of its Subsidiaries, except to the extent of any
taxes being contested by or on behalf of the Borrower or such Subsidiary in good
faith and by proper proceedings and for which adequate provision for payment has
been made and adequate reserves are being maintained in accordance with
generally accepted accounting principles consistently applied by the Borrower or
such Subsidiary, as the case may be, and so long as the proceedings referred to
above could not subject any Agent or any Lender to any civil or criminal penalty
or liability or involve any risk of loss, sale or forfeiture of any material
item of Collateral.  The Borrower has no knowledge of any actual or proposed
additional tax assessments against it or any of its Subsidiaries which, singly
or in the aggregate, could have a material adverse effect on the Borrower or any
of its Subsidiaries.

 

(l)                                     Accuracy of Information Given to
Lenders.  No information, exhibit, report, document, certificate or written
statement, including without limitation this Agreement, furnished in writing to
any Lender by or on behalf of the Borrower in connection herewith contained any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained therein, in light of the
circumstances under which such information, exhibit, report or other written
information was or is to be used, not misleading, nor do such information,

 

49

--------------------------------------------------------------------------------


 

exhibits, reports, documents, certificates and statements, taken as a whole,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not misleading. 
There is no fact known to the Borrower or any officer of the Borrower which the
Borrower has not disclosed to the Lenders in writing which in the reasonable
judgment of the Borrower and its officers would materially adversely affect the
business, condition (financial or otherwise), operations, properties or
prospects of the Borrower or any of its Subsidiaries or the ability of the
Borrower or any of its Subsidiaries to perform its respective obligations under
any Loan Document or any document contemplated hereby or thereby.  The financial
projections and forecasts of the Borrower delivered by the Borrower to any of
the Agents, the Lead Arrangers and the Lenders were prepared on the basis of the
assumptions stated therein and represented, at the time of delivery, the
Borrower’s best estimate of its future financial performance and such
assumptions were fair in the light of business conditions existing at the time
of such delivery of such projections and forecasts; and any such financial
projections and forecasts, if prepared as of the date hereof, would contain
estimates of the Borrower’s future financial performance which would not
materially adversely differ from the respective estimates contained in the
financial projections and forecasts delivered by the Borrower to any of the
Agents, the Lead Arrangers and the Lenders.

 

(m)                               ERISA.  Except as described in Schedule
4.01(m), no Plan or Multiemployer Plan exists as of the date of this Agreement. 
With respect to each Plan described in Schedule 4.01(m) and any other Plan which
shall exist: (i) no Termination Event has occurred or, except as described in
Schedule 4.01(m), is reasonably expected to occur with respect to any Plan and
(ii) no event requiring notice to the PBGC under Section 302(f)(4)(A) of ERISA
has occurred or is reasonably expected to occur with respect to any Plan.  With
respect to each Multiemployer Plan described in Schedule 4.01(m) and any other
Multiemployer Plan which shall exist: (i) neither the Borrower nor any ERISA
Affiliate of the Borrower has incurred, or is reasonably expected to incur, any
Withdrawal Liability to any Multiemployer Plan and (ii) neither the Borrower nor
any ERISA Affiliate of the Borrower has received any notification that any
Multiemployer Plan is in reorganization or has been terminated, within the
meaning of Title IV of ERISA, and no Multiemployer Plan is reasonably expected
to be in reorganization or to be terminated within the meaning of Title IV of
ERISA.

 

(n)                                 List of Debt.  Set forth on Schedule 4.01(n)
is a complete and accurate list of all Debt of the Borrower and its Subsidiaries
that will be outstanding as of the Effective Date following the Borrowings
hereunder and the application of the proceeds thereof as contemplated hereby,
other than (i) Debt arising under the Loan Documents, the Existing Subordinated
Notes and (ii) Debt having a principal amount of less than $500,000.

 

(o)                                 Federal Reserve Regulations.  The Borrower
and its Subsidiaries are not engaged principally, or as one of their important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.  No part of the proceeds of any Advance or any Letter of
Credit will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose that entails a violation of, or that
is inconsistent with, the provisions of the regulations of the Board of
Governors of the Federal Reserve System, including Regulation T, U or X.  The
pledge of the Securities Collateral pursuant to the Security Agreement does not
violate such regulations.

 

(p)                                 Investment Company Act.  Neither the
Borrower nor any of its Subsidiaries is an “investment company” or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.

 

50

--------------------------------------------------------------------------------


 

(q)                                 Casualties.  Neither the business nor the
properties of the Borrower or any of its Subsidiaries are affected by any fire,
explosion, accident, strike, lockout or other labor dispute, drought, storm,
hail, earthquake, embargo, act of God or of the public enemy or other casualty,
materially adversely affecting the business, condition (financial or otherwise),
operations, properties or prospects of the Borrower or any such Subsidiary.

 

(r)                                    Executive Compensation Agreements.  Set
forth in Schedule 4.01(r) is a complete and accurate list of all compensation
arrangements in effect as of the date of this Agreement between the Borrower or
any of its Subsidiaries and the five most highly compensated executive officers
of the Borrower and its Subsidiaries.

 

(s)                                  Collateral, Etc.  (i)  Schedule 4.01(s)
contains a complete and accurate description and list as of the Effective Date
of the location, by state, county and street address and operating division, of
all of the Real Property of the Borrower and its Subsidiaries, together with the
lessors thereof, the status of any consent from the lessor with respect to any
such Leasehold obtained or proposed to be obtained in connection with any Loan
Document or any Related Document.

 

(ii)                                  The Borrower or a Subsidiary Guarantor is
the record and beneficial owner of all of the presently existing Collateral
covered by (A) the Security Agreement, and (B) the Mortgages, in each case free
and clear of all mortgages, deeds of trust, pledges, liens, security interests,
options and other charges or encumbrances, except for Permitted Liens and those
created or permitted by this Agreement and the Collateral Documents.

 

(iii)                               The Borrower or a Subsidiary Guarantor has
good, marketable and insurable fee simple title to all Real Property and a valid
and indefeasible leasehold interest in all Leaseholds, free and clear of all
liens, charges and encumbrances of every kind and character, except for
Permitted Liens and those created or permitted by this Agreement and the
Collateral Documents.

 

(iv)                              Each Mortgaged Lease (as defined in the
Mortgages) is a valid and subsisting lease in full force and effect in
accordance with the terms thereof; the Borrower or a Subsidiary Guarantor, as
the case may be, is in possession of all Real Property and the Leaseholds
constituting part of the Collateral and no material default by the Borrower or
such Subsidiary Guarantor, as the case may be, exists and neither the Borrower
nor any Subsidiary Guarantor has knowledge of any other default under such
Mortgaged Lease or other agreement relating to any Real Property or Leaseholds
constituting part of the Collateral; and no lien, charge or encumbrance of any
kind or character exists on or with respect to the Borrower’s or the Subsidiary
Guarantor’s, as the case may be, interest in any such Real Property or
Leasehold, other than Permitted Liens.

 

(t)                                    Consents.  Set forth in Schedule 4.01(t)
is a complete and accurate list of all consents required in connection with the
Loan Documents (other than the Collateral Documents) (including, but not limited
to, consents relating to all network affiliation contracts, power site leases
and FCC matters), all of which will have been duly obtained and shall be in full
force and effect on the Effective Date and at all times thereafter, except where
the failure to obtain such consents will not have a material adverse effect,
alone or in the aggregate, on the business, condition (financial or otherwise),
operations, properties or prospects of the Borrower or any of its Subsidiaries.

 

(u)                                 Security Agreement.  As of the Effective
Date and at all times thereafter, the Security Agreement will create a valid and
perfected first priority security interest in and lien on the Collateral covered
thereby (except as provided therein), such security interest and lien being in

 

51

--------------------------------------------------------------------------------


 

each case enforceable against all third parties and securing the payment of all
Secured Obligations, and all filings and other actions necessary or advisable to
perfect and protect such security interests shall have been duly made or taken.

 

(v)                                 Mortgages.  From and after the Effective
Date, each Mortgage will create a valid and enforceable first priority mortgage
lien on and security interest in the Real Property covered thereby, enforceable
against the Borrower or the Subsidiary Guarantor granting such Mortgage, as the
case may be, and all third parties, and securing the payment of all Secured
Obligations, subject to the Security Agreement and to the “Secured Amount” as
set forth in each Mortgage, and all filings and other actions necessary or
desirable to perfect and protect such mortgage lien and security interest will
have been duly taken.

 

(w)                               Status Under Communications Act.  Each
material license, permit and other authority issued, granted, approved or
otherwise authorized by the FCC for the benefit of the Borrower or any of its
Subsidiaries is in good standing, unimpaired by any act or omission of the
Borrower or any of its Subsidiaries or any of their respective officers,
directors, employees or agents.  Except as set forth on Schedule 4.01(w),
neither the Borrower nor any of its Subsidiaries is the subject of any
outstanding citation, order or, to the knowledge of the Borrower, investigation
by the FCC which would have a material adverse effect on the business, condition
(financial or otherwise), operations, properties or prospects of the Borrower or
any of its Subsidiaries, and no such citation, order or investigation to the
knowledge of the Borrower or any of its Subsidiaries is contemplated by the
FCC.  The Borrower and each of its Subsidiaries has filed all material reports
and applications required to be filed by the FCC or the Communications Act and
has paid all fees required to be paid by the FCC or the Communications Act.

 

(x)                                   Compliance with Environmental
Requirements; No Hazardous Materials.  Except as described on Schedule 4.01(x)
and except to the extent the matters referred to below would result in
liabilities for the Borrower and its Subsidiaries of less than $1,000,000 in the
aggregate:

 

(I)                                     OTHER THAN IN COMPLIANCE WITH ALL
APPLICABLE ENVIRONMENTAL LAWS, NO HAZARDOUS MATERIALS ARE LOCATED ON ANY
PROPERTIES NOW OR PREVIOUSLY OWNED, LEASED OR OPERATED BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES OR HAVE BEEN RELEASED INTO THE ENVIRONMENT, OR DEPOSITED,
DISCHARGED, PLACED OR DISPOSED OF AT, ON OR UNDER ANY OF SUCH PROPERTIES.  NO
PORTION OF ANY SUCH PROPERTY IS BEING USED, OR HAS BEEN USED AT ANY PREVIOUS
TIME BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, FOR THE DISPOSAL, STORAGE,
TREATMENT, PROCESSING OR OTHER HANDLING OF HAZARDOUS MATERIALS (EXCEPT FOR SUCH
HAZARDOUS MATERIALS USED IN THE ORDINARY COURSE OF BUSINESS AND IN COMPLIANCE
WITH ENVIRONMENTAL LAWS)

 

(II)                                  NO ASBESTOS OR ASBESTOS-CONTAINING
MATERIALS IN AIRBORNE OR FRIABLE FORM ARE PRESENT ON ANY OF THE PROPERTIES NOW
OR PREVIOUSLY OWNED, LEASED OR OPERATED BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES, EXCEPT AS NOT IN VIOLATION OF ENVIRONMENTAL LAWS.

 

(III)                               NO POLYCHLORINATED BIPHENYLS ARE LOCATED ON
OR IN ANY PROPERTIES NOW OR PREVIOUSLY OWNED, LEASED OR OPERATED BY THE BORROWER
OR ANY OF ITS SUBSIDIARIES, IN THE FORM OF ELECTRICAL TRANSFORMERS, FLUORESCENT
LIGHT FIXTURES WITH BALLASTS, COOLING OILS OR ANY OTHER DEVICE OR FORM, EXCEPT
AS NOT IN VIOLATION OF ENVIRONMENTAL LAWS.

 

(IV)                              NO UNDERGROUND STORAGE TANKS ARE LOCATED ON
ANY PROPERTIES NOW OR PREVIOUSLY OWNED, LEASED OR OPERATED BY THE BORROWER OR
ANY OF ITS SUBSIDIARIES, OR WERE LOCATED ON ANY SUCH PROPERTY AND SUBSEQUENTLY
REMOVED OR FILLED.

 

52

--------------------------------------------------------------------------------


 

(V)                                 NO NOTICE, NOTIFICATION, DEMAND, REQUEST FOR
INFORMATION, COMPLAINT, CITATION, SUMMONS, INVESTIGATION, ADMINISTRATIVE ORDER,
CONSENT ORDER AND AGREEMENT, LITIGATION OR SETTLEMENT WITH RESPECT TO HAZARDOUS
MATERIALS HAS BEEN RECEIVED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES OR, TO
THE BORROWER’S KNOWLEDGE, IS PROPOSED, THREATENED OR ANTICIPATED WITH RESPECT TO
OR IN CONNECTION WITH THE OPERATION OF ANY PROPERTIES NOW OR PREVIOUSLY OWNED,
LEASED OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES.  ALL SUCH
PROPERTIES AND THEIR EXISTING AND, TO THE BORROWER’S KNOWLEDGE, PRIOR USES
COMPLY AND AT ALL TIMES HAVE COMPLIED WITH ENVIRONMENTAL LAWS.  THERE IS NO
CONDITION ON ANY OF SUCH PROPERTIES WHICH IS IN VIOLATION OF ANY ENVIRONMENTAL
LAWS, AND NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED ANY
COMMUNICATION FROM OR ON BEHALF OF ANY GOVERNMENTAL AUTHORITY THAT ANY SUCH
CONDITION EXISTS.  NONE OF SUCH PROPERTIES IS LISTED OR, TO THE BORROWER’S
KNOWLEDGE, PROPOSED FOR LISTING ON THE NATIONAL PRIORITIES LIST PROMULGATED
PURSUANT TO CERCLA, ON CERCLIS (AS DEFINED IN CERCLA) OR ON ANY SIMILAR FEDERAL,
STATE OR FOREIGN LIST OF SITES REQUIRING INVESTIGATION OR CLEANUP, NOR, TO THE
KNOWLEDGE OF THE BORROWER, IS ANY SUCH PROPERTY ANTICIPATED OR THREATENED TO BE
PLACED ON ANY SUCH LIST.

 

(VI)                              THERE HAS BEEN NO ENVIRONMENTAL INVESTIGATION,
STUDY, AUDIT, TEST, REVIEW OR OTHER ANALYSIS CONDUCTED OF WHICH THE BORROWER HAS
KNOWLEDGE IN RELATION TO THE CURRENT OR PRIOR BUSINESS OF THE BORROWER OR ANY
PROPERTY OR FACILITY NOW OR PREVIOUSLY OWNED, LEASED OR OPERATED BY THE BORROWER
OR ANY OF ITS SUBSIDIARIES WHICH HAS NOT BEEN DELIVERED TO THE LENDERS OR WILL
NOT HAVE BEEN DELIVERED TO THE LENDERS AT LEAST FIVE DAYS PRIOR TO THE EFFECTIVE
DATE.

 

For purposes of this Section 4.01(x), (i) the terms “Borrower” and “Subsidiary”
shall include any business or business entity (including a corporation) which
is, in whole or in part, a predecessor of the Borrower or any Subsidiary if the
Borrower or such Subsidiary, as a successor to such business or business entity,
is or could be subject to successor liability under applicable law and (ii) any
representation made with respect to properties not presently owned, leased or
operated by the Borrower or any of its Subsidiaries shall be limited to
conditions, activities or requirements at or in connection with such properties
for which the Borrower or any of its Subsidiaries is or could be subject to
liability.

 

(y)                                 Compliance with Laws.  The Borrower and its
Subsidiaries are in compliance in all material respects with all applicable
laws, rules and regulations, other than such laws, rules or regulations (i) the
validity or applicability of which the Borrower or such Subsidiary is contesting
in good faith or (ii) the failure to comply with which would not have a material
adverse effect on the business, condition (financial or otherwise), operations,
properties or prospects of the Borrower or any of its Subsidiaries.

 

(z)                                   Obligations Are Senior Debt and Designated
Senior Debt.  All obligations of the Borrower and the Subsidiary Guarantors
under this Agreement, the Notes, the Guaranty Agreement, the other Loan
Documents are “Senior Debt” and “Designated Senior Debt” within the meaning of,
and are entitled to the benefits of, Article X of the indentures governing the
Existing Subordinated Notes.

 

ARTICLE 5



COVENANTS OF THE BORROWER

 

SECTION 5.01                    Affirmative Covenants.  So long as any
Obligation hereunder or under any Loan Document shall remain unpaid, or any
Letter of Credit shall be outstanding, or any Advance

 

53

--------------------------------------------------------------------------------


 

shall be outstanding, or any Lender shall have any Revolving Facility Commitment
hereunder, unless the Majority Lenders otherwise consent in writing:

 

(a)                                  Compliance with Laws, Etc.  The Borrower
will perform and promptly comply, and cause each of its Subsidiaries to perform
and promptly comply, in all material respects, and cause all property of the
Borrower and each such Subsidiary to be maintained, used and operated in all
material respects in accordance with all (i) present and future laws,
ordinances, rules, regulations, orders and requirements (including, without
limitation, the Communications Act, Environmental Laws and ERISA) of every duly
constituted governmental or quasi governmental authority or agency applicable to
the Borrower, any of its Subsidiaries or any of their properties, (ii) similarly
applicable orders, rules and regulations of any regulatory, licensing,
accrediting, insurance underwriting or rating organization or other body
exercising similar functions, and (iii) similarly applicable duties or
obligations of any kind imposed under any certificate of occupancy, Leasehold or
otherwise by law, covenant, conditions, agreement or easement, public or
private, in each case except where the failure to perform and promptly comply
would not result in a material adverse affect on the business, condition
(financial or otherwise), operations, properties or prospects of the Borrower,
of any of its Subsidiaries or of the Borrower and its Subsidiaries taken as a
whole.

 

(b)                                 Conduct of Business; Preservation of
Existence.  The Borrower will continue, and cause each of its Subsidiaries to
continue, to engage only in business of the same general type as conducted by
the Borrower and its Subsidiaries as of the Effective Date, and preserve and
maintain, and cause each of its Subsidiaries that is a corporation to preserve
and maintain, its corporate existence and corporate rights (charter and
statutory), and those corporate franchises material to the business or
operations of the Borrower or such Subsidiary and to cause each of its
Subsidiaries that is a partnership or limited liability company to preserve and
maintain its existence as a partnership or limited liability company and its
rights (both under law and pursuant to its partnership or operating agreement)
as such, and those franchises material to the business or operations of such
partnership or limited liability company; provided, that the Borrower shall not
be required to preserve any such franchise or rights, or the corporate,
partnership, limited liability company or other existence of any Subsidiary, if
the Board of Directors shall determine that the preservation thereof is no
longer desirable in the conduct of the Business of the Borrower and the
Subsidiaries, taken as a whole, and the loss thereof is not adverse in any
material respect to the Lenders.

 

(c)                                  Visitation Rights.  The Borrower will at
any reasonable time and from time to time, upon reasonable notice permit any
Agent or any of the Lenders or any agents or representatives thereof to examine
and make copies of and abstracts from the records and books of account of, and
visit the properties of, the Borrower and any of its Subsidiaries, and to
discuss the business and financial affairs, finances and accounts of the
Borrower and any of its Subsidiaries with any of their officers or directors and
with its independent certified public accountants and advise such accountants
that the Agents and the Lenders have been authorized to exercise all rights of
the Borrower to require such accountants to disclose any and all financial
statements and other information of any kind that they may have with respect to
the Borrower and any of its Subsidiaries and direct such accountants to comply
with any requirements of any Agent or any Lender for such information.

 

(d)                                 Maintenance of Insurance.  The Borrower
will, and will cause each of its Restricted Subsidiaries to, keep at all times
all of their properties which are of an insurable nature insured against loss or
damage with insurers believed by the Borrower to be responsible to the extent
that property of similar character usually is so insured by corporations
similarly situated and

 

54

--------------------------------------------------------------------------------


 

owning like properties in accordance with good business practice; it being
understood that, with respect to each Real Property encumbered by a Mortgage,
the Borrower will, and will cause each of its Restricted Subsidiaries to, obtain
flood insurance in such total amount as the Administrative Agent or the Required
Lenders may from time to time require, if at any time the area in which any
improvements located on any such Real Property is designated a “flood hazard
area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as amended from time to time.

 

(e)                                  Payment of Taxes, Etc.  The Borrower will,
and will cause each of its Restricted Subsidiaries to, pay prior to delinquency
all taxes, assessments and governmental levies the failure of which to pay could
reasonably be expected to result in a material adverse effect on the condition
(financial or otherwise), business or results of operations of the Borrower and
its Restricted Subsidiaries taken as a whole, except for those taxes contested
in good faith by appropriate proceedings.

 

(f)                                    Maintenance of Properties, Etc.  The
Borrower will cause all properties used in the conduct of its business or the
business of any Restricted Subsidiary to be maintained and kept in good
condition, repair and working order and supplied with all necessary equipment
and will cause to be made all necessary repairs, renewals, replacements,
betterments and improvements thereof, all as in the judgment of the Borrower  is
necessary or advisable to conduct its business; provided, however, that nothing
in this Section shall prevent Borrower or any Restricted Subsidiary from
discontinuing the operation or maintenance of any of such properties if such
discontinuance is, as determined by the Board of Directors of the Borrower in
good faith, desirable in the conduct of its business or the business or any of
its Restricted Subsidiaries.

 

(g)                                 Maintenance of FCC Licenses, Affiliation
Agreements, Etc.  The Borrower will maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, each license, franchise, permit and other
authorization necessary or desirable under the Communications Act or otherwise
with respect to which the failure to so maintain and preserve would have a
material adverse effect on the business, condition (financial or otherwise),
operations, properties or prospects of the Borrower or any such Subsidiary or on
the value or utility to the Borrower or such Subsidiary of any such
authorization, including, but not limited to, performing and observing (except
as otherwise provided bylaw) each term and provision of each network affiliation
agreement to which it is a party and maintaining each such agreement in full
force and effect, it being understood that failure to maintain any such network
affiliation agreement in full force and effect shall be deemed to result in such
a material adverse effect, such material adverse effect being deemed to occur at
such time as programming ceases to be provided pursuant to such network
affiliation agreement, provided that such material adverse effect shall not be
deemed to occur if, prior to the time that such programming ceases, the Borrower
or such Subsidiary shall have entered into a network affiliation agreement with
another network which agreement and network are reasonably satisfactory to the
Majority Lenders.

 

(h)                                 Plan Contribution.  The Borrower will make,
and cause each Subsidiary to make, when due, all contributions required by law
to be made to all Plans.

 

(i)                                     Liquidity.  The Borrower will maintain
at all times unrestricted cash and Cash Equivalents of at least $35,000,000 in
the aggregate for the Borrower and its Restricted Subsidiaries.

 

55

--------------------------------------------------------------------------------


 

(j)                                     Reports.  So long as the Borrower is
subject to Section 13(a) or 15(d) of the Exchange Act, the Borrower shall
transmit to the Administrative Agent, without cost to the Lenders, copies of the
annual reports, quarterly reports and other periodic reports which the Borrower
is required to file with the Commission pursuant to Section 13(a) or 15(d) of
the Exchange Act.  If the Borrower is not subject to Section 13(a) or 15(d) of
the Exchange Act, the Borrower shall provide to the Administrative Agent, so
long as any Obligation hereunder or under any Loan Document shall remain unpaid,
or any Letter of Credit shall be outstanding, or any Advance shall be
outstanding, or any Lender shall have any Revolving Commitment hereunder,
reports that are consistent with the annual reports, quarterly reports and other
periodic reports which the Borrower would be required to file with the
Commission, if it were subject to Section 13(a) or 15(d), and such documents
shall be furnished to the Administrative Agent on or prior to the date on which
such information would be required to be filed if the Borrower were subject to
Section 13(a) or 15(d).  Delivery of such reports, information and documents to
the Administrative Agent is for informational purposes only and the
Administrative Agent’s receipt of such shall not constitute constructive notice
of any information contained therein or determinable from information contained
therein, including the Borrower’s compliance with any of its covenants hereunder
(as to which the Administrative Agent is entitled to rely exclusively on
Officers’ Certificates).

 

(k)                                  Compliance Certificate.  (i)  The Borrower
will deliver to the Agent, within 105 days after the end of the Borrower’s
fiscal year and within 60 days after the end of each fiscal quarter of the
Borrower that is not a fiscal year end, an Officers’ Certificate, one of the
signers of which shall be the principal executive, principal financial or
principal accounting officer of the Borrower stating that (i) a review of the
activities of the Borrower and its Subsidiaries during the preceding fiscal year
has been made to determine whether the Borrower has kept, observed, performed
and fulfilled all of its obligations under this Credit Agreement, (ii) such
review was supervised by the Officers of the Borrower signing such certificate,
and (iii) that to the best knowledge of each Officer signing such certificate,
(A) the Borrower has kept, observed, performed and fulfilled each and every
covenant contained in this Credit Agreement and is not in default in the
performance or observance of any of the terms, provisions and conditions of this
Credit Agreement (or, if a Default or Event of Default occurred, describing all
such Defaults or Events of Default of which each such Officer may have knowledge
and what action the Borrower has taken or proposes to take with respect
thereto), and (B) no event has occurred and remains in existence by reason of
which payments on account of the principal of, or interest on, the Advances are
prohibited or if such event has occurred, a description of the event and what
action the Borrower is taking or proposes to take with respect thereto.

 

(II)               SO LONG AS NOT CONTRARY TO THE THEN CURRENT RECOMMENDATIONS
OF THE AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS, THE ANNUAL FINANCIAL
STATEMENTS DELIVERED PURSUANT TO SECTION 5.01(J) SHALL BE ACCOMPANIED BY A
WRITTEN STATEMENT OF THE BORROWER’S INDEPENDENT PUBLIC ACCOUNTANTS (WHO SHALL BE
A FIRM OF ESTABLISHED NATIONAL REPUTATION REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT) THAT IN MAKING THE EXAMINATION NECESSARY FOR CERTIFICATION
OF SUCH FINANCIAL STATEMENTS NOTHING HAS COME TO THEIR ATTENTION THAT WOULD LEAD
THEM TO BELIEVE THAT THE BORROWER HAS VIOLATED ANY PROVISIONS OF SECTIONS
5.02(A), (B), (C), (D), (F), (G), (J), (K), OR (M) OR, IF ANY SUCH VIOLATION HAS
OCCURRED, SPECIFYING THE NATURE AND PERIOD OF EXISTENCE THEREOF, IT BEING
UNDERSTOOD THAT SUCH ACCOUNTANTS SHALL NOT BE LIABLE DIRECTLY OR INDIRECTLY TO
ANY PERSON FOR ANY FAILURE TO OBTAIN KNOWLEDGE OF ANY SUCH VIOLATION.

 

(III)            THE BORROWER WILL, SO LONG AS ANY OBLIGATION HEREUNDER OR UNDER
ANY LOAN DOCUMENT SHALL REMAIN UNPAID, OR ANY LETTER OF CREDIT SHALL BE
OUTSTANDING, OR ANY ADVANCE SHALL BE OUTSTANDING, OR ANY LENDER SHALL HAVE ANY
REVOLVING COMMITMENT HEREUNDER, DELIVER TO THE AGENT, PROMPTLY AFTER ANY OFFICER
OF THE BORROWER BECOMES AWARE OF ANY DEFAULT OR EVENT OF DEFAULT,

 

56

--------------------------------------------------------------------------------


 

AN OFFICERS’ CERTIFICATE SPECIFYING SUCH DEFAULT, EVENT OF DEFAULT OR DEFAULT OR
EVENT OF DEFAULT AND WHAT ACTION THE BORROWER IS TAKING OR PROPOSES TO TAKE WITH
RESPECT THERETO.

 

(l)                                     Further Assurances.  The Borrower will
promptly, upon request by any Agent or any Lender through the Administrative
Agent, correct, and cause each party to a Loan Document to promptly correct, any
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment or recordation thereof.  Promptly, upon request by any Agent or
any Lender through the Administrative Agent, the Borrower will also, and will
cause each Subsidiary Guarantor to, do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register, any and all such further
acts, deeds, conveyances, pledge agreements, security agreements, mortgages,
deeds of trust, trust deeds, assignments, estoppel certificates, financing
statements and continuations thereof, notices of assignment, transfers,
certificates, assurances and other instruments (including but not limited to
subleases or other grants of rights with respect to the Leasehold interests) as
any Agent or any Lender through the Administrative Agent may require from time
to time in order (i) to carry out more effectively the purposes of this
Agreement or any other Loan Document, (ii) to subject to the Liens created by
any of the Loan Documents any of the Borrower’s and its Subsidiaries’
properties, rights or interests covered or now or hereafter intended to be
covered by any of the Loan Documents, (iii) to perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and the
Liens intended to be created thereby, and (iv) to better assure, convey, grant,
assign, transfer, preserve, protect and confirm to the Agents and the Lenders
the rights granted or now or hereafter intended to be granted to the Agents
and/or the Lenders under any Loan Document or under any other instrument
executed in connection with any Loan Document to which the Borrower or any of
its Subsidiaries is or may become a party.

 

(m)                               Hazardous Materials; Remediation.  The
Borrower will (i) promptly give notice to the Lenders in writing of any
complaint, order, citation, notice or other written communication from any
Person with respect to, or if the Borrower becomes aware of, (x) the existence
or alleged existence of a violation of any applicable Environmental Law or the
incurrence of any material liability, obligation, loss, damage, cost, expense,
fine, penalty or sanction or the requirement to commence any material remedial
action resulting from or in connection with any air emission, water discharge,
noise emission, Hazardous Material or any other environmental, health or safety
matter at, upon, under or within any of the properties now or previously owned,
leased or operated by the Borrower or any of its Subsidiaries, or due to the
operations or activities of the Borrower, any Subsidiary or any other Person on
or in connection with any such property or any part thereof, in each case if the
Borrower or any of its Subsidiaries is or could be subject to liability therefor
or (y) any release on any of such properties of Hazardous Materials in a
quantity that is reportable under any applicable Environmental Law; and (ii)
promptly comply with any governmental requirements requiring the removal,
treatment or disposal of such Hazardous Materials or correction of any violation
of any material Environmental Law and provide evidence satisfactory to the
Majority Lenders of such compliance.

 

(n)                                 FCC Filings.  The Borrower will, within 30
days of the execution hereof and thereof, file with the FCC a copy of this
Agreement and of each other Loan Document required to be filed with the FCC
pursuant to 47 C.F.R.  Section 73.3613, and confirm in writing to the
Administrative Agent that such copies have been duly and timely filed.

 

(o)                                 Post-Closing Collateral Matters.  To the
extent not previously delivered as of the Effective Date, the applicable Loan
Parties shall use their commercially reasonable efforts to obtain and deliver to
the Collateral Agent, unless waived or extended by the Collateral Agent in its
discretion, with respect to each Mortgage set forth on Schedule 3.01(k), within
sixty (60) days after

 

57

--------------------------------------------------------------------------------


 

the Effective Date, the applicable Loan Party will deliver to the Collateral
Agent the following:

 

(1)                                  policies of title insurance meeting the
requirements of Section 3.01(k)(i);

 

(2)                                  a survey meeting the requirements of
Section 3.01(k)(ii);

 

(3)                                  AN AMENDMENT TO THE MORTGAGE DELIVERED ON
THE EFFECTIVE DATE AMENDING THE LEGAL DESCRIPTION THEREIN, IF NECESSARY IN THE
REASONABLE JUDGMENT OF THE COLLATERAL AGENT, OR A NEW MORTGAGE, IF NECESSARY IN
THE REASONABLE JUDGMENT OF THE COLLATERAL AGENT, DULY EXECUTED AND ACKNOWLEDGED
MEETING THE REQUIREMENTS OF SECTION 3.01(K) OF THE CREDIT AGREEMENT; AND

 

(4)                                  SUCH OTHER INFORMATION, APPROVALS, OPINIONS
OR DOCUMENTS AS THE COLLATERAL AGENT MAY REASONABLY REQUEST IN CONNECTION WITH
THIS SECTION.

 

SECTION 5.02                    Negative Covenants.  So long as any Obligation
hereunder or under any Loan Document shall remain unpaid, or any Letter of
Credit shall be outstanding, or any Advance shall be outstanding, or any Lender
shall have any Revolving Commitment hereunder, without the written consent of
the Majority Lenders:

 

(a)                                  Liens, Etc.  The Borrower will not, and
will not permit any Subsidiary Guarantor to, directly or indirectly, create,
incur, assume or suffer to exist any Lien (other than Permitted Liens) on any
asset now owned or hereafter acquired, or any income or profits therefrom or
assign or convey any right to receive income therefrom to secure any
Indebtedness.

 

(b)                                 Debt.  (i)  The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, create, incur, assume or
directly or indirectly guarantee or in any other manner become directly or
indirectly liable for (“incur”) any Indebtedness (including Acquired Debt) or
issue any Disqualified Stock if, at the time of and immediately after giving pro
forma effect to such incurrence of Indebtedness or issuance of Disqualified
Stock, the Debt to Operating Cash Flow Ratio of the Borrower and its Restricted
Subsidiaries is more than 7.0:1.

 

(II)                                  SECTION 5.02(B)(I) WILL NOT APPLY TO THE
INCURRENCE OF ANY OF THE FOLLOWING (COLLECTIVELY, “PERMITTED INDEBTEDNESS”):

 

(A)                              INDEBTEDNESS UNDER THIS AGREEMENT;

 

(B)                                INDEBTEDNESS OF ANY RESTRICTED SUBSIDIARY
CONSISTING OF A GUARANTEE OF INDEBTEDNESS UNDER THIS AGREEMENT;

 

(C)                                INDEBTEDNESS OWED BY ANY WHOLLY OWNED
RESTRICTED SUBSIDIARY TO THE BORROWER OR TO ANOTHER WHOLLY OWNED RESTRICTED
SUBSIDIARY, OR OWED BY THE BORROWER TO ANY WHOLLY OWNED RESTRICTED SUBSIDIARY;
PROVIDED THAT ANY SUCH INDEBTEDNESS SHALL BE AT ALL TIMES HELD BY A PERSON WHICH
IS EITHER THE BORROWER OR A WHOLLY OWNED RESTRICTED SUBSIDIARY OF THE BORROWER;
AND PROVIDED, FURTHER, THAT UPON EITHER (A) THE TRANSFER OR OTHER DISPOSITION OF
ANY SUCH INDEBTEDNESS TO A PERSON OTHER THAN THE BORROWER OR ANOTHER WHOLLY
OWNED RESTRICTED SUBSIDIARY OR (B) THE SALE, LEASE, TRANSFER OR OTHER
DISPOSITION OF SHARES OF CAPITAL STOCK (INCLUDING BY CONSOLIDATION OR MERGER) OF
ANY SUCH WHOLLY OWNED RESTRICTED SUBSIDIARY TO A PERSON OTHER THAN THE BORROWER
OR ANOTHER WHOLLY OWNED RESTRICTED SUBSIDIARY, THE INCURRENCE OF SUCH
INDEBTEDNESS SHALL BE DEEMED TO BE AN INCURRENCE THAT IS NOT PERMITTED BY THIS
CLAUSE (C);

 

58

--------------------------------------------------------------------------------


 

(D)                               GUARANTEES BY ANY RESTRICTED SUBSIDIARY THAT
IS A SUBSIDIARY GUARANTOR OF ANY INDEBTEDNESS OTHERWISE PERMITTED BY THIS
AGREEMENT;

 

(E)                                 INDEBTEDNESS ARISING WITH RESPECT TO
INTEREST RATE AGREEMENT OBLIGATIONS INCURRED FOR THE PURPOSE OF FIXING OR
HEDGING INTEREST RATE RISK WITH RESPECT TO ANY FLOATING RATE INDEBTEDNESS THAT
IS PERMITTED BY THE TERMS OF THE AGREEMENT TO BE OUTSTANDING;

 

(F)                                 PURCHASE MONEY INDEBTEDNESS AND CAPITAL
LEASE OBLIGATIONS WHICH DO NOT EXCEED, AS DETERMINED IN ACCORDANCE WITH GAAP,
$10,000,000 IN THE AGGREGATE AT ANY ONE TIME OUTSTANDING;

 

(G)                                INDEBTEDNESS OF THE BORROWER OR ANY
RESTRICTED SUBSIDIARY OUTSTANDING ON THE EFFECTIVE DATE;

 

(H)                               ANY INDEBTEDNESS INCURRED IN CONNECTION WITH
OR GIVEN IN EXCHANGE FOR THE RENEWAL, EXTENSION, SUBSTITUTION, REFUNDING,
DEFEASANCE, REFINANCING OR REPLACEMENT OF ANY INDEBTEDNESS DESCRIBED IN CLAUSES
(A), (B) OR (G) ABOVE OR INCURRED UNDER THE  DEBT TO OPERATING CASH FLOW RATIO
PURSUANT TO SUBSECTION (I) OF THIS SECTION 5.02(B) (“REFINANCING INDEBTEDNESS”);
PROVIDED THAT (A) THE PRINCIPAL AMOUNT OF SUCH REFINANCING INDEBTEDNESS SHALL
NOT EXCEED THE PRINCIPAL AMOUNT OF THE INDEBTEDNESS SO RENEWED, EXTENDED,
SUBSTITUTED, REFUNDED, DEFEASED, REFINANCED OR REPLACED (PLUS THE PREMIUMS PAID
IN CONNECTION THEREWITH AND THE FEES AND EXPENSES INCURRED IN CONNECTION
THEREWITH); (B) THE REFINANCING INDEBTEDNESS SHALL HAVE A WEIGHTED AVERAGE LIFE
TO MATURITY EQUAL TO OR GREATER THAN THE WEIGHTED AVERAGE LIFE TO MATURITY OF
THE INDEBTEDNESS BEING RENEWED, EXTENDED, SUBSTITUTED, REFUNDED, DEFEASED,
REFINANCED OR REPLACED; AND (C) WITH RESPECT TO REFINANCING INDEBTEDNESS OF
SUBORDINATED INDEBTEDNESS, SUCH NEW INDEBTEDNESS IS SUBORDINATED TO THE
OBLIGATIONS OR THE APPLICABLE SUBSIDIARY GUARANTEE, AS THE CASE MAY BE, TO THE
SAME EXTENT AS THE INDEBTEDNESS BEING REFINANCED;

 

(I)                                    INDEBTEDNESS OF THE BORROWER IN ADDITION
TO THAT DESCRIBED IN CLAUSES (A) THROUGH (H) ABOVE, AND ANY RENEWALS,
EXTENSIONS, SUBSTITUTIONS, REFINANCINGS OR REPLACEMENTS OF SUCH INDEBTEDNESS, SO
LONG AS THE AGGREGATE PRINCIPAL AMOUNT OF ALL SUCH INDEBTEDNESS INCURRED
PURSUANT TO THIS CLAUSE (I) DOES NOT EXCEED $15,000,000 AT ANY ONE TIME
OUTSTANDING.

 

(c)                                  Mergers.  (i)  The Borrower will not
consolidate or merge with or into (whether or not the Borrower is the Surviving
Person), or sell, assign, transfer, lease, convey or otherwise dispose of all or
substantially all of its properties or assets in one or more related
transactions, to another Person unless (A) the Surviving Person is a Person
organized or existing under the laws of the United States, any state thereof or
the District of Columbia; (B) the Surviving Person (if other than the Borrower)
assumes all the obligations of the Borrower under this Credit Agreement in a
form reasonably satisfactory to the Agent; (C) at the time of and immediately
after such Disposition, no Default or Event of Default shall have occurred and
be continuing; (D) the Surviving Person will (I) have Consolidated Net Worth
(immediately giving effect to the Disposition on a pro forma basis) equal to or
greater than the Consolidated Net Worth of the Borrower immediately preceding
the transaction, and (II) at the time of such Disposition and after giving pro
forma effect thereto, the Surviving Person would be permitted to issue at least
$1.00 of additional Indebtedness pursuant to Section 5.02(b)(i); and (E) the
Liens on and security interests in the Collateral in each instance granted or to
be granted in favor of the Collateral Agent under the Collateral Documents shall
be maintained or created in accordance with the provisions of Section 5.01(l).

 

59

--------------------------------------------------------------------------------


 

(ii)                                  In the event of a sale of all or
substantially all of the assets of any Subsidiary Guarantor or all of the
Capital Stock of any Subsidiary Guarantor, by way of merger, consolidation or
otherwise, the Surviving Person of any such merger or consolidation, or such
Subsidiary Guarantor if all of its capital stock is sold, shall be released and
relieved of any and all Obligations under the Subsidiary Guarantee of such
Subsidiary Guarantor if (A) the person or entity surviving such merger or
consolidation or acquiring the capital stock of such Subsidiary Guarantor is not
a Subsidiary of the Borrower, and (B) the Net Proceeds from such sale are used
after such sale in a manner that complies with the provisions of Section 5.02(d)
concerning the disposition of Net Proceeds from an Asset Sale.

 

(iii)                               Except as provided in Section 5.02(c)(ii),
no Subsidiary Guarantor shall consolidate with or merge with or into another
Person, whether or not such Person is affiliated with such Subsidiary Guarantor
and whether or not such Subsidiary Guarantor is the Surviving Person, unless (A)
the Surviving Person is a Person organized or existing under the laws of the
United States, any state thereof or the District of Columbia; (B) the Surviving
Person (if other than such Subsidiary Guarantor) assumes all the Obligations of
such Subsidiary Guarantor under this Credit Agreement in a form reasonably
satisfactory to the Agent; (C) at the time of and immediately after such
Disposition, no Default or Event of Default shall have occurred and be
continuing; and (D) the Surviving Person will have Consolidated Net Worth
(immediately after giving pro forma effect to the Disposition) equal to or
greater than the Consolidated Net Worth of such Subsidiary Guarantor immediately
preceding the transaction; provided, however, that clause (D) of this Section
5.02(c)(iii) shall not be a condition to a merger or consolidation of a
Subsidiary Guarantor if such merger or consolidation only involves the Borrower
and/or one or more Wholly Owned Restricted Subsidiaries of the Borrower.

 

(iv)                              Prior to the consummation of any proposed
Disposition, merger or consolidation of the Borrower or a Subsidiary Guarantor
or the sale of all or substantially all of the assets of the Borrower or a
Subsidiary Guarantor, the Borrower shall deliver to the Administrative Agent an
Officers’ Certificate stating that such transaction complies with this Credit
Agreement and an Opinion of Counsel stating that such transaction and the
supplemental indenture, if required, comply with this Credit Agreement.

 

(v)                                 In the event of any transaction (other than
a lease) described in and complying with the conditions listed in Sections
5.02(c)(i) or (c)(iii) in which the Borrower or any Subsidiary Guarantor is not
the Surviving Person and the Surviving Person is to assume all the obligations
of the Borrower or any such Subsidiary Guarantor under the Notes and this Credit
Agreement, such Surviving Person shall succeed to, and be substituted for, and
may exercise every right and power of, the Borrower or such Subsidiary
Guarantor, as the case may be, and the Borrower or such Subsidiary Guarantor, as
the case may be, would be discharged from its obligations under this Credit
Agreement or its Subsidiary Guarantee, as the case may be.

 

(d)                                 Limitation on Asset Sales.  The Borrower
will not, and will not permit any Restricted Subsidiary to, make any Asset Sale
unless (i) the Borrower or such Restricted Subsidiary, as the case may be,
receives consideration at the time of such Asset Sale at least equal to the fair
market value (as evidenced by a resolution of the Board of Directors set forth
in an Officers’ Certificate delivered to the Agent) of the assets or other
property sold or disposed of in the Asset Sale, and (ii) at least 75% of such
consideration is in the form of cash or Cash Equivalents; provided that for
purposes of this covenant “cash” shall include the amount of any liabilities
(other than liabilities that are by their terms subordinated to the Obligations
or any Subsidiary Guarantee) of the Borrower or such Restricted Subsidiary (as
shown on the Borrower’s or such Restricted Subsidiary’s most recent balance
sheet or in the notes thereto) that are assumed by the

 

60

--------------------------------------------------------------------------------


 

transferee of any such assets or other property in such Asset Sale (and
excluding any liabilities that are incurred in connection with or in
anticipation of such Asset Sale), but only to the extent that such assumption is
effected on a basis under which there is no further recourse to the Borrower or
any of its Restricted Subsidiaries with respect to such liabilities; provided,
further, that the Borrower and such Restricted Subsidiary shall be permitted to
make an Asset Sale without complying with clause (ii) above to the extent the
consideration for such Asset Sale constitutes Additional Assets and the Liens on
and security interests in the Additional Assets in each instance granted or to
be granted in favor of the Collateral Agent under the Collateral Documents shall
be maintained or created in accordance with the provisions of Section 5.01(l). 
In the event of any Asset Sale, the Borrower shall comply with Section 2.07(d). 
Upon the consummation of any Asset Sale permitted by this Section 5.02(d), the
Collateral Agent shall, upon the Borrower’s request and at the Borrower’s
expense, release any Liens in favor of the Collateral Agent on property that is
the subject of such Asset Sale.

 

(e)                                  [Intentionally omitted].

 

(f)                                    Restricted Payments.  (i)  The Borrower
will not, and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, make any Restricted Payment, unless at the time of and immediately
after giving effect to the proposed Restricted Payment (with the value of any
such Restricted Payment, if other than cash, to be determined by the Board of
Directors of the Borrower, whose determination shall be conclusive and evidenced
by a Board Resolution), (A) no Default or Event of Default (and no event that,
after notice or lapse of time, or both, would become an “event of default” under
the terms of any indebtedness of the Borrower or its Restricted Subsidiaries)
shall have occurred and be continuing or would occur as a consequence thereof,
(B) the Borrower could incur at least $1.00 of additional Indebtedness pursuant
to the provisions of Section 5.02(b)(i) and (C) the aggregate amount of all
Restricted Payments made after September 30, 1994 shall not exceed the sum of
(I) an amount equal to the Borrower’s Cumulative Operating Cash Flow less 1.4
times the Borrower’s Cumulative Consolidated Interest Expense, plus (II) the
aggregate amount of all net cash proceeds received after September 30, 1994 by
the Borrower (but excluding the net cash proceeds received by the Borrower from
its initial public offering of Class A Common Stock on or about November 14,
1994) from the issuance and sale (other than to a Restricted Subsidiary) of
Capital Stock (other than Disqualified Stock) to the extent that such proceeds
are not used to redeem, repurchase, retire or otherwise acquire Capital Stock or
any Indebtedness of the Borrower or any Restricted Subsidiary pursuant to clause
(B) of Section 5.02(f)(ii).

 

(ii)                                  The provisions of Section 5.02(f)(i) will
not prohibit, so long as there is no Default or Event of Default continuing, the
following actions (collectively, “Permitted Payments”):

 

(A)                              THE PAYMENT OF ANY DIVIDEND WITHIN 60 DAYS
AFTER THE DATE OF DECLARATION THEREOF, IF AT SUCH DECLARATION DATE SUCH PAYMENT
WOULD HAVE BEEN PERMITTED UNDER THIS CREDIT AGREEMENT, AND SUCH PAYMENT SHALL BE
DEEMED TO HAVE BEEN PAID ON SUCH DATE OF DECLARATION FOR PURPOSES OF CLAUSE (C)
OF SECTION 5.02(F)(I); AND

 

(B)                                THE REDEMPTION, REPURCHASE, RETIREMENT OR
OTHER ACQUISITION OF ANY CAPITAL STOCK OR ANY INDEBTEDNESS OF THE BORROWER IN
EXCHANGE FOR, OR OUT OF THE PROCEEDS OF, THE SUBSTANTIALLY CONCURRENT SALE
(OTHER THAN TO A RESTRICTED SUBSIDIARY) OF CAPITAL STOCK OF THE BORROWER (OTHER
THAN ANY DISQUALIFIED STOCK).

 

(g)                                 Limitation on Dividends and Other Payment
Restrictions Affecting Restricted Subsidiaries.  The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, directly

 

61

--------------------------------------------------------------------------------


 

or indirectly, create or otherwise cause or suffer to exist or become effective
any encumbrance or restriction on the ability of any Restricted Subsidiary to
(i) pay dividends or make any other distributions to the Borrower or any other
Restricted Subsidiary on its Capital Stock or with respect to any other interest
or participation in, or measured by, its profits, or pay any Indebtedness owed
to the Borrower or any other Restricted Subsidiary, (ii) make loans or advances
to the Borrower or any other Restricted Subsidiary, or (iii) transfer any of its
properties or assets to the Borrower or any other Restricted Subsidiary, except
for such encumbrances or restrictions existing under or by reason of (a) this
Credit Agreement and any amendments, restatements, renewals, replacements or
refinancings thereof, (b) applicable law, (c) any instrument governing
Indebtedness or Capital Stock of an Acquired Person by the Borrower or any of
its Restricted Subsidiaries as in effect at the time of such acquisition (except
to the extent such Indebtedness was incurred in connection with such
acquisition); provided that (1) such restriction is not applicable to any
Person, or the properties or assets of any Person, other than the Acquired
Person, and (2) the consolidated net income of an Acquired Person for any period
prior to such acquisition shall not be taken into account in determining whether
such acquisition was permitted by the terms of this Credit Agreement, (d) by
reason of customary non-assignment provisions in leases entered into in the
ordinary course of business and consistent with past practices, (e) Purchase
Money Indebtedness for property acquired in the ordinary course of business that
only impose restrictions on the property so acquired, (f) an agreement for the
sale or disposition of the Capital Stock or assets of such Restricted
Subsidiary; provided that such restriction is only applicable to such Restricted
Subsidiary or assets, as applicable, and such sale or disposition otherwise is
permitted under the covenant described under Section 5.02(d); and provided,
further, that such restriction or encumbrance shall be effective only for a
period from the execution and delivery of such agreement through a termination
date not later than 270 days after such execution and delivery or (g)
Refinancing Indebtedness permitted herein; provided that the restrictions
contained in the agreements governing such Refinancing Indebtedness are no more
restrictive in the aggregate than those contained in the agreements governing
the Indebtedness being refinanced immediately prior to such refinancing.

 

(h)                                 Fiscal Year.  The Borrower will not change
its fiscal year from a fiscal year ending December 31.

 

(i)                                     Stay, Extension and Usury Laws.  The
Borrower covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay, extension or usury law wherever enacted, now
or at any time hereafter in force, that might affect the covenants or the
performance of its obligations under this Credit Agreement; and the Borrower (to
the extent it may lawfully do so) hereby expressly waives all benefit or
advantage of any such law, and covenants that it will not, by resort to any such
law, hinder, delay or impede the execution of any power granted to the Agent
pursuant to this Credit Agreement, but will suffer and permit the execution of
every such power as though no such law has been enacted.

 

(j)                                     Limitation on Transactions with
Affiliates.  The Borrower will not, and will not permit any Restricted
Subsidiary to, directly or indirectly, enter into or suffer to exist any
transaction or series of related transactions (including, without limitation,
the sale, purchase, exchange or lease of assets, property or services) with any
Affiliate of the Borrower (other than the Borrower or a Wholly Owned Restricted
Subsidiary) unless (i) such transaction or series of transactions is on terms
that are no less favorable to the Borrower or such Restricted Subsidiary, as the
case may be, than would be available in a comparable transaction in arm’s length
dealings with an unrelated third party, and (ii) (a) with respect to any
transaction or series of transactions involving aggregate payments in excess of
$1,000,000, the Borrower delivers an Officers’ Certificate to the Administrative
Agent certifying that such transaction or series of related transactions
complies

 

62

--------------------------------------------------------------------------------


 

with clause (i) above and such transaction or series of related transactions has
been approved by a majority of the members of the Board of Directors of the
Borrower (and approved by a majority of the Independent Directors or, in the
event there is only one Independent Director, by such Independent Director), and
(b) with respect to any transaction or series of transactions involving
aggregate payments in excess of $5,000,000, an opinion as to the fairness to the
Borrower or such Restricted Subsidiary from a financial point of view issued by
an investment banking firm of national standing.  Notwithstanding the foregoing,
this provision will not apply to (i) employment agreements or compensation or
employee benefit arrangements with any officer, director or employee of the
Borrower entered into in the ordinary course of business (including customary
benefits thereunder), (ii) any transaction entered into by or among the Borrower
or one of its Wholly Owned Restricted Subsidiaries with one or more Wholly Owned
Restricted Subsidiaries of the Borrower, and (iii) the national advertising
representation agreements between the Borrower (or any of its Restricted
Subsidiaries) and Adam Young, Inc. existing on the date hereof (and any
renewals, extensions or replacements thereof, and any future such agreements
with respect to television stations acquired by the Borrower or its Restricted
Subsidiaries after the date hereof, so long as such renewals, extensions,
replacements or future agreements are on terms substantially similar to those of
such existing agreements) and other transactions in existence on the date
hereof.

 

(k)                                  Limitation on Subsidiary Capital Stock. 
The Borrower will not permit any Restricted Subsidiary of the Borrower to issue
any Capital Stock, except for (i) Capital Stock issued to and held by the
Borrower or a Wholly Owned Restricted Subsidiary, and (ii) Capital Stock issued
by a Person prior to the time (a) such Person becomes a Restricted Subsidiary,
(b) such Person merges with or into a Restricted Subsidiary or (c) a Restricted
Subsidiary merges with or into such Person; provided that such Capital Stock was
not issued by such Person in anticipation of the type of transaction
contemplated by clauses (a), (b) or (c).

 

(l)                                     Future Subsidiary Guarantors.  The
Borrower and each Subsidiary Guarantor shall cause each Restricted Subsidiary of
the Borrower which, after the date hereof (if not then a Subsidiary Guarantor),
becomes a Restricted Subsidiary to become an Additional Subsidiary Guarantor
which shall be bound by the Guarantee of the Obligations in the form set forth
herein, shall pledge all of its assets pursuant to the Security Agreement and
comply with all requirements of the Security Agreement.

 

(m)                               Limitation on Certain Transfers of Assets. 
The Borrower and the Subsidiary Guarantors will not sell, convey, transfer or
otherwise dispose of their respective assets or properties to any of the
Borrower’s Subsidiaries (other than another Subsidiary Guarantor where the Liens
on and security interests in the Collateral in each instance granted or to be
granted in favor of the Collateral Agent under the Collateral Documents is
maintained or created in accordance with the provisions of Section 5.01(l)),
except for sales, conveyances, transfers or other dispositions made in the
ordinary course of business and except for capital contributions to any
Restricted Subsidiary, the only material assets of which are broadcast
licenses.  For purposes of this provision, any sale, conveyance, transfer, lease
or other disposition of property or assets, having a fair market value in excess
of (i) $1,000,000 for any sale, conveyance, transfer, lease or disposition or
series of related sales, conveyances, transfers, leases and dispositions and
(ii) $5,000,000 in the aggregate for all such sales, conveyances, transfers,
leases or dispositions in any fiscal year of the Borrower shall not be
considered “in the ordinary course of business.”

 

63

--------------------------------------------------------------------------------


 

ARTICLE 6



EVENTS OF DEFAULT

 

SECTION 6.01                    Events of Default.  If any of the following
events (“Events of Default”) shall occur and be continuing:

 

(a)                                  The Borrower shall fail to pay within ten
days of the due date any interest on any Note, shall fail to reimburse any
drawing under any Letter of Credit or shall fail to pay when due any principal
on any Note, any fees or other amounts payable under any Loan Document; or

 

(b)                                 Any representation or warranty made by any
Loan Party in or in connection with any Loan Document or any amendment thereto
to which it is a party or any certificate or financial information delivered
pursuant to any Loan Document or any amendment thereto shall prove to have been
incorrect in any material respect when made; or

 

(c)                                  Any Loan Party (i) shall fail to perform or
observe any term, covenant or agreement contained in Section 2.18, 5.01 or 5.02
of this Agreement, in any Mortgage, in Articles II, III, IV, V, VI, VII or VIII
of the Security Agreement or in any other provision of any Collateral Document
that is comparable to any such Section of the Security Agreement or (ii) shall
fail to perform or observe any other term, covenant or agreement contained in
any Loan Document on its part to be performed or observed, in each case, if such
failure shall remain unremedied for 30 days after written notice thereof shall
have been given to the Borrower by the Administrative Agent or any Lender; or

 

(d)                                 The Borrower or any Subsidiary shall fail to
make when due or within any applicable grace period any payment in respect of
any Material Financial Obligations (other than the Notes issued under this
Agreement); any event or condition shall occur which results in the acceleration
of the maturity of any Debt (excluding Debt evidenced by the Notes issued under
this Agreement) of the Borrower or any of its Subsidiaries (as the case may be)
having an aggregate unpaid principal amount in excess of $5,000,000 or enables
(or, with the giving of notice or lapse of time or both, would enable) the
holder of such Debt or any Person acting on such holder’s behalf to accelerate
the maturity thereof; the Borrower or any of its Subsidiaries shall fail to pay
when the same becomes due any rental payments in respect of any leases (other
than payments with respect to Capital Lease Obligations) requiring in the
aggregate, annual lease payments in excess of $5,000,000, and such failure shall
continue after the applicable grace period, if any, specified in the lease or
leases relating to such rental payment; or any such Debt shall be declared to be
due and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment), prior to the stated maturity thereof; or

 

(e)                                  Any “Event of Default” as defined in any
document or instrument governing Subordinated Indebtedness or Senior Debt, in
each case in principal amount in excess of $5,000,000; or

 

(f)                                    The Borrower or any of its Subsidiaries
shall generally not pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors; or any proceeding shall be instituted
by or against the Borrower or any of its Subsidiaries seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, or

 

64

--------------------------------------------------------------------------------


 

other similar official for it or for any substantial part of its property and,
in the case of any such proceeding instituted against it (but not instituted by
it), either such proceeding shall remain undismissed or unstayed for a period of
30 days or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against it or the appointment of a
receiver, trustee, custodian or other similar official for it or any substantial
part of its property) shall occur; or the Borrower or any of its Subsidiaries
shall take any corporate action to authorize any of the actions set forth above
in this subsection (f); or

 

(g)                                 One or more judgments or orders for the
payment of money aggregating more than $5,000,000 shall be rendered against the
Borrower or any of its Subsidiaries and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment(s) or order(s) or (ii)
there shall be any period of 10 consecutive days (or, if such proceedings are in
a state court, such longer period (not to exceed 30 days) following the entry of
such judgment or order during which the Borrower shall be entitled under
applicable state law to file an appeal as of right) during which a stay of
enforcement of such judgment(s) or order(s), by reason of a pending appeal or
otherwise, shall not be in effect; or

 

(h)                                 At any time after the Effective Date, any
Collateral Document after delivery thereof shall for any reason cease to create
a valid and perfected first priority security interest in any Collateral
purported to be covered thereby; or

 

(i)                                     The FCC shall designate for hearing any
station license or permit held by the Borrower or any of its Subsidiaries (i) to
determine whether the station license or permit should be revoked or modified in
a materially adverse manner, (ii) to determine whether the station license
should be renewed or (iii) to determine whether an application for renewal of a
license for a station operated by the Borrower or any of its Subsidiaries should
be granted or whether the application of another party for said frequency or
channel should be granted and in each such case there is a reasonable
possibility of an adverse decision which could adversely affect the condition
(financial or otherwise), operations or properties of the Borrower or such
Subsidiary; or

 

(j)                                     Vincent Young, Adam Young, members of
their respective immediate families, Persons controlled (as defined in the
definition of “Affiliate”) by Vincent Young, Adam Young or members of their
respective immediate families and members of management of the Borrower shall
fail to hold, in the aggregate for all such individuals and other Persons,
record and beneficial title to at least 40% (by number of votes) of the Voting
Stock of the Borrower; or

 

(k)                                  Either (i) any “person” or “group” (as such
terms are used in Section 13(d) or 14(d) of the Securities Exchange Act of 1934,
as amended), other than Permitted Holders, is or becomes the “beneficial owner”
(as defined in Rule 13d-3 and 13d-5 promulgated by the Securities and Exchange
Commission under said Act, except that a Person shall be deemed to have
beneficial ownership of all shares that such Person has the right to acquire,
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of more than 30% (by number of votes) of the
total outstanding Voting Stock of the Borrower; provided that the Permitted
Holders “beneficially own” (as so defined) a lesser percentage of such Voting
Stock than such other Person and do not have the right or ability by voting
power, contract or otherwise to elect or designate for election a majority of
the board of directors of the Borrower; or (ii) during any period of two
consecutive years, individuals who at the beginning of such period constituted
the board of directors of the Borrower (together with any new directors whose
election to such board of directors, or whose nomination for election by the
stockholders of the Borrower, was approved by a vote of 66 2/3% of the directors
then still in office who were either directors at the beginning of such period
or whose election or nomination for election was previously so approved)

 

65

--------------------------------------------------------------------------------


 

shall cease for any reason to constitute a majority of the board of directors of
the Borrower then in office;

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Majority Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances and the obligation of the
Issuing Bank to issue Letters of Credit to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Majority Lenders, by notice to the Borrower, declare the Notes,
all interest thereon, all Letter of Credit Obligations, all Letter of Credit
Fees and all other amounts payable under this Agreement to be forthwith due and
payable, whereupon the Notes, all interest thereon, all Letter of Credit
Obligations, all Letter of Credit Fees and all such other amounts shall become
and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower, provided that in the event of the acceleration of the maturity of any
Subordinated Indebtedness or the commencement of any voluntary proceeding or the
taking of any corporate action referred to in subsection (f) above, or the
actual or deemed entry of an order for relief with respect to the Borrower or
any of its Subsidiaries under the Bankruptcy Reform Act of 1978, as amended, (A)
the obligation of each Lender to make Advances and the obligation of the Issuing
Bank to issue Letters of Credit shall automatically be terminated and (B) the
Notes, all such interest and all such amounts shall automatically become and be
due and payable, without presentment, demand, protest or any notice of any kind,
all of which are hereby expressly waived by the Borrower.

 

SECTION 6.02                    Cash Cover.  The Borrower agrees, in addition to
the provisions of Section 6.01 hereof, that upon the occurrence and during the
continuance of any Event of Default, it shall, if requested by the
Administrative Agent upon the instruction of Lenders having more than 50% in
aggregate amount of the outstanding Term Loans and Revolving Facility
Commitments (or, if the Revolving Facility Commitments shall have been
terminated, holding at least 50% of the outstanding Term Loans and Letter of
Credit Obligations), pay to the Administrative Agent an amount in immediately
available funds equal to the aggregate amount available for drawing under all
Letters of Credit then outstanding at such time, and such funds shall be held as
collateral pursuant to arrangements satisfactory to the Administrative Agent;
provided that, upon the occurrence of any Event of Default specified in clause
(f) of Section 6.01 with respect to the Borrower, the Borrower shall pay such
amount forthwith without any notice or demand or any other act by the
Administrative Agent or any Lender.

 

SECTION 6.03                    Application of Proceeds.  The proceeds received
by the Collateral Agent in respect of any sale of, collection from or other
realization upon all or any part of the Collateral pursuant to the exercise by
the Collateral Agent of its remedies shall be applied, in full or in part,
together with any other sums then held by the Collateral Agent pursuant to this
Agreement, promptly by the Collateral Agent as follows:

 

(a)                                  First, to the payment of all reasonable
costs and expenses, fees, commissions and taxes of such sale, collection or
other realization including compensation to the Collateral Agent and its agents
and counsel, and all expenses, liabilities and advances made or incurred by the
Collateral Agent in connection therewith and all amounts for which the
Collateral Agent is entitled to indemnification pursuant to the provisions of
any Loan Document, together with interest on each such amount at the highest
rate then in effect under this Agreement from and after the date such amount is
due, owing or unpaid until paid in full;

 

(b)                                 Second, to the payment of all other
reasonable costs and expenses of such sale, collection or other realization
including compensation to the other Secured Parties and their agents and counsel
and all costs, liabilities and advances made or incurred by the other Secured
Parties in connection therewith, together with interest on each such amount at
the highest rate

 

66

--------------------------------------------------------------------------------


 

then in effect under this Agreement from and after the date such amount is due,
owing or unpaid until paid in full;

 

(c)                                  Third, without duplication of amounts
applied pursuant to clauses (a) and (b) above, to the indefeasible payment in
full in cash, pro rata, of interest and other amounts constituting Obligations
(other than principal and Letter of Credit reimbursement obligations) and any
fees, premiums and scheduled periodic payments due under hedging agreements
constituting Secured Obligations and any interest accrued thereon, in each case
equally and ratably in accordance with the respective amounts thereof then due
and owing;

 

(d)                                 Fourth, to the indefeasible payment in full
in cash, pro rata, of principal amount of the Obligations (including Letter of
Credit reimbursement obligations) and any breakage, termination or other
payments under hedging agreements constituting Secured Obligations and any
interest accrued thereon; and

 

(e)                                  Fifth, the balance, if any, to the person
lawfully entitled thereto (including the applicable Loan Party or its successors
or assigns) or as a court of competent jurisdiction may direct.

 

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 6.03, the Loan Parties
shall remain liable, jointly and severally, for any deficiency.

 

ARTICLE 7



THE AGENTS

 

SECTION 7.01                    Appointment and Authorization.  Each Lender
appoints and authorizes each Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement, the Notes and the Collateral
Documents as are delegated to such Agent by the terms hereof or thereof,
together with all such powers as are reasonably incidental thereto.

 

SECTION 7.02                    Agents and Affiliates.  Each Agent shall have
the same rights and powers under this Agreement as any other Lender and may
exercise or refrain from exercising the same as though it were not an Agent. 
Each Agent and each of their respective affiliates may accept deposits from,
lend money to, acquire equity interests in and generally engage in any kind of
business with the Borrower or any Subsidiary or affiliate of the Borrower as if
it were not an Agent hereunder.

 

SECTION 7.03                    Actions by Agents and Lead Arrangers.  The
obligations of the Agents hereunder are only those expressly set forth herein
and neither the Agents nor the Lead Arrangers shall have or be deemed to have
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist with respect to the Agents or the Lead Arrangers. 
Without limiting the generality of the foregoing, no Agent shall be required to
take any action with respect to any Default, except as expressly provided in
Article 6 or Section 7.09.  The Lender identified in this Agreement as the
Documentation Agent shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.  Without limiting the foregoing, the Documentation Agent shall
not have or be deemed to have a fiduciary relationship with any Lender.

 

SECTION 7.04                    Consultation with Experts.  Each of the Agents
and Lead Arrangers may consult with legal counsel (who may be internal counsel
or counsel for the Borrower), independent

 

67

--------------------------------------------------------------------------------


 

public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken by it in good faith in accordance with
the advice of such counsel, accountants or experts.

 

SECTION 7.05                    Liability of Agents and Lead Arrangers.  No
Agent or Lead Arranger or any of such Agent’s or Lead Arrangers’ affiliates nor
any of their respective directors, officers, agents, or employees shall be
liable for any action taken or not taken by it in connection herewith (i) with
the consent or at the request of the Majority Lenders or (ii) in the absence of
its own gross negligence or willful misconduct.  No Agent or Lead Arranger nor
any of their respective directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into or verify (i) any
statement, warranty or representation made in connection with this Agreement or
any borrowing hereunder; (ii) the performance or observance of any of the
covenants or agreements of the Borrower; (iii) the satisfaction of any condition
specified in Article 3, except receipt of items required to be delivered to the
Administrative Agent; or (iv) the validity, effectiveness or genuineness of this
Agreement, the Notes or any other instrument or writing furnished in connection
herewith.  No Agent or Lead Arranger shall incur any liability by acting in
reliance upon any notice, consent, certificate, statement, or other writing
(which may be a bank wire, telex or similar writing) believed by it to be
genuine or to be signed by the proper party or parties.

 

SECTION 7.06                    Indemnification.  Each Lender shall, ratably in
accordance with its Lender Share, indemnify each of the Agents, Lead Arrangers
and the Issuing Bank, their respective affiliates and the directors, officers,
agents and employees of each of the Agents, Lead Arrangers and the Issuing Bank
or of their respective affiliates (each an “Indemnitee”) (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from the Indemnitee’s gross negligence or willful
misconduct) that the Indemnitee may suffer or incur in connection with this
Agreement or any action taken or omitted by the Indemnitee hereunder.  The
provisions of this Section 7.06 shall survive any termination of this Agreement.

 

SECTION 7.07                    Credit Decision.  Each Lender acknowledges that
it has, independently and without reliance upon any Agent, any Lead Arranger,
any Agent’s affiliate, any Lead Arranger’s affiliate, any other Lender or any of
their respective directors, officers, agents or employees, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon any Agent,
any Lead Arranger, any Agent’s affiliate, any Lead Arranger’s affiliate, any
other Lender or any of their respective directors, officers, agents or
employees, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under this Agreement.

 

SECTION 7.08                    Successor Agent.  Any Agent may resign at any
time by giving written notice thereof to the Lenders and the Borrower.  Upon any
such resignation, the Majority Lenders shall have the right to appoint a
successor to such Agent.  If no such successor for such Agent shall have been so
appointed by the Majority Lenders, and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of resignation, then the
retiring Agent may, on behalf of the Lenders, appoint a successor Agent, which
shall be a Lender organized or licensed under the laws of the United States of
America or of any State thereof and having a combined capital and surplus of at
least $50,000,000.  Upon the acceptance of its appointment as an Agent hereunder
by a successor Agent in the same capacity, such successor Agent shall thereupon
succeed to and become vested with all the rights and duties of the retiring
Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder.  After any retiring Agent’s resignation hereunder, the
provisions of this Article shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was an Agent.

 

68

--------------------------------------------------------------------------------


 

SECTION 7.09                    Notice of Default; Collateral Documents.

 


(A)                                  THE ADMINISTRATIVE AGENT SHALL NOT BE
DEEMED TO HAVE KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF
DEFAULT HEREUNDER UNLESS THE ADMINISTRATIVE AGENT HAS RECEIVED NOTICE FROM A
LENDER OR THE BORROWER OR ANY SUBSIDIARY GUARANTOR REFERRING TO THIS AGREEMENT,
DESCRIBING SUCH DEFAULT OR EVENT OF DEFAULT AND STATING THAT SUCH NOTICE IS A
“NOTICE OF DEFAULT”.  IF THE ADMINISTRATIVE AGENT RECEIVES SUCH A NOTICE, IT
SHALL GIVE PROMPT NOTICE THEREOF TO EACH OF THE LENDERS.


 


(B)                                 SUBJECT TO SECTION 8.01, AS TO ANY MATTERS
NOT EXPRESSLY PROVIDED FOR IN THE COLLATERAL DOCUMENTS (INCLUDING THE TIMING AND
METHODS OF REALIZATION UPON ANY COLLATERAL), THE COLLATERAL AGENT SHALL ACT OR
REFRAIN FROM ACTING IN ACCORDANCE WITH WRITTEN INSTRUCTIONS FROM THE MAJORITY
LENDERS OR, IN THE ABSENCE OF SUCH INSTRUCTIONS, IN ACCORDANCE WITH ITS
DISCRETION, PROVIDED THAT THE COLLATERAL AGENT SHALL NOT BE OBLIGATED TO TAKE
ANY ACTION IF THE COLLATERAL AGENT BELIEVES THAT SUCH ACTION IS OR MAY BE
CONTRARY TO ANY APPLICABLE LAW OR MIGHT CAUSE THE COLLATERAL AGENT TO INCUR ANY
LOSS OR LIABILITY FOR WHICH IT HAS NOT BEEN INDEMNIFIED TO ITS REASONABLE
SATISFACTION.


 


(C)                                  THE COLLATERAL AGENT SHALL NOT BE
RESPONSIBLE FOR THE EXISTENCE, GENUINENESS OR VALUE OF ANY COLLATERAL OR FOR THE
VALIDITY, PERFECTION, PRIORITY OR ENFORCE ABILITY OF THE SECURITY INTERESTS IN
ANY COLLATERAL, WHETHER IMPAIRED BY OPERATION OF LAW OR BY REASON OF ANY ACTION
OR OMISSION TO ACT ON ITS PART UNDER ANY COLLATERAL DOCUMENT.  THE COLLATERAL
AGENT SHALL HAVE NO DUTY TO ASCERTAIN OR INQUIRE AS TO THE PERFORMANCE OR
OBSERVANCE OF ANY TERMS OF ANY COLLATERAL DOCUMENT BY ANY PERSON.


 


ARTICLE 8

MISCELLANEOUS


 

SECTION 8.01                    Amendments, Etc.

 


(A)                                  NO AMENDMENT OR WAIVER OF ANY PROVISION OF
THIS AGREEMENT, ANY NOTE OR ANY OTHER LOAN DOCUMENT, NOR CONSENT TO ANY
DEPARTURE BY THE BORROWER THEREFROM, NOR ANY RELEASE OF COLLATERAL OTHER THAN AS
EXPRESSLY PROVIDED FOR IN THIS AGREEMENT OR ANY LOAN DOCUMENT, SHALL IN ANY
EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING AND SIGNED BY THE
MAJORITY LENDERS (AND, IF THE RIGHTS OR DUTIES OF ANY AGENT OR THE ISSUING BANK
ARE AFFECTED THEREBY, BY SUCH AGENT OR THE ISSUING BANK AS THE CASE MAY BE), AND
THEN SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND
FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN, PROVIDED THAT NO SUCH AMENDMENT,
WAIVER OR CONSENT SHALL, UNLESS IN WRITING AND SIGNED BY ALL LENDERS, DO ANY OF
THE FOLLOWING:


 

(1)                                  waive any of the conditions specified in
Article 3,

 

(2)                                  change the percentage of the Lender Shares
or the percentage of any of the Commitments or of the aggregate unpaid principal
amount of the Notes, or the number of Lenders, which shall be required for the
Lenders or any of them to take any action hereunder,

 

(3)                                  amend this Section 8.01, or

 

(4)                                  change the definition of Majority Lenders
or the definitions contained in Section 8.01(b);

 

AND PROVIDED FURTHER THAT NO SUCH AMENDMENT, WAIVER OR CONSENT SHALL, UNLESS IN
WRITING AND SIGNED BY ALL LENDERS HOLDING TERM LOANS AND REVOLVING FACILITY
COMMITMENTS, DO ANY OF THE FOLLOWING:

 

69

--------------------------------------------------------------------------------


 

(1)                                  increase the Commitments or subject such
Lenders to any additional obligations,

 

(2)                                  reduce the principal of or the interest
rate or accrued interest on the Advances or the amount of any Letter of Credit
Obligations or any fees to any such Lenders or modify the ratable sharing of
payments under any Loan Document,

 

(3)                                  postpone any date for the payment of
interest or fees in respect of any Advances, or

 

(4)                                  postpone the Revolving Facility Termination
Date or Term Loan Termination Date;

 

and provided further that no such amendment, waiver or consent shall:

 

(1)                                  reduce the amount or extend the payment
date of any mandatory repayment or prepayment of any Revolving Advances pursuant
to Section 2.07(d), unless it is in writing and signed by the Majority RC
Lenders (as defined in Section 8.01(b)); provided that no such date shall be
postponed beyond the Revolving Facility Termination Date (except as expressly
contemplated by the third proviso to this Section 8.01(a)) unless it is in
writing and signed by all Lenders with Revolving Facility Commitments,

 

(2)                                  expressly amend, modify, supplement or
waive any condition precedent in Section 3.02 or 3.03 to any Borrowing of
Revolving Advances without the written consent of the Majority RC Lenders, or

 

(3)                                  reduce the amount or extend the payment
date of any Term Loan or any mandatory repayment or prepayment of any Term Loans
pursuant to Section 2.07(d) or (f), unless it is in writing and signed by the
holders of more than 50% of the aggregate outstanding amount of Term Loans;
provided that no such date shall be postponed beyond the Term Loan Maturity Date
(except as expressly contemplated by the third proviso to this Section 8.01(a))
unless it is in writing and signed by all Term Lenders.

 


(B)                                 AS USED IN SECTION 8.01(A), “MAJORITY RC
LENDERS” MEANS LENDERS HOLDING MORE THAN 50% OF THE AGGREGATE OUTSTANDING AMOUNT
OF THE REVOLVING FACILITY COMMITMENTS OR, IF THE REVOLVING FACILITY COMMITMENTS
HAVE BEEN TERMINATED, REVOLVING ADVANCES.


 


(C)                                  IN ADDITION, NOTWITHSTANDING THE FOREGOING,
THIS AGREEMENT MAY BE AMENDED TO GIVE EFFECT TO THE INCREMENTAL TERM LOANS WITH
THE WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, THE BORROWER AND HOLDERS OF
INCREMENTAL TERM LOAN COMMITMENTS PURSUANT TO SECTION 2.20.


 


(D)                                 NO AMENDMENT OR WAIVER OF ANY PROVISION OF
ANY OTHER LOAN DOCUMENT, NOR CONSENT TO ANY DEPARTURE BY THE APPLICABLE LOAN
PARTY THEREFROM, SHALL BE EFFECTIVE EXCEPT IN ACCORDANCE WITH THE TERMS THEREOF.


 

SECTION 8.02                    Notices, Etc..  All notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including telegraphic, telecopy, telex or cable communication) and
mailed (prepaid registered or certified mail, return receipt requested),
telegraphed, telecopied, telexed, cabled or delivered (by hand or other courier
service): if to the Borrower, at its address at 599 Lexington Avenue, New York,
New York 10022, Attention: Vincent J. Young, Chairman, Facsimile: (212)
758-1229, with a copy to Sonnenschein Nath & Rosenthal LLP, 1221 Avenue of the
Americas, New York, New York, 10020, Attention: Robert L. Winikoff, Esq.,
Facsimile: (212) 768-6800;

 

70

--------------------------------------------------------------------------------


 

if to any Subsidiary Guarantor, at its address c/o the Borrower, 599 Lexington
Avenue, New York, New York 10022, Attention: Vincent J. Young, Chairman,
Facsimile: (212) 758-1229, with a copy to Sonnenschein Nath & Rosenthal LLP,
1221 Avenue of the Americas, New York, New York 10020, Attention: Robert L.
Winikoff, Esq., Facsimile: (212) 768-6800; if to any Bank, at its Domestic
Lending Office specified in its Administrative Questionnaire; if to any other
Lender, at its Domestic Lending Office specified in the Assignment and
Assumption Agreement pursuant to which it became a Lender; if to the Syndication
Agents, at their addresses at Lehman Commercial Paper, Inc., 745 Seventh Avenue,
New York, NY 10019, Attention: Wendy Lau, Bank Loan Operations, Facsimile: (212)
520 0450, and Merrill Lynch, Pierce, Fenner & Smith Incorporated, 250 Vesey
Street, New York, New York 10080, Attention [           ], Facsimile:
[                ], with a copy to Cahill Gordon & Reindel LLP, 80 Pine Street,
New York, New York, Attention: James J. Clark, Facsimile:  (212) 269-5420; and
if to the Administrative Agent, at its address at Wachovia Bank, National
Association, Charlotte Plaza, CP-8, 201 South College Street, Charlotte, NC
28288-0680, Attention: Syndication Agency Services, Facsimile: (704) 383-0288,
with a copy to Cahill Gordon & Reindel LLP, 80 Pine Street, New York, New York,
Attention:  James J. Clark, Facsimile: (212) 269-5420, or, as to each party, at
such other address as shall be designated by such party in a written notice to
the other parties.  All such notices and communications shall, when mailed, be
effective three days after being mailed and, when telegraphed, telecopied,
telexed or cabled, be effective when delivered to the telegraph company, sent by
telecopy, confirmed by telex answer back or delivered to the cable company,
respectively, except that notices and communications to the Administrative Agent
pursuant to Article 2 shall not be effective until received by the
Administrative Agent.

 

SECTION 8.03                    No Waiver; Remedies.  No failure on the part of
any Lender or any Agent to exercise, and no delay in exercising, any right under
any Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right under any Loan Document preclude any other or
further exercise thereof or the exercise of any other right.  The remedies
provided in the Loan Documents are cumulative and not exclusive of any remedies
provided by law.

 

SECTION 8.04                    Costs and Expenses; Indemnities.

 


(A)                                  THE BORROWER AGREES TO PAY ON DEMAND ALL
REASONABLE COSTS AND EXPENSES INCURRED BY ANY AGENT OR ANY AFFILIATE OF AN AGENT
OR BY A PERSON ACTING UPON THE REQUEST OR ON BEHALF OF ANY AGENT OR ANY
AFFILIATE OF AN AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY,
FILING, RECORDING, ADMINISTRATION, MODIFICATION AND AMENDMENT OF THE LOAN
DOCUMENTS AND THE OTHER DOCUMENTS TO BE DELIVERED THEREUNDER (SUCH
ADMINISTRATION COSTS AND EXPENSES SHALL INCLUDE, WITHOUT LIMITATION, REASONABLE
COSTS INCURRED IN CONNECTION WITH ANY AUDITS OF THE BORROWER AND ITS
SUBSIDIARIES, ALL COSTS AND EXPENSES INCURRED IN CONNECTION WITH APPRAISALS,
AUDITS AND SEARCH REPORTS, ALL COSTS, EXPENSES, FEES AND DISBURSEMENTS INCURRED
IN CONNECTION WITH ANY DEFAULT AND ANY WORKOUT, RESTRUCTURING, COLLECTION,
BANKRUPTCY, INSOLVENCY AND OTHER ENFORCEMENT PROCEEDINGS RESULTING THEREFROM,
ALL FILING FEES, AND THE FEES AND EXPENSES OF COUNSEL THAT ANY AGENT OR ANY
AFFILIATE OF AN AGENT MAY CONSULT, FROM TIME TO TIME, IN CONNECTION WITH THE
LOAN DOCUMENTS), INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND
OUT-OF-POCKET EXPENSES OF CAHILL GORDON & REINDEL LLP, LOCAL COUNSEL WHO MAY BE
RETAINED BY ANY OF SAID COUNSEL OR BY ANY AGENT OR ANY AFFILIATE OF AN AGENT
WITH RESPECT THERETO AND WITH RESPECT TO ADVISING ANY AGENT OR ANY AFFILIATE OF
AN AGENT AS TO ITS RIGHTS AND RESPONSIBILITIES UNDER THE LOAN DOCUMENTS, AND ALL
REASONABLE COSTS AND EXPENSES, IF ANY (INCLUDING REASONABLE FEES AND
OUT-OF-POCKET EXPENSES OF COUNSEL TO ANY AGENT OR AFFILIATE OF AN AGENT, OR ANY
LENDER OR AFFILIATE OF A LENDER (INCLUDING IN-HOUSE COUNSEL OF ANY LENDER OR OF
SUCH AFFILIATE OF A LENDER) AND ALL OTHER FCC FEES), INCURRED BY ANY AGENT, ANY
AFFILIATE OF AN AGENT, ANY LENDER OR ANY AFFILIATE OF A LENDER OR ANY PERSON
ACTING UPON THE REQUEST OR ON BEHALF OF ANY AGENT, ANY AFFILIATE OF AN AGENT,
ANY LENDER OR ANY AFFILIATE OF A LENDER IN CONNECTION WITH THE ENFORCEMENT OF
THE LOAN DOCUMENTS AND THE OTHER DOCUMENTS TO BE DELIVERED UNDER THE LOAN
DOCUMENTS.

 

71

--------------------------------------------------------------------------------


 


(B)                                 THE BORROWER AGREES TO INDEMNIFY, PAY AND
HOLD HARMLESS EACH AGENT, EACH AFFILIATE OF AN AGENT, EACH LENDER, EACH
AFFILIATE OF A LENDER, EACH TRUSTEE AND INVESTMENT ADVISOR OF A LENDER THAT IS A
FUND AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS
(COLLECTIVELY CALLED THE “INDEMNITEES”) FROM AND AGAINST ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
CLAIMS, COSTS, EXPENSES AND DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER
(INCLUDING THE FEES AND DISBURSEMENTS OF COUNSEL FOR SUCH INDEMNITEE IN
CONNECTION WITH ANY INVESTIGATIVE, ADMINISTRATIVE OR JUDICIAL PROCEEDING,
WHETHER OR NOT SUCH INDEMNITEE SHALL BE DESIGNATED A PARTY THERETO, AND THE
EXPENSES OF INVESTIGATION BY ENGINEERS, ENVIRONMENTAL CONSULTANTS AND SIMILAR
TECHNICAL PERSONNEL AND ANY COMMISSION, FEE OR COMPENSATION CLAIMED BY ANY
BROKER (OTHER THAN ANY BROKER RETAINED BY OR ON BEHALF OF ANY AGENT OR ANY
LENDER) ASSERTING ANY RIGHT TO PAYMENT FOR THE TRANSACTIONS CONTEMPLATED
HEREBY), WHICH MAY BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST SUCH
INDEMNITEE AS A RESULT OF OR IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREBY OR BY THE OTHER LOAN DOCUMENTS OR BY OTHER RELATED DOCUMENTS (INCLUDING
(I) (A) AS A DIRECT OR INDIRECT RESULT OF THE PRESENCE ON OR UNDER, OR ESCAPE,
SEEPAGE, LEAKAGE, SPILLAGE, DISCHARGE, EMISSION OR RELEASE FROM, ANY PROPERTY
NOW OR PREVIOUSLY OWNED, LEASED OR OPERATED BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES OF ANY HAZARDOUS MATERIALS, (B) ARISING OUT OF OR RELATING TO THE
OFFSITE DISPOSAL OF ANY MATERIALS GENERATED OR PRESENT ON ANY SUCH PROPERTY, (C)
ARISING OUT OF OR RESULTING FROM THE ENVIRONMENTAL CONDITION OF ANY SUCH
PROPERTY OR THE APPLICABILITY OF ANY GOVERNMENTAL REQUIREMENTS RELATING TO
HAZARDOUS MATERIALS, WHETHER OR NOT OCCASIONED WHOLLY OR IN PART BY ANY
CONDITION, ACCIDENT OR EVENT CAUSED BY ANY ACT OR OMISSION OF THE BORROWER OR
ANY OF ITS SUBSIDIARIES OR (D) ARISING OUT OF OR RELATING TO ANY VIOLATION BY,
OR LIABILITY OF, THE BORROWER OR ANY OF ITS SUBSIDIARIES UNDER ANY ENVIRONMENTAL
LAW AND (II) PROPOSED AND ACTUAL EXTENSIONS OF CREDIT UNDER THIS AGREEMENT) AND
THE USE OR INTENDED USE OF THE PROCEEDS OF ANY BORROWING, EXCEPT THAT THE
BORROWER SHALL HAVE NO OBLIGATION HEREUNDER TO AN INDEMNITEE WITH RESPECT TO ANY
LIABILITY RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH
INDEMNITEE.  TO THE EXTENT THAT THE UNDERTAKING SET FORTH IN THE IMMEDIATELY
PRECEDING SENTENCE MAY BE UNENFORCEABLE, THE BORROWER SHALL CONTRIBUTE THE
MAXIMUM PORTION WHICH IT IS PERMITTED TO PAY AND SATISFY UNDER APPLICABLE LAW TO
THE PAYMENT AND SATISFACTION OF ALL SUCH INDEMNIFIED LIABILITIES INCURRED BY THE
INDEMNITEES OR ANY OF THEM.  WITHOUT LIMITING THE GENERALITY OF ANY PROVISION OF
THIS SECTION, TO THE FULLEST EXTENT PERMITTED BY LAW, THE BORROWER HEREBY WAIVES
ALL RIGHTS FOR CONTRIBUTION OR ANY OTHER RIGHTS OF RECOVERY WITH RESPECT TO
LIABILITIES, LOSSES, DAMAGES, COSTS AND EXPENSES ARISING UNDER OR RELATING TO
ENVIRONMENTAL LAWS THAT IT OR ITS SUBSIDIARIES MIGHT HAVE BY STATUTE OR
OTHERWISE AGAINST ANY INDEMNITEE.


 

SECTION 8.05                    Right to Set-off.

 


(A)                                  UPON (I) THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT AND (II) THE MAKING OF THE REQUEST OR THE
GRANTING OF THE CONSENT SPECIFIED BY SECTION 6.01 TO AUTHORIZE THE
ADMINISTRATIVE AGENT TO DECLARE THE NOTES AND THE LETTER OF CREDIT OBLIGATIONS
DUE AND PAYABLE PURSUANT TO THE PROVISIONS OF SECTION 6.01, EACH LENDER (AND A
PARTICIPANT THEREOF) IS HEREBY AUTHORIZED, SUBJECT TO THE PROVISIONS OF SECTION
8.05(B), AT ANY TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY
LAW (WITHOUT PENALTY, SANCTION OR LOSS OF COLLATERAL), TO SET OFF AND APPLY ANY
AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL) AT
ANY TIME HELD AND OTHER INDEBTEDNESS AT ANY TIME OWING TO SUCH LENDER TO OR FOR
THE CREDIT OR THE ACCOUNT OF THE BORROWER AGAINST ANY AND ALL OF THE OBLIGATIONS
OF THE BORROWER NOW OR HEREAFTER EXISTING UNDER ANY LOAN DOCUMENT, IRRESPECTIVE
OF WHETHER OR NOT SUCH LENDER SHALL HAVE MADE ANY DEMAND UNDER SUCH LOAN
DOCUMENT AND ALTHOUGH SUCH OBLIGATIONS MAY BE UNMATURED.  EACH LENDER AGREES
PROMPTLY TO NOTIFY THE BORROWER AFTER SUCH SET-OFF AND APPLICATION MADE BY SUCH
LENDER, PROVIDED THAT SUCH FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE
VALIDITY OF SUCH SET-OFF AND APPLICATION.  THE RIGHTS OF EACH LENDER UNDER THIS
SECTION ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES (INCLUDING, WITHOUT
LIMITATION, OTHER RIGHTS OF SET-OFF) WHICH SUCH LENDER MAY HAVE.  EACH LENDER
AGREES THAT IF IT SHALL, BY EXERCISING ANY RIGHT OF SET-OFF OR COUNTERCLAIM OR
OTHERWISE, RECEIVE PAYMENT OF A PROPORTION OF THE AGGREGATE AMOUNT OF PRINCIPAL
AND INTEREST DUE WITH RESPECT TO ANY NOTE HELD BY IT AND LETTER OF CREDIT
OBLIGATIONS OWED TO IT WHICH IS GREATER THAN THE PROPORTION RECEIVED BY ANY
OTHER LENDER IN RESPECT

 

72

--------------------------------------------------------------------------------


 


OF THE AGGREGATE AMOUNT OF PRINCIPAL AND INTEREST DUE WITH RESPECT TO ANY NOTE
HELD BY SUCH OTHER LENDER AND THE LETTER OF CREDIT OBLIGATIONS OWED TO SUCH
OTHER LENDER, SUCH ADJUSTMENTS SHALL BE MADE AS MAY BE REQUIRED SO THAT ALL SUCH
PAYMENTS OF PRINCIPAL AND INTEREST WITH RESPECT TO THE NOTES HELD BY THE LENDERS
AND LETTER OF CREDIT OBLIGATIONS OWED TO ALL LENDERS SHALL BE SHARED BY THE
LENDERS PRO RATA.


 


(B)                                 THE LENDERS AGREE AMONG THEMSELVES THAT,
EXCEPT UPON THE WRITTEN CONSENT OF THE MAJORITY LENDERS, NO LENDER SHALL, WITH
RESPECT TO ANY NOTE OR OTHER OBLIGATION UNDER ANY LOAN DOCUMENT, EXERCISE ANY
RIGHT DESCRIBED IN SECTION 8.05(A).  IF A LENDER BREACHES ITS OBLIGATION UNDER
THE FOREGOING SENTENCE, THEN SUCH LENDER SHALL BE DEEMED TO HAVE WAIVED ANY
RIGHT TO THE BENEFITS OF THE COLLATERAL DOCUMENTS, AS AGAINST ANY OTHER LENDER. 
EACH LENDER WAIVES ALL RIGHTS TO ENFORCE ANY RIGHTS UNDER THIS AGREEMENT, UNDER
THE NOTES OR UNDER ANY OTHER LOAN DOCUMENT WITHOUT THE PRIOR WRITTEN CONSENT OF
THE MAJORITY LENDERS.  EACH LENDER FURTHER AGREES THAT ALL RIGHTS UNDER THE
COLLATERAL DOCUMENTS SHALL BE EXERCISED ONLY THROUGH THE ADMINISTRATIVE AGENT.


 

SECTION 8.06                    BINDING EFFECT; GOVERNING LAW.  THIS AGREEMENT
SHALL BECOME EFFECTIVE WHEN IT SHALL HAVE BEEN EXECUTED BY THE BORROWER, EACH
GUARANTOR, THE ADMINISTRATIVE AGENT AND THE SYNDICATION AGENTS AND WHEN THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED BY EACH BANK THAT SUCH BANK HAS
EXECUTED IT (WHICH NOTIFICATION MAY BE IN THE FORM OF DELIVERY OF AN EXECUTED
SIGNATURE PAGE TO THE ADMINISTRATIVE AGENT BY FACSIMILE TRANSMISSION) AND
THEREAFTER SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE BORROWER, THE
ADMINISTRATIVE AGENT, THE SYNDICATION AGENTS AND EACH LENDER AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT THE BORROWER SHALL NOT HAVE THE
RIGHT TO ASSIGN ITS RIGHTS HEREUNDER OR ANY INTEREST HEREIN WITHOUT THE PRIOR
WRITTEN CONSENT OF ALL LENDERS.  THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

 

SECTION 8.07                    Successors and Assigns.

 


(A)                                  THE PROVISIONS OF THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, EXCEPT THAT THE BORROWER MAY NOT ASSIGN OR OTHERWISE
TRANSFER ANY OF ITS RIGHTS UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN
CONSENT OF ALL LENDERS.


 


(B)                                 ANY LENDER MAY AT ANY TIME GRANT TO ONE OR
MORE COMMERCIAL BANKS, MUTUAL FUNDS, FINANCIAL INSTITUTIONS OR OTHER “ACCREDITED
INVESTORS” (AS DEFINED IN REGULATION D OF THE SECURITIES ACT OF 1933, AS
AMENDED) (EACH A “PARTICIPANT”) PARTICIPATING INTERESTS IN ITS REVOLVING
FACILITY COMMITMENT OR ANY OR ALL OF ITS ADVANCES.  IN THE EVENT OF ANY SUCH
GRANT BY A LENDER OF A PARTICIPATING INTEREST TO A PARTICIPANT, WHETHER OR NOT
ANY NOTICE THEREOF IS GIVEN TO THE BORROWER OR THE ADMINISTRATIVE AGENT, SUCH
LENDER SHALL REMAIN RESPONSIBLE FOR THE PERFORMANCE OF ITS OBLIGATIONS
HEREUNDER, AND THE BORROWER AND THE ADMINISTRATIVE AGENT SHALL CONTINUE TO DEAL
SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT PURSUANT TO WHICH ANY LENDER
MAY GRANT SUCH A PARTICIPATING INTEREST SHALL PROVIDE THAT SUCH LENDER SHALL
RETAIN THE SOLE RIGHT AND RESPONSIBILITY TO ENFORCE THE OBLIGATIONS OF THE
BORROWER HEREUNDER INCLUDING, WITHOUT LIMITATION, THE RIGHT TO APPROVE ANY
AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT, PROVIDED
THAT SUCH PARTICIPATION AGREEMENT MAY PROVIDE THAT SUCH LENDER WILL NOT AGREE TO
ANY MODIFICATION, AMENDMENT OR WAIVER OF THIS AGREEMENT DESCRIBED IN CLAUSE (W)
OF THE SECOND PROVISO OR CLAUSE (W) OF THE THIRD PROVISO OR CLAUSE (1) OF THE
FOURTH PROVISO TO SECTION 8.01(A) (UNLESS THE PARTICIPANT’S SHARE OF

 

73

--------------------------------------------------------------------------------


 


SUCH LENDER’S REVOLVING FACILITY COMMITMENT WOULD NOT BE INCREASED AND ANY
ADDITIONAL OBLIGATIONS IMPOSED ON THE LENDERS WOULD NOT BE IMPOSED UPON THE
PARTICIPANT) OR IN CLAUSE (V), (X), (Y) OR (Z) OF THE SECOND PROVISO OR CLAUSE
(X), (Y) OR (Z) OF THE THIRD PROVISO OR CLAUSE (2) OR (3) OF THE FOURTH PROVISO
OF SECTION 8.01(A) WITHOUT THE CONSENT OF THE PARTICIPANT.  THE BORROWER AGREES
THAT EACH PARTICIPANT SHALL, TO THE EXTENT PROVIDED IN ITS PARTICIPATION
AGREEMENT, BE ENTITLED TO THE BENEFITS OF SECTIONS 2.09(E), 2.11, 2.13, 2.15,
2.16, 2.17, 2.18 AND 8.04 WITH RESPECT TO ITS PARTICIPATING INTEREST.  AN
ASSIGNMENT OR OTHER TRANSFER WHICH IS NOT PERMITTED BY SUBSECTION (C) OR (D)
BELOW SHALL BE GIVEN EFFECT FOR PURPOSES OF THIS AGREEMENT ONLY TO THE EXTENT OF
A PARTICIPATING INTEREST GRANTED IN ACCORDANCE WITH THIS SUBSECTION (B).


 


(C)                                  ANY LENDER MAY AT ANY TIME ASSIGN TO ONE OR
MORE COMMERCIAL BANKS, MUTUAL FUNDS, FINANCIAL INSTITUTIONS OR OTHER “ACCREDITED
INVESTORS” (AS DEFINED IN REGULATION D OF THE SECURITIES ACT OF 1933, AS
AMENDED) (EACH AN “ASSIGNEE”) (TREATING ANY FUND THAT INVESTS IN BANK LOANS AND
ANY OTHER FUND THAT IS MANAGED BY THE SAME INVESTMENT ADVISOR OF SUCH FUND OR AN
AFFILIATE OF SUCH INVESTMENT ADVISOR AS SINGLE ASSIGNEE) ALL OR ANY PART
(EQUIVALENT, EXCEPT WHEN THE ASSIGNEE IS EITHER AN AFFILIATE OF SUCH TRANSFEROR
LENDER, ALREADY A LENDER OR A FUND MANAGED BY THE SAME INVESTMENT ADVISOR (OR AN
AFFILIATE OF SUCH INVESTMENT ADVISOR) AS AN EXISTING LENDER PRIOR TO SUCH
ASSIGNMENT, TO AT LEAST $1,000,000) OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT, AND SUCH ASSIGNEE SHALL ASSUME SUCH RIGHTS AND OBLIGATIONS IN RESPECT
OF ITS COMMITMENT AND ALL OF ITS OUTSTANDING ADVANCES, ALL OF ITS OUTSTANDING
LETTERS OF CREDIT AND ALL OF ITS OUTSTANDING LETTER OF CREDIT OBLIGATIONS.  WHEN
ALL OF THE FOLLOWING CONDITIONS SHALL HAVE BEEN SATISFIED, SUCH ASSIGNEE SHALL
BE A LENDER PARTY TO THIS AGREEMENT AND SHALL HAVE ALL THE RIGHTS AND
OBLIGATIONS OF A LENDER WITH A REVOLVING FACILITY COMMITMENT AND/OR TERM LOANS
OR REVOLVING ADVANCES, AS THE CASE MAY BE, AS SET FORTH IN SUCH ASSIGNMENT AND
ASSUMPTION AGREEMENT, AND THE TRANSFEROR LENDER SHALL BE RELEASED FROM ITS
OBLIGATIONS HEREUNDER TO A CORRESPONDING EXTENT, AND NO FURTHER CONSENT OR
ACTION BY ANY PARTY SHALL BE REQUIRED:


 


(I)                                     IN THE CASE OF AN ASSIGNMENT OF
REVOLVING FACILITY COMMITMENTS OR REVOLVING LOANS, DELIVERY OF AN ASSIGNMENT AND
ASSUMPTION AGREEMENT EXECUTED BY SUCH ASSIGNEE AND SUCH TRANSFEROR LENDER, WITH
THE SUBSCRIBED CONSENT OF THE BORROWER AND THE ADMINISTRATIVE AGENT, WHICH
CONSENTS SHALL NOT BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED; PROVIDED
THAT (I) IF THE ASSIGNEE IS AN AFFILIATE OF SUCH TRANSFEROR LENDER, A FUND
MANAGED BY THE SAME INVESTMENT ADVISOR (OR AN AFFILIATE OF SUCH INVESTMENT
ADVISOR) AS AN EXISTING LENDER, WAS A LENDER IMMEDIATELY PRIOR TO SUCH
ASSIGNMENT OR IS A FEDERAL RESERVE BANK, NO SUCH CONSENTS SHALL BE REQUIRED AND
(II) IF SUCH ASSIGNMENT IS MADE WHILE ANY EVENT OF DEFAULT IS CONTINUING, THE
CONSENT OF THE BORROWER SHALL NOT BE REQUIRED;

 


(II)                                  IN THE CASE OF AN ASSIGNMENT OF TERM
LOANS, DELIVERY OF AN ASSIGNMENT AND ASSUMPTION AGREEMENT EXECUTED BY SUCH
ASSIGNEE AND SUCH TRANSFEROR LENDER, WITH THE SUBSCRIBED CONSENT OF THE
ADMINISTRATIVE AGENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, DELAYED
OR CONDITIONED; PROVIDED THAT IF THE ASSIGNEE IS AN AFFILIATE OF SUCH TRANSFEROR
LENDER, A FUND MANAGED BY THE SAME INVESTMENT ADVISOR (OR AN AFFILIATE OF SUCH
INVESTMENT ADVISOR) AS AN EXISTING LENDER, WAS A LENDER IMMEDIATELY PRIOR TO
SUCH ASSIGNMENT OR IS A FEDERAL RESERVE BANK, NO SUCH CONSENT SHALL BE REQUIRED;

 


(III)                               EXCEPT IN THE CASE OF THE ASSIGNMENTS
PURSUANT TO THE ASSIGNMENT AND ASSUMPTION AGREEMENT, PAYMENT BY SUCH ASSIGNEE TO
SUCH TRANSFEROR LENDER OF AN AMOUNT EQUAL TO THE PURCHASE PRICE AGREED BETWEEN
SUCH TRANSFEROR LENDER AND SUCH ASSIGNEE;

 


(IV)                              PAYMENT TO THE ADMINISTRATIVE AGENT OF A
NON-REFUNDABLE ADMINISTRATIVE FEE FOR PROCESSING SUCH ASSIGNMENT IN THE AMOUNT
OF $3,500; AND

 


(V)                                 RECORDATION OF SUCH ASSIGNMENT IN THE
REGISTER.

 

74

--------------------------------------------------------------------------------


 

If the Assignee is not incorporated under the laws of the United States of
America or a state thereof, it shall deliver to the Borrower and the
Administrative Agent certification as to exemption from deduction or withholding
of any United States federal income taxes in accordance with Section 2.13.

 


(D)                                 NOTWITHSTANDING ANY OTHER PROVISION SET
FORTH IN THIS AGREEMENT, ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN ALL OR ANY
PORTION OF ITS RIGHTS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(INCLUDING, WITHOUT LIMITATION, THE NOTES HELD BY IT) TO ANY FEDERAL RESERVE
BANK WITHOUT NOTICE TO OR CONSENT OF BORROWER OR AGENT AND ANY LENDER WHICH IS A
FUND MAY PLEDGE ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, THE NOTES HELD BY IT) TO
ANY HOLDERS OF OBLIGATIONS OWED, OR SECURITIES ISSUED, BY SUCH FUND AS SECURITY
FOR SUCH OBLIGATIONS OR SECURITIES, OR TO ANY TRUSTEE FOR, OR ANY OTHER
REPRESENTATIVE OF SUCH HOLDERS, PROVIDED THAT ANY FORECLOSURE OR OTHER EXERCISE
OF REMEDIES BY SUCH HOLDER OR TRUSTEE SHALL BE SUBJECT TO THE PROVISIONS OF THIS
SECTION 8 REGARDING ASSIGNMENTS IN ALL RESPECTS.  NO SUCH PLEDGE OR ASSIGNMENT
SHALL RELEASE THE TRANSFEROR LENDER FROM ITS OBLIGATIONS HEREUNDER.


 


(E)                                  SUBJECT TO THE PROVISIONS OF THIS
SUBSECTION (E), ANY LENDER MAY AT ANY TIME DESIGNATE AN SPC TO PROVIDE ALL OR A
PORTION OF THE ADVANCES TO BE MADE BY SUCH LENDER PURSUANT TO THIS AGREEMENT;
PROVIDED THAT SUCH DESIGNATION SHALL NOT BE EFFECTIVE UNLESS THE BORROWER AND
THE ADMINISTRATIVE AGENT CONSENT THERETO IN WRITING (WHICH CONSENTS SHALL NOT BE
UNREASONABLY WITHHELD).  WHEN A LENDER AND ITS SPC SHALL HAVE SIGNED A
DESIGNATION AGREEMENT ACCEPTABLE IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE
AGENT AND THE BORROWER AND THE ADMINISTRATIVE AGENT SHALL HAVE SIGNED THEIR
RESPECTIVE CONSENTS THERETO, SUCH SPC SHALL BECOME A DESIGNATED LENDER FOR
PURPOSES OF THIS AGREEMENT.  THE DESIGNATING LENDER SHALL THEREAFTER HAVE THE
RIGHT TO PERMIT SUCH DESIGNATED LENDER TO PROVIDE ALL OR A PORTION OF THE
ADVANCES TO BE MADE BY SUCH DESIGNATING LENDER PURSUANT TO THIS AGREEMENT, AND
THE MAKING OF SUCH ADVANCES OR PORTION THEREOF SHALL SATISFY THE OBLIGATION OF
THE DESIGNATING LENDER TO THE SAME EXTENT, AND AS IF, SUCH ADVANCES OR PORTION
THEREOF WERE MADE BY THE DESIGNATING LENDER.  AS TO ANY ADVANCES OR PORTION
THEREOF MADE BY IT, EACH DESIGNATED LENDER SHALL HAVE ALL THE RIGHTS THAT A
LENDER MAKING SUCH ADVANCES OR PORTION THEREOF WOULD HAVE HAD UNDER THIS
AGREEMENT AND OTHERWISE; PROVIDED THAT (X) ITS VOTING RIGHTS UNDER THIS
AGREEMENT SHALL BE EXERCISED SOLELY BY ITS DESIGNATING LENDER AND (Y) ITS
DESIGNATING LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO
FOR THE PERFORMANCE OF SUCH DESIGNATED LENDER’S OBLIGATIONS UNDER THIS
AGREEMENT, INCLUDING ITS OBLIGATIONS IN RESPECT OF THE ADVANCES OR PORTION
THEREOF MADE BY IT.  EACH PARTY HERETO HEREBY AGREES THAT (I) NO SPC SHALL BE
LIABLE FOR ANY INDEMNITY OR SIMILAR PAYMENT OBLIGATION UNDER THIS AGREEMENT FOR
WHICH A LENDER WOULD OTHERWISE BE LIABLE AND (II) NO SPC SHALL BE ENTITLED TO
THE BENEFITS OF SECTIONS 2.15 AND 2.17 (OR ANY OTHER INCREASED COSTS PROTECTION
PROVISION).  NO ADDITIONAL NOTE SHALL BE REQUIRED TO EVIDENCE THE ADVANCES OR
PORTION THEREOF MADE BY A DESIGNATED LENDER; AND THE DESIGNATING LENDER SHALL BE
DEEMED TO HOLD ITS NOTE AS AGENT FOR ITS DESIGNATED LENDER TO THE EXTENT OF THE
ADVANCES OR PORTION THEREOF FUNDED BY SUCH DESIGNATED LENDER.  EACH DESIGNATING
LENDER SHALL ACT AS ADMINISTRATIVE AGENT FOR ITS DESIGNATED LENDER AND GIVE AND
RECEIVE NOTICES AND OTHER COMMUNICATIONS ON ITS BEHALF.  ANY PAYMENTS FOR THE
ACCOUNT OF ANY DESIGNATED LENDER SHALL BE PAID TO ITS DESIGNATING LENDER AS
ADMINISTRATIVE AGENT FOR SUCH DESIGNATED LENDER AND NEITHER THE BORROWER NOR THE
ADMINISTRATIVE AGENT SHALL BE RESPONSIBLE FOR ANY DESIGNATING LENDER’S
APPLICATION OF SUCH PAYMENTS.  IN ADDITION, ANY DESIGNATED LENDER MAY, WITH
NOTICE TO (BUT WITHOUT THE PRIOR WRITTEN CONSENT OF) THE BORROWER AND THE
ADMINISTRATIVE AGENT, (I) ASSIGN ALL OR PORTIONS OF ITS INTEREST IN ANY ADVANCES
TO ITS DESIGNATING LENDER AND (II) DISCLOSE ON A CONFIDENTIAL BASIS ANY
NON-PUBLIC INFORMATION RELATING TO ITS ADVANCES OR PORTIONS THEREOF TO ANY
RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF ANY GUARANTEE, SURETY,
CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH DESIGNATED LENDER.  THIS CLAUSE (E) OF
SECTION 8.07 MAY NOT BE AMENDED WITHOUT THE PRIOR WRITTEN CONSENT OF EACH
DESIGNATING LENDER, ALL OR ANY PART OF WHOSE ADVANCES ARE BEING FUNDED BY AN SPC
AT THE TIME OF SUCH AMENDMENT.  FOR THE AVOIDANCE OF DOUBT, WITH RESPECT TO THE
AGENTS, THE OTHER LENDERS AND THE BORROWER, THE DESIGNATING LENDER SHALL FOR ALL
PURPOSES, INCLUDING, WITHOUT LIMITATION, THE APPROVAL OF ANY AMENDMENT OR WAIVER

 

75

--------------------------------------------------------------------------------


 


OF ANY PROVISION OF ANY LOAN DOCUMENT OR THE OBLIGATION TO PAY ANY AMOUNT
OTHERWISE PAYABLE BY THE DESIGNATING LENDER UNDER THE LOAN DOCUMENTS, BE THE
LENDER OF RECORD HEREUNDER.


 


(F)                                    THE ADMINISTRATIVE AGENT, ACTING, FOR
THIS PURPOSE ONLY, AS AGENT OF THE BORROWER, SHALL MAINTAIN AT ITS ADDRESS
REFERRED TO IN SECTION 8.02 A COPY OF EACH ASSIGNMENT AND ASSUMPTION AGREEMENT
DELIVERED TO AND ACCEPTED BY IT AND A REGISTER FOR THE RECORDATION OF THE NAMES
AND ADDRESSES OF THE LENDERS AND THE REVOLVING FACILITY COMMITMENT OF, AND
PRINCIPAL AMOUNT OF THE ADVANCES OWING TO, EACH LENDER FROM TIME TO TIME (THE
“REGISTER”).  ALL ASSIGNMENTS SHALL BE EFFECTIVE ONLY UPON RECORDATION IN THE
REGISTER.  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE AND BINDING FOR ALL
PURPOSES, ABSENT MANIFEST ERROR, AND THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER AS A
LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT.  THE REGISTER SHALL BE
AVAILABLE FOR INSPECTION BY THE BORROWER OR ANY LENDER AT ANY REASONABLE TIME
AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.


 


(G)                                 UPON ITS RECEIPT OF A COMPLETED ASSIGNMENT
AND ASSUMPTION AGREEMENT THAT HAS BEEN EXECUTED AND CONSENTED TO IN ACCORDANCE
WITH SECTION 8.07(C), TOGETHER WITH ANY NOTE OR NOTES SUBJECT TO SUCH
ASSIGNMENT, THE ADMINISTRATIVE AGENT SHALL (I) ACCEPT SUCH ASSIGNMENT AND
ASSUMPTION AGREEMENT, (II) RECORD THE INFORMATION CONTAINED THEREIN IN THE
REGISTER AND (III) GIVE PROMPT NOTICE THEREOF TO THE BORROWER.  EXCEPT IN THE
CASE OF ASSIGNMENTS PURSUANT TO THE ASSIGNMENT AND ASSUMPTION AGREEMENT, WITHIN
FIVE DOMESTIC BUSINESS DAYS AFTER ITS RECEIPT OF SUCH NOTICE, THE BORROWER, AT
ITS OWN EXPENSE, SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT IN
EXCHANGE FOR THE SURRENDERED NOTE OR NOTES, APPROPRIATE NEW NOTE OR NOTES, TO
THE ORDER OF SUCH ASSIGNEE AND, IF THE ASSIGNING LENDER HAS RETAINED ANY
REVOLVING FACILITY COMMITMENT OR ANY ADVANCES, APPROPRIATE NEW NOTE OR NOTES TO
THE ORDER OF THE ASSIGNING LENDER.  EXCEPT IN THE CASE OF THE ASSIGNMENTS
PURSUANT TO THE ASSIGNMENT AND ASSUMPTION AGREEMENT, SUCH NEW NOTE OR NOTES
SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE AGGREGATE PRINCIPAL
AMOUNT OF SUCH SURRENDERED NOTE OR NOTES, SHALL BE DATED THE EFFECTIVE DATE OF
SUCH ASSIGNMENT AND ASSUMPTION AGREEMENT AND SHALL OTHERWISE BE IN SUBSTANTIALLY
THE FORM OF EXHIBIT A-1 OR EXHIBIT A-2, AS APPLICABLE.


 


(H)                                 ANY LENDER MAY, IN CONNECTION WITH ANY
ASSIGNMENT OR PARTICIPATION OR PROPOSED ASSIGNMENT OR PARTICIPATION PURSUANT TO
THIS SECTION 8.07, DISCLOSE TO THE ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE
OR PARTICIPANT, ANY INFORMATION RELATING TO THE BORROWER FURNISHED TO SUCH
LENDER BY OR ON BEHALF OF THE BORROWER; PROVIDED THAT, PRIOR TO ANY SUCH
DISCLOSURE, THE ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR PARTICIPANT
SHALL AGREE TO PRESERVE THE CONFIDENTIALITY OF ANY CONFIDENTIAL INFORMATION
RELATING TO THE BORROWER RECEIVED BY IT FROM SUCH LENDER.


 

SECTION 8.08                    Headings.  Article and Section headings in this
Agreement are included for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.

 

SECTION 8.09                    Execution in Counterparts; Integration.  This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.  This Agreement constitutes the entire agreement and
understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.

 

SECTION 8.10                    Severability of Provisions.  Any provision of
this Agreement which is prohibited or unenforceable in any jurisdiction shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforce ability of such provision in any other jurisdiction.

 

76

--------------------------------------------------------------------------------


 

SECTION 8.11                    WAIVER OF JURY TRIAL.  EACH OF THE BORROWER,
EACH OF THE SYNDICATION AGENTS, THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND
THE LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY.

 

SECTION 8.12                    Submission to Jurisdiction; Consent to Service
of Process.  The Borrower hereby submits to the nonexclusive jurisdiction of the
United States District Court for the Southern District of New York and of any
New York State court sitting in New York City for purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby.  The Borrower irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and any claim that
any such proceeding brought in such a court has been brought in an inconvenient
forum.  Each of the parties hereto irrevocably consents to service of process in
the manner provided for notices in Section 8.02 (except that process may not be
served by telecopy).  Nothing in this Agreement will affect the right of any
party to this Agreement to serve process in any other manner permitted by law.

 

SECTION 8.13                    Consent to Amendment.  Each Lender hereby
consents to, and hereby authorizes the Administrative Agent to execute and
deliver, the Collateral Documents, the Guaranty Agreement and the Mortgage
Amendments.

 

SECTION 8.14                    Survival.  The obligations of the Borrower under
Sections 2.09(e), 2.11, 2.13, 2.17 and 8.04 hereof and the obligations of the
Lenders under Section 7.06 hereof shall survive the repayment of the Advances
and the Letter of Credit Obligations and the termination of the Revolving
Facility Commitments and the Letters of Credit.

 

SECTION 8.15                    USA PATRIOT Act Notice.  Each Lender that is
subject to the Act (as hereinafter defined) and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies Borrower, which information
includes the name, address and tax identification number of Borrower and other
information regarding the Borrower that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Act.  This notice is given in accordance with the requirements of the Act
and is effective as to the Lenders and the Administrative Agent.

 

[Signature Pages Follow]

 

77

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

YOUNG BROADCASTING INC.,

 

as Borrower

 

 

 

 

 

By:

/s/ James A. Morgan

 

 

 

Title: Executive Vice President

 

 

 

 

 

WACHOVIA BANK, NATIONAL

 

ASSOCIATION, as Administrative Agent, Collateral
Agent, Issuing Bank and Lender

 

 

 

 

 

By:

/s/ Frank M. Wessinger

 

 

 

Title: Managing Director

 

 

 

 

 

WACHOVIA CAPITAL MARKETS, LLC, as Joint
Lead Arranger and Joint Lead Book-Runner

 

 

 

 

 

By:

/s/ Frank M. Wessinger

 

 

 

Title: Managing Director

 

 

 

 

 

LEHMAN COMMERCIAL PAPER INC., as

 

Syndication Agent and Lender

 

 

 

 

 

By:

/s/ V. Paul Arzouian

 

 

 

Title: Authorized Signatory

 

 

 

 

 

LEHMAN BROTHERS INC., as Joint Lead Arranger
and Joint Lead Book-Runner

 

 

 

 

 

By:

/s/ V. Paul Arzouian

 

 

 

Title: Senior Vice President

 

 

 

 

 

78

--------------------------------------------------------------------------------


 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, as Syndication Agent, Joint Lead
Arranger and Joint Lead Book-Runner

 

 

 

 

 

By:

/s/ Stephen D. Paras

 

 

 

Title: Managing Director

 

 

 

MERRILL LYNCH CAPITAL CORPORATION, as
Lender

 

 

 

 

 

By:

/s/ Stephen D. Paras

 

 

 

Title: Vice President

 

 

 

BNP PARIBAS, as Documentation Agent and Lender

 

 

 

 

 

By:

/s/ Gregg W. Bonardi

 

 

 

Title: Director

 

 

 

By:

/s/ Ola Anderssen

 

 

 

Title: Director

 

79

--------------------------------------------------------------------------------


 

APPENDIX I

 

Commitments

 

 

 

Term Loan
Commitment

 

Revolving
Facility Commitment

 

Wachovia Bank, National Association

 

$

300,000,000.00

 

$

5,000,000.00

 

Lehman Commercial Paper Inc.

 

—

 

$

5,000,000.00

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

—

 

$

5,000,000.00

 

BNP Paribas

 

—

 

$

5,000,000.00

 

 

--------------------------------------------------------------------------------